


Exhibit 10.1

 

EXECUTION VERSION

 

***Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT

 

BY AND AMONG

 

MAGELLAN HEALTHCARE, INC.,

 

ARMED FORCES SERVICES CORPORATION,

 

THE SHAREHOLDERS OF

ARMED FORCES SERVICES CORPORATION,

 

AND

 

MAGELLAN HEALTH, INC.

(SOLELY FOR PURPOSES OF ARTICLE XI HEREUNDER)

 

DATED MAY 15, 2016

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

ARTICLE I - DEFINITIONS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Construction

15

Section 1.3.

Knowledge

16

 

 

 

ARTICLE II - PURCHASE AND SALE CLOSING

17

 

 

 

Section 2.1.

Purchase and Sale

17

Section 2.2.

Purchase Price; Closing Estimate

17

Section 2.3.

Closing

17

Section 2.4.

Closing Deliveries to Buyer

18

Section 2.5.

Closing Deliveries by Buyer to Sellers

18

Section 2.6.

Post-Closing Adjustment

19

Section 2.7.

Holdback Payment

22

Section 2.8.

Remainder Payments

22

Section 2.9.

Tax Treatment of Payments

23

Section 2.10.

Withholding

23

 

 

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

24

 

 

 

Section 3.1.

Organization; Authorization

24

Section 3.2.

Conflicts; Consents

24

Section 3.3.

Title to Shares

25

Section 3.4.

Litigation

25

Section 3.5.

Brokers and Finders

25

 

 

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

25

 

 

 

Section 4.1.

Corporate Status

25

Section 4.2.

Capitalization

26

Section 4.3.

Conflicts; Consents

27

Section 4.4.

Financial Statements

27

Section 4.5.

Absence of Undisclosed Liabilities

28

Section 4.6.

Events Subsequent to Latest Financial Statements

28

Section 4.7.

Tax Matters

30

Section 4.8.

Litigation

32

Section 4.9.

Compliance with Laws

32

Section 4.10.

Employee Benefits

33

Section 4.11.

Permits

34

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 4.12.

Leased Real Property

34

Section 4.13.

Personal Property

35

Section 4.14.

Intellectual Property

35

Section 4.15.

Contracts

38

Section 4.16.

Insurance

39

Section 4.17.

Environmental Matters

40

Section 4.18.

Employees; Labor Matters

41

Section 4.19.

Affiliate Transactions

41

Section 4.20.

Accounts and Notes Receivable

42

Section 4.21.

Books and Records

42

Section 4.22.

Certain Payments

42

Section 4.23.

Customers and Suppliers

43

Section 4.24.

Government Contracts

43

Section 4.25.

National Security

45

Section 4.26.

Brokers and Finders

46

Section 4.27.

Sales Personnel

46

Section 4.28.

Predecessors

46

Section 4.29.

Exclusivity of Representations

46

 

 

 

ARTICLE V - REPRESENTATIONS AND WARRANTIES OF BUYER

46

 

 

 

Section 5.1.

Corporate Status

46

Section 5.2.

Conflicts; Consents

47

Section 5.3.

Brokers and Finders

47

Section 5.4.

Sufficient Funds

47

Section 5.5.

Solvency

48

Section 5.6.

Litigation

48

Section 5.7.

Investigation by Buyer; Sellers’ and Company’s Liability

48

Section 5.8.

Purchase for Investment

48

Section 5.9.

Exclusivity of Representations

48

 

 

 

ARTICLE VI - COVENANTS

49

 

 

 

Section 6.1.

Access to Information Concerning Properties and Records

49

Section 6.2.

Confidentiality

49

Section 6.3.

Conduct of the Business of the Company Pending the Closing Date

49

Section 6.4.

Supplemental Disclosure

52

Section 6.5.

Efforts; Governmental Approvals; Third Party Consents

53

Section 6.6.

Exclusive Dealing

56

Section 6.7.

Employee Benefits

56

Section 6.8.

Compliance with WARN Act and Similar Statutes

57

Section 6.9.

Indemnity; Directors’ and Officers’ Insurance

57

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 6.10.

Resignation of Officers and Directors

58

Section 6.11.

Public Announcements

58

Section 6.12.

Transfer Taxes

58

Section 6.13.

Preservation of Records

58

Section 6.14.

Conflicts; Privileges

59

Section 6.15.

Repayment of Indebtedness

60

Section 6.16.

Security Clearances

60

Section 6.17.

Termination of Stockholders’ Agreement

61

Section 6.18.

Section 280G

61

Section 6.19.

Tax Matters

61

 

 

 

ARTICLE VII - CONDITIONS PRECEDENT

64

 

 

 

Section 7.1.

Conditions to the Obligations of Each Party

64

Section 7.2.

Conditions to the Obligations of Buyer

65

Section 7.3.

Conditions to the Obligations of the Sellers

66

Section 7.4.

Frustration of Closing Conditions

67

 

 

 

ARTICLE VIII - TERMINATION AND ABANDONMENT

67

 

 

 

Section 8.1.

Termination

67

Section 8.2.

Effect of Termination

68

 

 

 

ARTICLE IX - SURVIVAL; INDEMNIFICATION

68

 

 

 

Section 9.1.

Survival of Representations and Warranties

68

Section 9.2.

Indemnification

69

Section 9.3.

Limitation on Indemnification, Mitigation

69

Section 9.4.

Losses Net of Insurance, Etc

70

Section 9.5.

Indemnification Procedure

71

Section 9.6.

Sole Remedy/Waiver

73

Section 9.7.

Tax Treatment of Indemnity Payments

73

 

 

 

ARTICLE X - MISCELLANEOUS

73

 

 

 

Section 10.1.

Fees and Expenses

73

Section 10.2.

Extension; Waiver

73

Section 10.3.

Notices

74

Section 10.4.

Entire Agreement

75

Section 10.5.

Release; Disclaimer

75

Section 10.6.

Binding Effect; Benefit; Assignment

76

Section 10.7.

Shareholders’ Representative

76

Section 10.8.

Amendment and Modification

78

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 10.9.

Counterparts

78

Section 10.10.

Applicable Law

78

Section 10.11.

Severability

79

Section 10.12.

Specific Enforcement

79

Section 10.13.

Waiver of Jury Trial

79

Section 10.14.

Headings

79

Section 10.15.

Time is of the Essence

80

Section 10.16.

Incorporation of Company Disclosure Letter

80

 

 

 

ARTICLE XI - GUARANTY

80

 

 

 

Section 11.1.

Parent Guaranty

80

Section 11.2.

Representations and Warranties of the Ultimate Parent

82

 

Annexes

Annex A — Working Capital Calculation Policies and Principles

Annex B — Certain Definitions

 

Exhibits

Exhibit 7.2(g)(i) — Form of Employment Agreement

Exhibit 7.2(g)(ii) — Form of Non-Compete Agreement

Exhibit 7.2(g)(iii) — Form of Subscription Agreement

Exhibit 7.2(i) — Form of Resignation and Release

 

Schedule

Schedule 7.2(g)(iii)

 

iv

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT, dated as of May 15, 2016, is entered into by and
among MAGELLAN HEALTHCARE, INC. (“Buyer”), a corporation organized under the
laws of Delaware, ARMED FORCES SERVICES CORPORATION (the “Company”), a
corporation organized under the laws of Virginia, the sellers listed as such on
the signature pages hereto (each, a “Seller” and, collectively, the “Sellers”),
and, solely for purposes of Article XI, MAGELLAN HEALTH, INC. (the “Ultimate
Parent”), a corporation organized under the laws of Delaware.

 

W I T N E S S E T H:

 

WHEREAS, the Sellers collectively own 7,281 shares (the “Shares”) of common
stock, par value $1.00 per share, of the Company (the “Company Common Stock”),
representing 100% of the issued and outstanding Company Common Stock as of the
date hereof; and

 

WHEREAS, the Sellers wish to sell the Shares to Buyer, and Buyer wishes to
purchase the Shares from the Sellers, on the terms and conditions and for the
consideration set forth in this Agreement; and

 

WHEREAS, Buyer is a wholly-owned subsidiary of Ultimate Parent; and

 

WHEREAS, certain employees of the Company have, as a condition and inducement to
Buyer and Ultimate Parent entering into this Agreement, concurrently with the
execution and delivery of this Agreement, entered into the Employment Agreements
(as hereinafter defined) with Ultimate Parent; and

 

WHEREAS, the Sellers have, as a condition and inducement to Buyer and Ultimate
Parent entering into this Agreement, concurrently with the execution and
delivery of this Agreement, entered into the Non-Compete Agreements (as
hereinafter defined) with Ultimate Parent; and

 

WHEREAS, certain shareholders of the Company have, as a condition and inducement
to Buyer entering into this Agreement, concurrently with the execution and
delivery of this Agreement, entered into the Subscription Agreements (as
hereinafter defined) with Ultimate Parent.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I — DEFINITIONS

 

Section 1.1.        Definitions.  When used in this Agreement, the following
terms shall have the respective meanings ascribed thereto in this Section 1.1.

 

“280G Approval” shall have the meaning set forth in Section 6.18.

 

--------------------------------------------------------------------------------


 

“280G Waiver” shall have the meaning set forth in Section 6.18.

 

“Accounting Principles” shall mean GAAP applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies that were
used in the preparation of the Company Audited Financial Statements.

 

“Action” shall mean any action, proceeding, complaint, claim, petition, suit,
arbitration, litigation or investigation, whether civil or criminal, at law or
in equity, before any Governmental Entity.

 

“Additional Purchase Price” shall have the meaning set forth in Section 2.6(e).

 

“Adjustment Amount” shall have the meaning set forth in Section 2.6(e).

 

“Affiliate” of any Person shall mean any other Person, directly or indirectly,
controlling, controlled by or under common control with, such Person; provided
that, for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by Contract or otherwise.

 

“Agreement” shall mean this Share Purchase Agreement, together with all Annexes
and Exhibits hereto and the Company Disclosure Letter.

 

“Ancillary Agreements” shall mean the Closing Certificates, the Escrow
Agreement, the Employment Agreements, the Non-Compete Agreements, the
Subscription Agreements and the other documents and agreements to be delivered
pursuant to this Agreement.

 

“Base Purchase Price” shall have the meaning set forth in Section 2.2(a).

 

“Board” shall mean the board of directors of the Company.

 

“Business Day” shall mean any day except a Saturday, a Sunday or any other day
on which commercial banks are required or authorized to close in New York, New
York.

 

“Buyer” shall have the meaning set forth in the preamble to this Agreement.

 

“Buyer Disclosure Letter” shall have the meaning set forth in Article V.

 

“Buyer Indemnitees” shall have the meaning set forth in Section 9.2(a).

 

“Buyer Releasee” shall have the meaning set forth in Section 10.5(b).

 

“Buyer Releasor” shall have the meaning set forth in Section 10.5(a).

 

“Buyer’s Submission” shall have the meaning set forth in Section 2.6(c).

 

2

--------------------------------------------------------------------------------


 

“Cash and Cash Equivalents” shall mean cash, checks, money orders, marketable
securities, short-term instruments and other cash equivalents.  For the
avoidance of doubt, Cash and Cash Equivalents shall (a) include checks and
drafts deposited and cleared for the account of the Company, but not yet
reflected as available proceeds in the accounts of the Company and (b) be
reduced for outstanding checks and drafts that have not been submitted for
payment.

 

“Claim Notice” shall mean the written notification pursuant to Section 9.5(a) of
a Third Party Claim as to which indemnity under Article IX is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and specifying
the nature of and basis for such Third Party Claim and for the Indemnified
Party’s claim against the Indemnifying Party under Section 9.5(a).

 

“Closing” shall have the meaning set forth in Section 2.3.

 

“Closing Cash” shall mean the aggregate Cash and Cash Equivalents of the Company
on a consolidated basis, calculated in accordance with the Accounting
Principles, as of 11:59 P.M. on the Business Day immediately prior to the
Closing Date.

 

“Closing Date” shall have the meaning set forth in Section 2.3.

 

“Closing Estimate Statement” shall have the meaning set forth in Section 2.2(b).

 

“Closing Indebtedness” shall mean the aggregate amount of all Indebtedness of
the Company, including in respect of the Credit Agreement, on a consolidated
basis as of 11:59 P.M. on the Business Day immediately prior to the Closing
Date.

 

“Closing Working Capital” shall mean the Working Capital as of 11:59 P.M. on the
Business Day immediately prior to the Closing Date.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated and the rulings issued thereunder.

 

“Collateral Source” shall have the meaning set forth in Section 9.4.

 

“Company” shall have the meaning set forth in the preamble to this Agreement.

 

“Company Audited Financial Statements” shall have the meaning set forth in
Section 4.4(a).

 

“Company Common Stock” shall have the meaning set forth in the recitals to this
Agreement.

 

“Company Disclosure Letter” shall have the meaning set forth in Article III.

 

“Company Employees” shall have the meaning set forth in Section 6.7(a).

 

3

--------------------------------------------------------------------------------


 

“Company Intellectual Property” shall have the meaning set forth in
Section 4.14(b).

 

“Company Interim Financial Statements” shall have the meaning set forth in
Section 4.4(a).

 

“Company Taxes” shall have the meaning set forth in Section 4.7(a).

 

“Company Technology” shall have the meaning set forth in Section 4.14(a)(i).

 

“Company Transaction Expenses” shall mean all expenses of the Company incurred
prior to and through the Closing Date in connection with the negotiation,
preparation and execution of this Agreement and the consummation of the
transactions contemplated hereby, including: (a) the fees and expenses of J.P.
Morgan Securities LLC for investment banking services; (b) the fees and expenses
of Milbank; (c) the fees and expenses of McGuireWoods LLP; (d) all bonuses or
other similar amounts payable by or on behalf of the Company payable solely as a
result of the consummation of the Transactions (including the Transaction Bonus
Payments and any other sale, retention, change in control or similar bonuses,
payments or benefits); and (e) the employer portion of any payroll, social
security, unemployment or other Taxes required to be paid by the Company in
connection with (and which have not otherwise been included in) any of the items
referred to in clause (d); in each case payable by the Company prior to, on or
after the Closing and which have not been paid as of the Closing Date.  For the
avoidance of doubt, Company Transaction Expenses shall not be included as a
current liability in the calculation of the Closing Working Capital.

 

“Competition Laws” shall mean the HSR Act, the Clayton Act, as amended, the
Sherman Act, as amended, the Federal Trade Commission Act, as amended, and all
other Federal, state and foreign statutes, rules, regulations, orders, decrees,
administrative and judicial doctrines and other Laws that are designed or
intended to prohibit, restrict or regulate (a) foreign investment or (b) actions
having the purpose or effect of monopolization or restraint of trade or
lessening of competition.

 

“Computer Systems” shall have the meaning set forth in Section 4.14(k).

 

“Conclusive Cash” shall mean the Cash and Cash Equivalents set forth on the
Conclusive Statement.

 

“Conclusive Closing Indebtedness” shall mean the Closing Indebtedness set forth
on the Conclusive Statement.

 

“Conclusive Company Transaction Expenses” shall mean the Company Transaction
Expenses set forth on the Conclusive Statement.

 

“Conclusive Date” shall have the meaning set forth in Section 2.6(c).

 

“Conclusive Purchase Price” shall have the meaning set forth in Section 2.6(d).

 

“Conclusive Statement” shall have the meaning set forth in Section 2.6(c).

 

4

--------------------------------------------------------------------------------


 

“Confidentiality Agreement” shall have the meaning set forth in Section 6.2.

 

“Contract” shall mean any legally binding agreement, contract, lease, license or
instrument, together with all amendments, modifications or supplements thereto.

 

“Copyrights” shall have the meaning set forth in Section 4.14(a)(ii).

 

“Cost Accounting Standards” shall mean the cost accounting standards and
regulations promulgated by the Cost Accounting Standards Board, as set forth in
Title 48, Chapter 99 of the Code of Federal Regulations.

 

“Credit Agreement” shall mean that certain Second Restated Credit Agreement,
dated September 30, 2012, by and between the Company and Wells Fargo Bank,
National Association, as amended, restated and supplemented from time to time.

 

“Current Assets” shall mean subject to the Accounting Principles, the current
assets of the Company, which current assets shall include only the line items
set forth on Annex A under the heading “Current Assets” and no other assets.

 

“Current Government Bid” shall have the meaning set forth in Section 4.24(b).

 

“Current Government Contract” shall have the meaning set forth in
Section 4.24(b).

 

“Current Holdback Contract” shall have the meaning set forth in Annex B.

 

“Current Liabilities” shall mean, subject to the Accounting Principles, the
current liabilities of the Company, which current liabilities shall include only
the line items set forth on Annex A under the heading “Current Liabilities” and
no other liabilities.

 

“Deductible” shall have the meaning set forth in Annex B.

 

“Dispute Notice” shall have the meaning set forth in Section 2.6(b).

 

“DSS” shall have the meaning set forth in Section 4.25(a).

 

“Due Diligence Materials” shall have the meaning set forth in Section 5.7.

 

“Employment Agreements” shall mean each employment agreement, dated as of the
date hereof and effective subject to and as of the Closing, in substantially the
form set forth on Exhibit 7.2(g)(i) hereto, between Ultimate Parent and each
individual party thereto.

 

“Employment and Withholding Taxes” shall mean any federal, state, provincial,
local, foreign or other employment, unemployment insurance, social security,
disability, workers’ compensation, payroll, health care or other similar tax,
duty or other governmental charge or assessment or deficiencies thereof payable
by the Company and all Taxes required to be withheld by or on behalf of the
Company in connection with amounts paid or owing to any employee, independent
contractor, creditor or other party, in each case, on or in respect of the

 

5

--------------------------------------------------------------------------------

 

business or assets thereof.  Any Employment and Withholding Tax is also included
in the definition of Tax wherever the term Tax is used.

 

“End Date” shall have the meaning set forth in Section 8.1(b)(ii).

 

“Environmental Law” shall mean any applicable Law relating to pollution, the
protection of the environment or natural resources, the protection of human
health and safety from environmental concerns, or the use, refinement, handling,
treatment, removal, storage, production, manufacture, transportation, release or
threatened release of hazardous materials, Hazardous Substances and toxic
substances.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is or has ever been under common control, or
which is or has ever been treated as a single employer, under Section 414(b),
(c), (m) or (o) of the Code.

 

“Escrow Agent” shall mean Citibank, National Association.

 

“Escrow Agreement” shall mean that certain escrow agreement, by and among the
Shareholders’ Representative, Buyer and the Escrow Agent, in the form of the
Escrow Agent’s standard escrow agreement, with such changes thereto as shall be
reasonably mutually agreed in good faith by the Shareholders’ Representative,
Buyer and the Escrow Agent after the date hereof and prior to the Closing.

 

“Escrow Amount” shall have the meaning set forth in Annex B.

 

“Escrow Fund” shall have the meaning set forth in Section 2.5(b).

 

“Escrow Release Amount” shall have the meaning set forth in Section 2.8(a).

 

“Escrow Release Date” shall have the meaning set forth in Annex B.

 

“Estimated Closing Payment Per Share” shall mean the quotient obtained by
dividing the Estimated Purchase Price minus the Holdback Amount by the aggregate
number of Shares held by all of the Sellers at the Closing.

 

“Estimated Company Transaction Expenses” shall have the meaning set forth in
Section 2.2(b).

 

“Estimated Purchase Price” shall have the meaning set forth in Section 2.2(b).

 

“Estimated Working Capital” shall have the meaning set forth in Section 2.2(b).

 

“Estimated Working Capital Adjustment” shall have the meaning set forth in
Section 2.2(b).

 

“Excess Amount” shall have the meaning set forth in Section 2.6(e).

 

6

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean any Taxes of the Company (or for which the Company
is liable) (i) for any Pre-Closing Tax Period (determined as provided in
Section 6.19(d) in the case of the pre-Closing portion of any Overlap Period) or
(ii) payable by reason of any Contract entered into on or prior to the Closing
Date, Treasury Regulation section 1.1502-6(a) (or any similar provision of Law)
as a result of the Company being included in any consolidated, affiliated,
combined or unitary group on or prior to the Closing Date, or any assumption,
successor or transferee liability, operation of Law, or otherwise, arising on or
prior to the Closing Date, except in the case of each of clauses (i) and (ii) to
the extent taken into account in Closing Working Capital as set forth in the
Conclusive Statement or the Conclusive Company Transaction Expenses.

 

“Expense Holdback Amount” shall mean an amount determined by resolution of the
Board prior to delivery of the Closing Estimate Statement to be delivered to the
Shareholders’ Representative at Closing to satisfy any expenses incurred by the
Shareholders’ Representative in connection with (a) the settlement of the
Adjustment Amount in accordance with Section 2.6, (b) the defense or settlement
of any indemnification claims in accordance Article IX and (c) the performance
of any other duties or obligations of the Shareholders’ Representative under
this Agreement.

 

“Extension Amount” shall mean the amount obtained by multiplying $10,000,000 by
the applicable Extension Factor; provided, that the aggregate Extension Amounts
payable pursuant to this Agreement shall not exceed $10,000,000.

 

“Extension Factor” shall mean, for each extension of the ordering period under
the Current Holdback Contract, the quotient obtained by dividing the number of
additional months by which the ordering period thereunder is extended by 60.

 

“Final Closing Letter” shall mean the letter delivered to Buyer by the Secretary
of the Company prior to Closing, which shall set forth the number of shares of
Company Common Stock that are held by each Seller as of the Closing.

 

“Financial Statements” shall have the meaning set forth in Section 4.4(a).

 

“Fundamental Representations” shall mean the representations and warranties of
(a) the Company set forth in the first sentence of Section 4.1(a) (Corporate
Status-Organization), Section 4.1(c) (Corporate Status-Authorization),
Section 4.2 (Capitalization), Section 4.7 (Tax Matters) and Section 4.26
(Brokers and Finders) and (b) the Sellers set forth in Section 3.1
(Organization; Authorization), Section 3.3 (Title to Shares) and Section 3.5
(Brokers and Finders).

 

“GAAP” shall mean generally accepted accounting principles of the United States
of America.

 

“Government Bid” shall mean any bid, quotation, proposal or other offer to sell
or provide goods or services made or offered by the Company or any Subsidiary of
the Company prior to the Closing Date which, if accepted, would reasonably be
expected to result in a Government Contract.

 

7

--------------------------------------------------------------------------------


 

“Government Contract” shall mean any prime contract, subcontract, teaming
agreement or arrangement, joint venture, basic ordering agreement, pricing
agreement, letter contract, order, grant, cooperative agreement or other similar
arrangement of any kind which was performed or is being performed, in whole or
in part, at any time during the period beginning January 1, 2012 through the
date hereof, between the Company or any Subsidiary of the Company, on the one
hand, and either (i) any Governmental Entity, (ii) any prime contractor of a
Governmental Entity in its capacity as a prime contractor, or (iii) any
subcontractor at any tier with respect to a contract with a Governmental Entity
if such subcontractor is acting in its capacity as a subcontractor.  A task,
purchase or delivery order under a Government Contract shall not constitute a
separate Government Contract, for purposes of this definition, but shall be part
of the Government Contract to which it relates.

 

“Governmental Entity” shall mean any domestic or foreign (a) court, tribunal,
administrative agency, commission, authority, regulatory agency, department,
board, bureau, agency or instrumentality, self-regulatory organization or
arbitral or similar forum, (b) any subdivision or authority of any of the
foregoing, or (c) any quasi-governmental or private body exercising, or entitled
to exercise, any regulatory, administrative, executive, judicial, legislative,
police, expropriation or taxing authority under or for the account of any of the
foregoing, including the United States Government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 11.1(a).

 

“Hazardous Substance” shall mean materials, substances or wastes defined by or
listed, regulated, classified or characterized under any Environmental Law as a
hazardous waste, hazardous material, hazardous substance, extremely hazardous
waste, restricted hazardous waste, contaminant, pollutant, toxic waste, or toxic
substance, including, any petroleum or petroleum products, radioactive
materials, asbestos and polychlorinated biphenyls (PCBs).

 

“Holdback Amount” shall mean an amount equal to $10,000,000.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as may be amended, modified, supplemented or replaced from time to time, and the
rules and regulations promulgated thereunder.

 

“Indebtedness” of any Person shall mean (a) indebtedness for borrowed money or
indebtedness issued or incurred in substitution or exchange for indebtedness for
borrowed money, (b) indebtedness evidenced by any note, bond, debenture,
mortgage or other debt instrument or debt security, (c) all obligations of such
Person for the reimbursement of any obligor on any letter of credit, (d) all
indebtedness for the deferred purchase price of property or services (including
earn-outs), (e) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by any such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (f) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of the property subject to such
mortgage or Lien, (g) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as capital leases in respect of which any
such Person is liable as lessee, (h) all interest, fees and other expenses owed
with respect to the indebtedness

 

8

--------------------------------------------------------------------------------


 

referred to above, and (i) all indebtedness referred to above which is directly
or indirectly guaranteed by any such Person or which any such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss; provided that
Indebtedness shall not include accounts payable to trade creditors, accrued
expenses arising in the ordinary course of business consistent with past
practice, and the endorsement of negotiable instruments for collection in the
ordinary course of business.

 

“Indemnified Party” shall mean any Person asserting a claim for indemnification
under any provision of Article IV.

 

“Indemnified Persons” shall have the meaning set forth in Section 6.9(a).

 

“Indemnifying Party” shall mean any Person against whom a claim for
indemnification is being asserted under any provision of Article IX.

 

“Indemnity Cap” shall have the meaning set forth in Section 9.3(a).

 

“Indemnity Notice” shall mean a written notification pursuant to
Section 9.5(b) of a claim for payment or indemnity under Article IX by an
Indemnified Party, specifying, in reasonably sufficient detail, the nature of
and basis for such claim.

 

“In-License” shall have the meaning set forth in Section 4.14(b).

 

“Industrial Security Regulations” shall have the meaning set forth in
Section 6.16.

 

“Initial Statement” shall have the meaning set forth in Section 2.6(a).

 

“IRS” shall have the meaning set forth in Section 4.7(b).

 

“Knowledge of Buyer” shall have the meaning set forth in Section 1.3(b).

 

“Knowledge of the Company” shall have the meaning set forth in Section 1.3(a).

 

“Knowledge of such Seller” shall have the meaning set forth in Section 1.3(c).

 

“Law” shall mean any statute, ordinance, rule, regulation, code, rule of law
(including common law), official published guidance or Order of any Governmental
Entity.

 

“Leased Real Property” shall have the meaning set forth in Section 4.12.

 

“Leases” shall have the meaning set forth in Section 4.12.

 

“Liabilities” shall mean any and all debts, liabilities and obligations (whether
direct or indirect, known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise).

 

“Licenses” shall have the meaning set forth in Section 4.14(b).

 

9

--------------------------------------------------------------------------------


 

“Liens” shall mean any lien, security interest, mortgage, encumbrance, pledge,
easement or charge of any kind.

 

“Loss” or “Losses” shall mean with regard to any breach or violation of a
representation or warranty or covenant or any third-party claim or investigation
or other matter in respect of which a Person is entitled to indemnity hereunder,
any and all judgments, awards, fines, penalties, damages and reasonably
foreseeable losses (which could include lost profits), costs and expenses,
including reasonable and documented out of pocket attorneys’ fees and expenses;
sustained by such Person (including as a consequence of any injunction issued or
other equitable relief granted against such Person) as a result of or in
connection with such matter.

 

“Material Adverse Effect” shall mean any change, effect, condition, occurrence
or development that has, or would reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the business, results of
operations or financial condition of the Company; provided, however, that a
Material Adverse Effect shall not include, individually or in the aggregate,
changes, events, effects, developments or occurrences resulting from or arising
out of: (a) changes in global, national or regional political conditions or
global or national financial, banking or securities markets; (b) changes in Laws
or Orders or interpretations thereof, including those affecting industries or
markets in which the Company conducts its business; (c) changes in GAAP or other
accounting standards or interpretations thereof; (d) changes affecting
industries or markets in which the Company conducts its business, including
changes in industry specific economic, business, political or market conditions;
(e) any natural disaster; (f) any acts of terrorism, sabotage, military action,
armed hostilities (whether foreign or domestic), acts of violence (whether
foreign or domestic), war (whether or not declared) or casualties, or any
escalation or worsening thereof, whether or not occurring or commenced before,
on or after the date hereof; (g) any failure by the Company to meet any internal
projections or forecasts (provided, that the facts or occurrences giving rise or
contributing to such failure that are not otherwise excluded from the definition
of “Material Adverse Effect” may be taken into account in determining whether
there has been a Material Adverse Effect); (h) any event, condition or other
matter disclosed in the Company Disclosure Letter, to the extent such disclosure
would be adequate to reasonably convey the impact of such event, condition or
other matter on the business, results of operations or financial condition on
the Company; (i) the announcement or pendency of the transactions contemplated
by this Agreement; or (j) any action expressly required to be taken pursuant to
this Agreement; except, in the case of clauses (a)-(f), to the extent those
matters have a disproportionate effect on the Company relative to other
similarly situated participants in the industries in which the Company
participates.

 

“Material Contract” shall have the meaning set forth in Section 4.15(b).

 

“Milbank” shall mean Milbank, Tweed, Hadley & McCloy LLP.

 

“Neutral Auditor” shall have the meaning set forth in Section 2.6(c).

 

“NISP” shall have the meaning set forth in Section 6.16.

 

“NISPOM” shall have the meaning set forth in Section 6.16.

 

10

--------------------------------------------------------------------------------


 

“Non-Compete Agreements” shall mean each non-competition and non-solicitation
agreement, dated as of the date hereof and effective subject to and as of the
Closing, in substantially the form set forth on Exhibit 7.2(g)(ii), between
Ultimate Parent and each individual party thereto.

 

“Notified Party” shall have the meaning set forth in Section 6.19(e).

 

“OCI” shall have the meaning set forth in Section 4.24(h).

 

“Order” shall mean any judgment, order, ruling, injunction, decree or writ of
any Governmental Entity.

 

“Organizational Documents” shall mean (a) with respect to any corporation, its
articles or certificate of incorporation and by-laws, (b) with respect to any
partnership, its partnership agreement, (c) with respect to any trust, its trust
agreement and (d) with respect to any limited liability company, its limited
liability agreement or operating agreement.

 

“Out-License” shall have the meaning set forth in Section 4.14(b).

 

“Overlap Period” shall mean any taxable year or other taxable period beginning
on or before and ending after the Closing Date.

 

“Owned Intellectual Property” shall have the meaning set forth in
Section 4.14(a).

 

“Parent Shares” means shares of common stock of Magellan Health, Inc.

 

“Patents” shall have the meaning set forth in Section 4.14(a)(iii).

 

“Payout Percentage” of any Seller shall mean the quotient obtained by dividing
the number of Shares held by such Seller at the Closing by the aggregate amount
of Shares held by all of the Sellers at the Closing.

 

“Pending Claims” shall have the meaning set forth in Section 2.8(a).

 

“Performance Demand” shall have the meaning set forth in Section 11.1(a).

 

“Permits” shall have the meaning set forth in Section 4.11.

 

“Permitted Liens” shall mean (a) statutory Liens or other Liens arising by
operation of Law securing payments not yet due or which are being contested in
good faith and by appropriate proceedings, including Liens of warehouseman,
mechanics, suppliers, materialmen and repairmen, (b) Liens for Taxes not yet due
and payable or for current Taxes that may thereafter be paid without penalty or
which are being contested in good faith and by appropriate proceedings, provided
that adequate reserves have been established therefor in accordance with GAAP,
(c) Liens as would not reasonably be expected to be, individually or in the
aggregate, material to the Company, (d) Liens created by licenses granted in the
ordinary course of business in or to any Owned Intellectual Property, (e) any
other Liens not described in

 

11

--------------------------------------------------------------------------------


 

clauses (a) through (d) above created by this Agreement or the actions of Buyer
or any of its Affiliates or otherwise connected with the transactions
contemplated hereby and (e) Liens listed on Schedule 1.1(a) of the Company
Disclosure Letter.

 

“Person” shall mean and include an individual, a partnership, a limited
liability partnership, a joint venture, a corporation, a limited liability
company, a trust, an unincorporated organization, a group and a Governmental
Entity.

 

“Plans” shall have the meaning set forth in Section 4.10(a).

 

“Policies” shall have the meaning set forth in Section 4.16.

 

“Post-Closing Payment” shall have the meaning set forth in Section 2.6(f)(iii).

 

“Post-Closing Period” shall mean any taxable year or other taxable period
beginning after the Closing Date and the portion of any Overlap Period beginning
after the Closing Date.

 

“Pre-Closing Covenant” shall have the meaning set forth in Section 9.1(a).

 

“Pre-Closing Period” shall have the meaning set forth in Section 6.1(a).

 

“Pre-Closing Tax Period” shall mean any taxable year or other taxable period
ending on or before the Closing Date and the portion of any Overlap Period
beginning on or before and ending on the Closing Date.

 

“Preferential Bidding Status” shall have the meaning set forth in
Section 4.24(b).

 

“Publicly Available Software” shall have the meaning set forth in
Section 4.14(a)(iv).

 

“Purchase Price” shall have the meaning set forth in Section 2.2(a).

 

“Qualifying Loss” shall have the meaning set forth in Annex B.

 

“Reference Date” shall mean January 1, 2012.

 

“Related Persons” shall have the meaning set forth in Section 4.19.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment.

 

“Remainder Payments” shall mean the aggregate amount of all payments made to the
Sellers from the Remaining Escrow Balance and the Remaining Expense Holdback
Balance.

 

“Remaining Escrow Balance” shall mean all amounts released to the Sellers
pursuant to Section 2.8(a).

 

12

--------------------------------------------------------------------------------


 

“Remaining Expense Holdback Balance” shall have the meaning set forth in
Section 2.8(b).

 

“Representatives” of any Person shall mean such Person’s directors, managers,
officers, employees, agents, attorneys, consultants, advisors or other
representatives.

 

“Required Competition Consents” shall have the meaning set forth in
Section 6.5(b).

 

“Requisite Regulatory Approvals” shall have the meaning set forth in
Section 7.1(b).

 

“Resolution Period” shall have the meaning set forth in Section 2.6(b).

 

“Retention Contract” shall have the meaning set forth in Annex B.

 

“Satisfaction Date” shall have the meaning set forth in Section 2.3.

 

“SCI Caveat” shall have the meaning set forth in Section 6.16.

 

“Securities Act” shall have the meaning set forth in Section 5.8.

 

“Seller Contract” shall have the meaning set forth in Section 3.2(a).

 

“Seller Releasee” shall have the meaning set forth in Section 10.5(a).

 

“Seller Releasor” shall have the meaning set forth in Section 10.5(b).

 

“Shareholders’ Representative” shall mean the Person appointed as Shareholders’
Representative by resolution of the Board prior to the date on which the Closing
Estimate Statement must be delivered to Buyer pursuant to Section 2.2(b) and who
has executed a joinder to this Agreement in a form reasonably satisfactory to
the Company and Buyer.

 

“Shareholders’ Representative’s Submission” shall have the meaning set forth in
Section 2.6(c).

 

“Shares” shall have the meaning set forth in the recitals to this Agreement.

 

“Software” shall have the meaning set forth in Section 4.14(a)(v).

 

“Solvent” shall mean, with respect to any Person, that (a) the property of such
Person, at a present fair saleable valuation, exceeds the sum of its Liabilities
(including unliquidated Liabilities), (b) the present fair saleable value of the
property of such Person exceeds the amount that will be required to pay such
Person’s probable liability on its existing Liabilities as they become absolute
and matured, (c) such Person has adequate capital to carry on its business, and
(d) such Person does not intend or believe it will incur Indebtedness beyond its
ability to pay as such Indebtedness matures.  In computing the amount of
contingent or unliquidated Liabilities at any time, such Liabilities will be
computed at the amount which, in

 

13

--------------------------------------------------------------------------------


 

light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become actual or matured Liabilities.

 

“Subscription Agreement” shall mean each Subscription Agreement, dated as of the
date hereof and substantially in the form set forth on
Exhibit 7.2(g)(iii) hereto, between Ultimate Parent and each of the Persons
identified on Schedule 7.2(g)(iii) of the Company Disclosure Letter, providing
for the purchase by such Persons of the restricted Parent Shares described on
such Schedule 7.2(g)(iii) simultaneously with the Closing and governing the
terms on which such Parent Shares shall be held.

 

“Subsidiary” of any Person shall mean (a) any corporation more than fifty
percent (50%) of whose shares of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time shares of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is owned by such Person directly or indirectly
through one or more subsidiaries of such Person and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through one or more subsidiaries of such Person has more than a fifty
percent (50%) equity interest.

 

“Survival Expiration Date” shall have the meaning set forth in Annex B.

 

“Tail Policy” shall have the meaning set forth in Section 6.9(b).

 

“Target Working Capital” shall mean an amount equal to $13,000,000.

 

“Tax Claim” shall have the meaning set forth in Section 6.19(e).

 

“Tax Return” shall mean any return, report, declaration, form, claim for refund
or information return or statement relating to Taxes (filed or required to be
filed), including any schedule or attachment thereto and including any amendment
thereof that relates to the Company.

 

“Taxes” shall mean (a) all taxes, assessments, charges, duties, fees, levies or
other governmental charges including all United States federal, state, local,
foreign and other income, franchise, profits, capital gains, capital stock,
transfer, sales, use, value added, occupation, property, excise, severance,
windfall profits, stamp, license, payroll, withholding and other taxes,
assessments, charges, duties, fees, levies or other governmental charges of any
kind whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return) and (b) all estimated taxes, deficiency
assessments, additions to tax, penalties and interest imposed by a Governmental
Entity relating thereto.

 

“Technology” shall have the meaning set forth in Section 4.14(a)(vi).

 

“Third Party Claim” shall have the meaning set forth in Section 9.5(a).

 

“Total Consideration” shall mean, collectively, the Purchase Price and the
Remainder Payments.

 

14

--------------------------------------------------------------------------------


 

“Trade Secrets” shall have the meaning set forth in Section 4.14(a)(vii).

 

“Transaction Bonus Payments” shall mean the amounts payable in connection with
the Closing pursuant to the agreements or arrangements listed or described on
Schedule 1.1(b) of the Company Disclosure Letter.

 

“Transactions” shall mean (i) the purchase and sale of the Shares on the terms
and conditions in this Agreement and the Ancillary Agreements, (ii) the purchase
and sale of the Parent Shares on the terms and conditions in this Agreement and
the Subscription Agreements and (iii) the performance by Buyer, Sellers or the
Shareholders’ Representative, as applicable, of their respective obligations
under this Agreement and the Ancillary Agreements.

 

“Transfer Taxes” shall have the meaning set forth in Section 6.12.

 

“Ultimate Parent” shall have the meaning set forth in the preamble to this
Agreement.

 

“United States Government” shall have the meaning set forth in Section 4.24(c).

 

“Waived 280G Benefits” shall have the meaning set forth in Section 6.18.

 

“WARN Act” shall have the meaning set forth in Section 6.8.

 

“Working Capital” shall mean Current Assets minus Current Liabilities, as
determined in accordance with the Accounting Principles and the policies,
procedures and principles set forth in the illustrative calculation thereof on
Annex A.

 

“Working Capital Adjustment” shall mean the amount, if any, by which the Target
Working Capital differs from the Closing Working Capital, which amount will
either be a positive number (if the Closing Working Capital exceeds the Target
Working Capital) or a negative number (if the Closing Working Capital is less
than the Target Working Capital).

 

Section 1.2.       Construction.  In this Agreement, unless the context
otherwise requires:

 

(a)       references in this Agreement to “writing” or comparable expressions
include a reference to transmission by facsimile or electronic mail in “.pdf”
form;

 

(b)       the phrases “delivered” or “made available”, when used in this
Agreement, shall mean that the information referred to has been physically
delivered to the relevant parties (including, in the case of “made available” to
Buyer, material that has been posted, retained and thereby made available to
Buyer through the on-line virtual data room established by the Company prior to
the date of this Agreement);

 

(c)       words expressed in the singular number shall include the plural and
vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;

 

15

--------------------------------------------------------------------------------

 

(d)       references to Articles, Sections, Annexes, Exhibits, the preamble and
recitals are references to articles, sections, annexes, exhibits, the preamble
and recitals of this Agreement unless otherwise specified, and the descriptive
headings of the several Articles and Sections of this Agreement are inserted for
convenience only, do not constitute a part of this Agreement and shall not
affect in any way the meaning or interpretation of this Agreement;

 

(e)       references to statutes or regulations are to be construed as including
all statutory or regulatory provisions consolidating, amending or replacing the
statute or regulation referred to and shall include any interpretations thereof
by the applicable regulatory authority;

 

(f)        references to “day” or “days” are to calendar days;

 

(g)       references to “the date hereof” shall mean as of the date of this
Agreement;

 

(h)       the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any provision of this Agreement;

 

(i)        this “Agreement” or any other agreement or document shall be
construed as a reference to this Agreement or, as the case may be, such other
agreement or document as the same may have been, or may from time to time be,
amended, varied, novated or supplemented;

 

(j)        “include,” “includes,” and “including” are deemed to be followed by
“without limitation,” whether or not they are in fact followed by such words or
words of similar import;

 

(k)        references to dollars or “$” are to United States of America dollars;
and

 

(l)        each party acknowledges that it and its attorneys have been given an
equal opportunity to negotiate the terms and conditions of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party or any similar rule operating against the drafter of
an agreement are not applicable to the construction or interpretation of this
Agreement.

 

Section 1.3.       Knowledge.

 

(a)       When any representation, warranty, covenant or agreement contained in
this Agreement is expressly qualified by reference to the “Knowledge of the
Company” or words of similar import, it shall mean the actual knowledge of the
individuals set forth on Schedule 1.3(a) of the Company Disclosure Letter, after
such inquiry as such individuals would normally conduct in the ordinary course
of their duties to the Company.

 

(b)       When any representation, warranty, covenant or agreement contained in
this Agreement is expressly qualified by reference to the “Knowledge of Buyer”
or words of similar import, it shall mean the current, actual knowledge of the
individuals set forth on Schedule 1.3(b) of the Buyer Disclosure Letter, after
such inquiry as such individuals would normally conduct in the ordinary course
of their duties to Buyer.

 

16

--------------------------------------------------------------------------------


 

(c)       When any representation, warranty, covenant or agreement contained in
this Agreement is expressly qualified by reference to the “Knowledge of such
Seller” or words of similar import, it shall mean the actual knowledge of the
relevant Seller, after such inquiry as such individual would normally conduct in
the ordinary course.

 

ARTICLE II - PURCHASE AND SALE CLOSING

 

Section 2.1.       Purchase and Sale.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer agrees to purchase
from each Seller and each Seller agrees to sell to Buyer, all of the Shares held
by such Seller at the Closing, as set forth in the Final Closing Letter, free
and clear of all Liens (other than those described in Schedule 3.3 of the
Company Disclosure Letter).

 

Section 2.2.       Purchase Price; Closing Estimate.

 

(a)       The purchase price (the “Purchase Price”) for the purchase and sale
described in Section 2.1 shall be, subject to Section 2.7, an amount in cash
equal to: (i) $127,500,000 (the “Base Purchase Price”), (ii) plus the amount of
Closing Cash, (iii) minus the amount of the Closing Indebtedness, (iv) plus or
minus, as the case may be, the Working Capital Adjustment, (v) minus the Escrow
Amount, (vi) minus the Expense Holdback Amount and (vii) minus the Company
Transaction Expenses; which sum shall be subject to adjustment pursuant to
Section 2.6.  The parties agree that for the avoidance of doubt, the Base
Purchase Price includes the Holdback Amount and the Base Purchase Price will be
deemed reduced by the amount by which $10,000,000 exceeds the aggregate amounts
due and owing to the Sellers pursuant to Section 2.7.  Buyer shall not fund any
portion of the Purchase Price with the Company’s cash on hand.  However, the
foregoing sentence shall not apply to any Holdback Amount or Extension Amount
that may be due and owing to the Sellers pursuant to Section 2.7.

 

(b)       No later than three (3) Business Days prior to the Closing Date, the
Company shall prepare in good faith and deliver to Buyer a statement (the
“Closing Estimate Statement”), which statement shall be prepared in accordance
with the Accounting Principles, setting forth its estimates of (i) the amount of
Closing Cash, (ii) the Closing Indebtedness, (iii) the Closing Working Capital
(the “Estimated Working Capital”), (iv) the amount, if any, by which the Target
Working Capital differs from the Estimated Working Capital, which amount will
either be a positive number (if the Estimated Working Capital exceeds the Target
Working Capital) or a negative number (if the Estimated Working Capital is less
than the Target Working Capital) (the “Estimated Working Capital Adjustment”),
(v) the Company Transaction Expenses (the “Estimated Company Transaction
Expenses”) and (vi) the Company’s calculation of the Purchase Price based
thereon (the “Estimated Purchase Price”).  The Company shall make its
Representatives reasonably available to Buyer during the three (3) Business Days
referenced in the first sentence of this subsection (b) to respond to any
questions or reasonable requests that Buyer may have with respect to the Closing
Estimate Statement.

 

Section 2.3.      Closing.  Unless this Agreement shall have been terminated and
the transactions contemplated hereby shall have been abandoned pursuant to
Article VIII, and subject to the satisfaction or waiver of all of the conditions
set forth in Article VII, the closing of the Transactions (the “Closing”) shall
take place at the offices of Milbank, 28 Liberty Street,

 

17

--------------------------------------------------------------------------------


 

New York, New York 10005, or by telephonic or electronic delivery or release of
documents, at 10:00 A.M. local time, on the third (3rd) Business Day after the
last of the conditions set forth in Section 7.1(b) and Section 7.2(f) are
satisfied or waived, but subject to the fulfillment or waiver of the other
conditions set forth in Article VII (the third (3rd) Business Day after the date
of such satisfaction of such conditions, the “Satisfaction Date”) or (b) such
other date, time or place as the parties hereto shall agree in writing. 
Notwithstanding the foregoing sentence, at Buyer’s option, by written notice
delivered to the Shareholders’ Representative on or prior to the Business Day
immediately preceding the Satisfaction Date, Buyer may elect to cause the
Closing to occur not on the Satisfaction Date but on the first (1st) Business
Day of the month following the month during which the Satisfaction Date occurs.
The date on which the Closing is held pursuant to this Section 2.3 is herein
referred to as the “Closing Date”.  All actions listed in Section 2.4 or 2.5
that occur on the Closing Date shall be deemed to occur simultaneously at the
Closing.  The Closing will be effective as of 12:00:01 A.M. Eastern Prevailing
Time on the Closing Date.

 

Section 2.4.      Closing Deliveries to Buyer.  At the Closing, (a) the Company
shall deliver, or shall cause to be delivered, to Buyer, to the extent required
pursuant to Section 4.24(a), an amended Schedule 4.24(a) of the Company
Disclosure Letter, (b) the Shareholders’ Representative shall deliver, or shall
cause to be delivered, to Buyer a counterpart duly executed by each of the
Sellers, the Shareholders’ Representative, the directors, officers and certain
employees of the Company, as applicable, of each Ancillary Agreement and the
other documents and instruments to be executed and delivered at the Closing to
which any of such Persons is a party and (c) each Seller shall deliver, or shall
cause to be delivered, to Buyer all duly issued and authorized share
certificates of the Company and a stock power form evidencing the transfer
thereof.

 

Section 2.5.       Closing Deliveries by Buyer to Sellers.  At the Closing, the
Buyer shall:

 

(a)       pay to each Seller, by wire transfers of immediately available funds
to such account or accounts as designated by the Shareholders’ Representative or
the applicable Seller at least two (2) Business Days prior to the Closing Date,
an amount equal to the product obtained by multiplying (i) the Estimated Closing
Payment Per Share and (ii) the number of Shares held by such Seller at the
Closing, as set forth in the Final Closing Letter;

 

(b)       cause a wire transfer of immediately available funds to be made to
such account as designated by the Escrow Agent at least two (2) Business Days
prior to the Closing Date, in an amount equal to the Escrow Amount, such amount,
together with all interest and income thereon resulting from investments of such
amounts in accordance with the terms of the Escrow Agreement, to constitute the
escrow fund (the “Escrow Fund”).  The Escrow Fund shall be governed by the terms
of the Escrow Agreement and this Agreement. The Escrow Fund shall be held in
escrow and shall be released in accordance with Section 2.6(f) and 2.8(a),
Article IX and the Escrow Agreement;

 

(c)       cause a wire transfer of immediately available funds to be made to
such account as designated by the Shareholders’ Representative at least two
(2) Business Days prior to the Closing Date, in an amount equal to the Expense
Holdback Amount.  The Expense Holdback

 

18

--------------------------------------------------------------------------------


 

Amount shall be held in escrow by the Shareholders’ Representative and shall be
released in accordance with Section 2.8(b);

 

(d)       subject to the receipt of customary payoff letters, to the extent the
Company has not previously made such payment on or prior to the Closing, cause
wire transfers of immediately available funds to be made to such account or
accounts as designated by the requisite lenders under the Credit Agreement at
least two (2) Business Days prior to the Closing Date, in an amount equal to the
total borrowings under the Credit Agreement, together with all other amounts
then due and payable thereunder in connection with the termination thereof;

 

(e)       to the extent the Company has not previously made such payment on or
prior to the Closing, cause wire transfers of immediately available funds to be
made to such account or accounts as designated by the Company at least two
(2) Business Days prior to the Closing Date, in an aggregate amount equal to the
Transaction Bonus Payments, subject to applicable withholding requirements, for
payment by the Company’s payroll provider to recipients of the Transaction Bonus
Payments through the Company’s payroll system; and

 

(f)        deliver to the Shareholders’ Representative a counterpart duly
executed by Buyer of each Ancillary Agreement to which Buyer is a party.

 

Section 2.6.       Post-Closing Adjustment.

 

(a)       Initial Statement.  As promptly as practicable, but in no event later
than one hundred and eighty (180) calendar days after the Closing Date, Buyer
shall prepare in good faith and deliver, or cause to be prepared in good faith
and delivered, to the Shareholders’ Representative a written statement (the
“Initial Statement”), which statement shall be prepared in accordance with the
Accounting Principles, setting forth Buyer’s calculation of each of the:
(i) Closing Cash, (ii) Closing Indebtedness, (iii) Closing Working Capital,
(iv) amount, if any, by which the Target Working Capital differs from the
Closing Working Capital, (v) Company Transaction Expenses and (vi) Buyer’s
calculation of the Purchase Price based thereon, together with reasonably
detailed supporting documentation.

 

(b)       Review and Dispute of Initial Statement.  Following the delivery of
the Initial Statement, Buyer agrees to provide, or cause its employees (and the
employees of the Company) to provide, the Shareholders’ Representative and its
Representatives with reasonable access to Buyer’s and its Representatives’
working papers and any working papers of Buyer’s independent accountants related
to the preparation of the Initial Statement (subject to execution of a customary
independent accountant access letter, if requested by Buyer’s independent
accountants with respect to such work papers), as well as to books and records
and other relevant information of the Company, and Buyer shall make reasonably
available its or the Company’s employees, if any, directly responsible for and
knowledgeable about the information used in, and the preparation of the Initial
Statement.  The Shareholders’ Representative may dispute the Initial Statement
by delivery of written notice thereof to the Buyer (a “Dispute Notice”) within
thirty (30) calendar days following the receipt by the Shareholders’
Representative of the Initial Statement.  The Dispute Notice shall set forth in
reasonable detail all items disputed by the Shareholders’ Representative, the
basis for such dispute, the amounts involved and the Shareholders’
Representative’s proposed changes thereto, with reasonably detailed supporting

 

19

--------------------------------------------------------------------------------


 

documentation.  If (i) by written notice to Buyer, the Shareholders’
Representative accepts the Initial Statement or (ii) the Shareholders’
Representative fails to deliver a Dispute Notice within the prescribed thirty
(30) calendar day period (which failure shall result in the Shareholders’
Representative being deemed to have accepted and agreed to the Initial Statement
delivered by Buyer), the Initial Statement delivered by Buyer shall become final
and binding on the Sellers as of the date on which the earlier of the foregoing
events occurs.  If a Dispute Notice is timely delivered to Buyer, then the
Shareholders’ Representative and Buyer shall, during the thirty (30) calendar
days immediately following receipt of the Dispute Notice by Buyer (the
“Resolution Period”), cooperate and negotiate in good faith to resolve their
differences with respect to the Initial Statement or any element thereof.  Any
resolution by the Shareholders’ Representative and Buyer during the Resolution
Period as to any disputed amounts will be final, binding and conclusive.

 

(c)       Dispute Resolution.  If the Shareholders’ Representative and Buyer do
not resolve all disputed items on the Initial Statement by the end of the
Resolution Period, the Shareholders’ Representative and Buyer shall submit all
items remaining in dispute with respect to the Dispute Notice (along with a copy
of the Initial Statement marked to indicate those line items which are in
dispute, including each party’s proposed determination of such amounts (the
“Buyer’s Submission” and the “Shareholders’ Representative’s Submission,” as the
case may be) and reasonably detailed supporting documentation) within thirty
(30) calendar days after the expiration of the Resolution Period to KPMG LLP
(or, if such firm is unable or unwilling to act, another internationally
recognized independent public accounting firm as shall be agreed upon in writing
by the Shareholders’ Representative and Buyer, or, if such parties cannot agree,
as selected by the American Arbitration Association) (the “Neutral Auditor”) for
resolution.  The Neutral Auditor shall act as an expert and not an arbitrator
and shall determine only those items in dispute.  Each party shall (i) cooperate
with the Neutral Auditor, (ii) have the opportunity to make presentations and
provide supporting material to the Neutral Auditor in defense of their positions
and (iii) subject to customary confidentiality and indemnity agreements, provide
the Neutral Auditor with access to their respective books, records, personnel
and Representatives and such other information as the Neutral Auditor may
require in order to render its determination.  The Neutral Auditor will deliver
to the Shareholders’ Representative and Buyer a written determination (such
determination to include a worksheet setting forth all material calculations
used in arriving at such determination and to be based solely on information
provided to the Neutral Auditor by the Shareholders’ Representative and Buyer)
of the disputed items within forty-five (45) calendar days of receipt of the
disputed items, which determination will be final, binding and conclusive. 
Notwithstanding the foregoing, the Neutral Auditor shall not be permitted or
authorized to determine an amount with respect to any disputed item that is
outside of the range between the amounts of such disputed item as proposed by
the Shareholders’ Representative in the Shareholders’ Representative’s
Submission, on the one hand, and Buyer in the Buyer’s Submission, on the other
hand.  All fees and expenses relating to the work, if any, to be performed by
the Neutral Auditor will be allocated between Buyer, on the one hand, and the
Shareholders’ Representative, on the other hand, in the same proportion that the
aggregate amount of the disputed items so submitted to the Neutral Auditor that
is unsuccessfully disputed by each such party (as finally determined by the
Neutral Auditor) bears to the total disputed amount of such items so submitted. 
For the avoidance of doubt and solely as an illustration of the methodology set
forth in the preceding sentence, if (i) the Shareholders’ Representative’s
Submission delivered by the Shareholders’ Representative assigns values to the
disputed items

 

20

--------------------------------------------------------------------------------


 

such that the aggregate Purchase Price set forth in the Initial Statement would
be increased by $1,000,000, (ii) the Buyer’s Submission maintains that the
Purchase Price set forth in the Initial Statement is correct and (iii) the
Neutral Auditor’s final resolution of the disputed items in accordance with this
Section 2.6(c) is that the Purchase Price is increased from the amount set forth
in the Buyer’s Submission by $600,000 (i.e., sixty percent (60%) of the amount
in dispute is resolved in favor of the Shareholders’ Representative), then the
Shareholders’ Representative shall be responsible for 40% of such fees and
expenses of the Neutral Auditor and Buyer shall be responsible for 60% of such
fees and expenses of the Neutral Auditor.  In the event that either the
Shareholders’ Representative or Buyer fail to submit a statement regarding any
items remaining in dispute within the time determined by the Neutral Auditor,
then the Neutral Auditor shall render a decision based solely on the evidence
timely submitted to the Neutral Auditor by the Shareholders’ Representative
(which shall constitute the Shareholders’ Representative’s Submission) and Buyer
(which shall constitute the Buyer’s Submission).  The final, binding and
conclusive statement of Closing Cash, Closing Indebtedness, Closing Working
Capital and Company Transaction Expenses which either are (i) undisputed,
(ii) finally agreed upon by the Shareholders’ Representative and Buyer in
accordance with Section 2.6(b) or (iii) delivered by the Neutral Auditor in
accordance with this Section 2.6(c), will be the “Conclusive Statement”,
respectively.  The date on which the Shareholders’ Representative and Buyer
agree to, or the Neutral Auditor delivers, the Conclusive Statement shall be the
“Conclusive Date”.

 

(d)       Conclusive Purchase Price.  The final Purchase Price to be paid by
Buyer in respect of the Transactions after taking into account all adjustments
pursuant to this Section 2.6(d) (the “Conclusive Purchase Price”) shall be,
subject to Section 2.7, an amount in cash equal to: (i) the Base Purchase Price,
(ii) plus the Conclusive Cash, if any, (iii) minus the Conclusive Closing
Indebtedness, (iv) plus the amount by which the Closing Working Capital set
forth in the Conclusive Statement exceeds the Target Working Capital or minus
the amount by which the Target Working Capital exceeds the Closing Working
Capital set forth in the Conclusive Statement, (v) minus the Escrow Amount,
(vi) minus the Expense Holdback Amount and (vii) minus the Conclusive Company
Transaction Expenses.

 

(e)       Adjustment Amount.  The “Adjustment Amount” shall be the difference,
if any, between the Conclusive Purchase Price and the Estimated Purchase Price. 
The Adjustment Amount (if any) shall be (i) the “Additional Purchase Price” if
the Conclusive Purchase Price is more than the Estimated Purchase Price or
(ii) the “Excess Amount” if the Conclusive Purchase Price is less than the
Estimated Purchase Price.

 

(f)        Post-Closing Payments.

 

(i)          If the Additional Purchase Price is determined to be due in
accordance with this Section 2.6, then, within five (5) Business Days after the
Conclusive Date, Buyer shall promptly pay to each Seller, by wire transfers of
immediately available funds to such account or accounts as designated by the
Shareholders’ Representative or the applicable Seller at least two (2) Business
Days prior to the date of such payment, an amount equal to such Seller’s Payout
Percentage of the Additional Purchase Price.

 

(ii)         If there is an Excess Amount determined to be due in accordance
with this Section 2.6, then, within five (5) Business Days after the Conclusive
Date, the parties

 

21

--------------------------------------------------------------------------------


 

shall provide a joint written instruction to the Escrow Agent to deliver
promptly from the Escrow Fund by wire transfer to Buyer, the Excess Amount.  If
the Excess Amount exceeds the Escrow Amount, then within such five (5) Business
Day-period, each Seller shall pay to Buyer by wire transfer an amount equal to
such Seller’s Payout Percentage of such excess.

 

(iii)        All amounts, if any, payable to the Sellers pursuant to this
Section 2.6(f) shall be paid in cash, without interest, and the aggregate amount
of all such payments shall be referred to in this Agreement as the “Post-Closing
Payment”.

 

Section 2.7.       Holdback Payment.

 

(a)       If the Company or any of its Affiliates is confirmed as a successful
bidder and is awarded the Retention Contract, then an amount (if greater than
zero) equal to the Holdback Amount minus the aggregate Extension Amounts paid by
Buyer pursuant to Section 2.7(b) shall be due and payable within five
(5) Business Days of Buyer’s receipt of such confirmation in writing and a copy
of the written definitive Retention Contract executed and delivered by both the
Company (or its Affiliate) and the applicable Governmental Entity; provided,
however, that if there is a bid protest challenge to the award of the Retention
Contract, such payment shall not become due and payable until the resolution of
such challenge and the reconfirmation of the Retention Contract award.

 

(b)       In the event that the ordering period under the Current Holdback
Contract is extended from time to time after the date of this Agreement, then an
Extension Amount shall be due and payable within five (5) Business Days of
Buyer’s receipt of such confirmation in writing.  An Extension Amount shall be
due and payable upon each extension of the Current Holdback Contract from the
date hereof until the aggregate of such payments shall equal $10,000,000.

 

(c)       If the Holdback Amount or Extension Amount is due in accordance with
Section 2.7(a) or (b), then Buyer shall pay to each Seller by wire transfers of
immediately available funds to such account or accounts as designated by the
Shareholders’ Representative or the applicable Seller at least two (2) Business
Days prior to the date on which such payment is required to be made, an amount
equal to such Seller’s Payout Percentage of the Holdback Amount or Extension
Amount, as applicable.

 

(d)       Subsequent to the Closing, Buyer and the Company shall not, directly
or indirectly, take any actions that would have the purpose of avoiding,
reducing or frustrating the achievement of conditions that would trigger payment
of the Holdback Amount or Extension Amount, as applicable.  Notwithstanding the
foregoing, from the Closing until the date on which the Retention Contract is
awarded to a Person other than the Company or any of its Affiliates (after
expiration or termination of any protests thereof) Buyer shall cause the Company
to operate, and the Company shall operate, in the ordinary course in a manner
consistent with the Company’s past practices including (i) making available the
services of personnel similarly experienced and qualified to pursue the
Retention Contract and (ii) bidding on the Retention Contract on terms that are
consistent with the Company’s past practices.

 

22

--------------------------------------------------------------------------------


 

Section 2.8.       Remainder Payments.

 

(a)        Release and Payment of Escrow Amount Remainder.  The Escrow Agreement
shall specify that any amounts remaining in the Escrow Fund after giving effect
to all payments made pursuant to Section 2.6(f), and Article IX (the “Escrow
Release Amount”) shall be released to Sellers on the Escrow Release Date by wire
transfers of immediately available funds to such account or accounts as
designated by the Shareholders’ Representative or the applicable Seller at least
two (2) Business Days prior to the date of such payment, in an amount equal to
such Seller’s Payout Percentage of the Escrow Release Amount; provided, however,
that if any claim for indemnification by any Indemnified Party under Article IX
shall have been properly asserted by Buyer in accordance with this Agreement on
or prior to the Survival Expiration Date that remains pending on the Escrow
Release Date (such claims, the “Pending Claims”), (i) the Escrow Release Amount
released to the Sellers on the Escrow Release Date shall be reduced by the
aggregate amount of all such Pending Claims (as set forth in the Claim Notice or
Indemnity Notice in respect of each such Pending Claim) and (ii) any amounts
remaining in the Escrow Fund following the Escrow Release Date in respect of any
such Pending Claim shall be released to Sellers promptly upon resolution or (if
applicable) satisfaction of such Pending Claim.

 

(b)       Release and Payment of Expense Holdback Amount Remainder.  Promptly
following the latest to occur of (i) the settlement of all disputes in
connection with the defense or settlement of indemnification claims made under
Article IX, (ii) the expiration of the time period during which any party is
entitled to bring a claim for indemnification under Article IX and the
settlement of all indemnification claims timely made in accordance therewith and
(iii) such time as the Shareholders’ Representative reasonably believes that no
matters or disputes with respect to this Agreement and the transactions
contemplated hereby remain or could arise which would require the Shareholders’
Representative to act in its capacity as such, the Shareholders’ Representative
shall release to the Sellers any remaining amounts in respect of the Expense
Holdback Amount (the “Remaining Expense Holdback Balance”).  The Shareholders’
Representative shall promptly pay to each Seller (without interest), by wire
transfers of immediately available funds to such account or accounts as
designated by such Seller at least two (2) Business Days prior to the date of
such payment, an amount equal to such Seller’s Payout Percentage of the
Remaining Expense Holdback Balance.

 

Section 2.9.      Tax Treatment of Payments.  Any payments made with respect to
adjustments made pursuant to Section 2.6, Section 2.7 and Section 2.8 shall be
deemed to be, and each of the Sellers, Buyer and the Company shall treat, and
shall cause each of their Subsidiaries (as applicable) to treat, such payments
as an adjustment to the Purchase Price for federal, state, local and foreign
income Tax purposes except to the extent treated as interest under applicable
Law and except as otherwise required by applicable Law.

 

Section 2.10.     Withholding.  Each of Buyer and the Escrow Agent shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement such amounts as it is required to deduct and withhold
under applicable Law with respect to the making of such payment, and such
withheld amounts shall be remitted by Buyer or the Escrow Agent (as applicable)
to the applicable Governmental Entity within the time and in the manner required
by applicable Law and shall be treated for all purposes of this Agreement as
having been paid to the party in respect of whom such deduction and withholding
was made.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III - REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS

 

Except as set forth in the letter (the “Company Disclosure Letter”) delivered by
the Sellers and the Company to Buyer and Ultimate Parent concurrently with the
execution of this Agreement (it being understood and agreed that references
herein to a “Schedule” thereto shall constitute references to the particular
schedule; provided that the disclosures in any schedule shall qualify other
sections or subsections of Article III or Article IV to the extent a
cross-reference to the applicable schedule is included therein or its
applicability to such other section or subsection is readily apparent), each
Seller, as to itself, severally and not jointly, hereby represents and warrants
as of the date hereof (unless another date is specified, in which case, then as
of such specified date) to Buyer and Ultimate Parent as follows:

 

Section 3.1.       Organization; Authorization.

 

(a)       Organization.  Such Seller is (i) an individual or (ii) a trust duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.

 

(b)       Such Seller has full power and authority to enter into this Agreement
and to perform its obligations hereunder.  The execution and delivery by such
Seller of this Agreement and the consummation by such Seller of the transactions
contemplated hereby have been duly authorized and approved by such Seller.  This
Agreement has been duly executed and delivered by such Seller and, assuming that
this Agreement constitutes a valid and binding obligation of the other parties
hereto, constitutes a valid and binding obligation of such Seller enforceable
against such Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

Section 3.2.       Conflicts; Consents.

 

(a)       Conflicts.  Except as set forth in Schedule 3.2(a) of the Company
Disclosure Letter, the execution and delivery of this Agreement by such Seller,
and the consummation by such Seller of the transactions contemplated hereby,
will not (i) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of such Seller’s trust agreement, if applicable,
or (ii) conflict with, or result in any material violation of or default under
(or any event that, with notice or lapse of time or both, would constitute a
material default under), or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a benefit under or result in or
give rise to any additional rights or entitlement to increased, additional,
accelerated or guaranteed payments to any Person under, or result in the
creation or imposition of any Lien upon such Seller or the Shares owned by such
Seller or any other assets and properties of such Seller, pursuant to any
provision of any Contract to which such Seller is a party or by which such
Seller or the Shares owned by such Seller may be bound (each, a “Seller
Contract”), or any Order or Law applicable to such Seller or the Shares owned by
such Seller.  Without limiting the generality of the immediately preceding
sentence, such Seller does not have any unsatisfied obligation under any Seller
Contract to notify any Person of such Seller’s entering into, or having intended
to enter into, this Agreement before doing so or to negotiate with any Person
regarding a possible alternative to the Transactions.

 

24

--------------------------------------------------------------------------------


 

(b)       Consents.  Except as (i) set forth in Schedule 3.2(b) of the Company
Disclosure Letter, (ii) may be required under the Competition Laws set forth in
Schedule 3.2(c) of the Company Disclosure Letter or (iii) would not, if not made
or obtained, reasonably be expected to have, individually or in the aggregate, a
materially adverse impact on the ability of such Seller to consummate the
transactions contemplated hereby, no consent of, or filing with, any court,
Governmental Entity or third party is required to be obtained by such Seller in
connection with the execution and delivery of this Agreement by such Seller or
the consummation by such Seller of the transactions contemplated hereby.

 

Section 3.3.      Title to Shares.  At the Closing, such Seller will own
beneficially and of record the Shares set forth opposite such Seller’s name in
the Final Closing Letter, free and clear of any Liens, other than (a) Liens
created by this Agreement or the actions of Buyer or any of its Affiliates or
otherwise connected with the Transactions, (b) as set forth on Schedule 3.3 of
the Company Disclosure Letter and (c) Liens on transfer imposed under applicable
securities Laws.  Upon the delivery of and payment for the Shares and completion
of the Closing as provided in this Agreement, such Seller shall have transferred
to Buyer good and valid title to such Seller’s Shares, free and clear of any
Liens other than any Lien arising as a result of the regulatory status of Buyer
or pursuant to applicable securities Laws.

 

Section 3.4.       Litigation.  Except as set forth in Schedule 3.4 of the
Company Disclosure Letter, there is no Action pending or, to the Knowledge of
such Seller, threatened in writing against such Seller or any Affiliate of such
Seller before any Governmental Entity which seek to prevent, enjoin or otherwise
delay the consummation of the transactions contemplated by this Agreement.

 

Section 3.5.      Brokers and Finders.  Except for J.P. Morgan Securities LLC,
such Seller has not employed any broker, investment banker, financial advisor,
finder or other Person who will be entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses
or indemnification or contribution, in connection with the transactions
contemplated by this Agreement.

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

Except as set forth in the Company Disclosure Letter delivered by the Sellers
and the Company to Buyer and Ultimate Parent concurrently with the execution of
this Agreement (it being understood and agreed that references herein to a
“Schedule” thereto shall constitute references to the particular schedule;
provided that the disclosures in any schedule shall qualify other sections or
subsections of Article III or Article IV to the extent a cross-reference to the
applicable schedule is included therein or its applicability to such other
section or subsection is readily apparent), each Seller, jointly and severally,
hereby represents and warrants as of the date hereof (unless another date is
specified, in which case, then as of such specified date) to Buyer and Ultimate
Parent as follows:

 

Section 4.1.       Corporate Status.

 

(a)       Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Virginia,
and has full

 

25

--------------------------------------------------------------------------------

 

corporate power and authority to own, lease and operate its properties and
assets now owned, leased and operated by it and to carry on its business as
presently conducted.  The name of each director and officer of the Company is
listed on Schedule 4.1(a) of the Company Disclosure Letter.  The Company has
delivered to Buyer complete and correct copies of its Organizational Documents,
each as in effect on the date hereof.  The Organizational Documents of the
Company are in full force and effect and the Company is not in default under or
in violation of any of the provisions of its Organizational Documents.  The
Company has made available to Buyer and its representatives correct and complete
copies of the minutes (or, in the case of minutes that have not yet been
finalized, drafts thereof) of all meetings, consents or actions of the Sellers,
as shareholders, and the Board held, given or taken since January 1, 2011.

 

(b)       Qualification.  The Company is duly qualified to do business and in
good standing as a foreign corporation in all jurisdictions in which the nature
of its business or the properties or assets owned, leased or operated by it
makes such qualification necessary, except as would not reasonably be expected
to be, individually or in the aggregate, material to the Company.

 

(c)        Authorization.  The Company has full power and authority to enter
into this Agreement and to perform its obligations hereunder.  The execution and
delivery by the Company of this Agreement and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company and, assuming that this Agreement
constitutes a valid and binding obligation of the other parties hereto,
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

Section 4.2.       Capitalization.

 

(a)        The Company.  As of the date hereof, the authorized capital stock of
the Company consists solely of (i) 10,000 shares of Company Common Stock, par
value $1.00 per share, of which 7,281 shares of Company Common Stock are issued
and outstanding and (ii) 7,018 shares of preferred stock, par value $100.00 per
share, none of which are issued and outstanding.  All of the issued and
outstanding shares of Company Common Stock have been duly authorized, validly
issued and are fully paid and nonassessable.  None of the shares of Company
Common Stock has been issued in violation of any purchase or call option, the
rights of first refusal, preemptive rights or other comparable rights of any
Person.  The Company Common Stock has been issued in compliance with applicable
state and federal securities laws.

 

(b)       Agreements with Respect to Capital Stock.  Except as set forth in
Schedule 4.2(b) of the Company Disclosure Letter, there are no (i) preemptive,
rights of first refusal, registration or similar rights on the part of any
holders of any class of securities of the Company, (ii) subscriptions, options,
warrants, conversion, exchange or other rights, agreements or commitments of any
kind obligating the Company to issue or sell, or cause to be issued and sold,
any shares of capital stock of the Company or any securities convertible into or
exchangeable for any such shares, (iii) stockholder agreements, voting trusts or
other agreements

 

26

--------------------------------------------------------------------------------


 

or understandings to which the Company is a party or to which the Company is
bound relating to the voting, purchase, redemption or other acquisition of any
shares of the capital stock of the Company or (iv) outstanding dividends,
whether current or accumulated, due or payable on any of the capital stock of
the Company.

 

(c)        Equity Interests.  Schedule 4.2(c) of the Company Disclosure Letter
sets forth a true and complete list of all capital stock of or other equity
securities or interests held by the Company in any Person detailing the
percentage owned by the Company and, to the Knowledge of the Company, the other
holders of such capital stock or other equity securities or interests.  To the
Knowledge of the Company, all issued and outstanding shares of capital stock or
other equity interests of such entities held by the Company have been duly
authorized and validly issued, are fully paid and nonassessable.  All such
shares or equity interests are owned, beneficially and of record, by the Company
free and clear of any Liens other than as set forth on Schedule 4.2(c) of the
Company Disclosure Letter. The Company does not have any Subsidiaries.

 

Section 4.3.        Conflicts; Consents.

 

(a)       Conflicts.  Except as set forth in Schedule 4.3(a) of the Company
Disclosure Letter, the execution and delivery of this Agreement by the Company,
and the consummation by the Company of the transactions contemplated hereby,
will not conflict with, or result in any violation of or default under (or any
event that, with notice or lapse of time or both, would constitute a default
under), or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under or result in or give rise to any
additional rights or entitlement to increased, additional, accelerated or
guaranteed payments to any Person under, or result in the creation or imposition
of any Lien (other than Permitted Liens) upon the Company or any of its assets
and properties, pursuant to any provision of (i) the Organizational Documents of
the Company or (ii) any Contract to which the Company is a party or by which the
Company or any of its properties are assets may be bound or affected, or any
Order or Law applicable to the Company.  Without limiting the generality of the
immediately preceding sentence, the Company does not have any unsatisfied
obligation under any Contract to notify any Person of the Company’s entering
into, or having intended to enter into, this Agreement before doing so or to
negotiate with any Person regarding a possible alternative to the transactions
contemplated hereby.

 

(b)       Consents.  Except as (i) set forth in Schedule 4.3(b) of the Company
Disclosure Letter, (ii) may be required under the Competition Laws set forth in
Schedule 4.3(c) of the Company Disclosure Letter or (iii) would not, if not made
or obtained, reasonably be expected to be, individually or in the aggregate,
material to the Company, no consent of, filing with or notification to any
court, Governmental Entity or third party, including a prime contractor or
subcontract with respect to a Government Contract, is required to be obtained by
the Company in connection with the execution and delivery of this Agreement by
the Company or the consummation by the Company of the Transactions.

 

27

--------------------------------------------------------------------------------


 

Section 4.4.       Financial Statements.

 

(a)        The Company has made available prior to the date hereof (i) the
audited statements of operations and cash flows, and changes in shareholders’
equity (deficit) of the Company for the fiscal years ended December 31, 2015 and
December 31, 2014, and the audited balance sheet of the Company as of such
dates, together with the notes thereto and the reports of Renner & Company (the
“Company Audited Financial Statements”) and (ii) the unaudited statement of
operations and cash flows of the Company for the fiscal quarter ended March 31,
2016, and the unaudited balance sheet of the Company as of such date (the
“Company Interim Financial Statements” and, together with the Company Audited
Financial Statements, the “Financial Statements”).

 

(b)       Each of the Financial Statements is complete and has been prepared in
accordance with GAAP consistently applied, without modification of the
Accounting Principles used in the preparation thereof (except as may be
indicated in the notes thereto) throughout the periods indicated, and presents
fairly, in all material respects, the financial position, results of operations
and cash flows of the Company as at the dates and for the respective periods
indicated therein, except in the case of the Company Interim Financial
Statements for the absence of any footnotes and any normal year-end adjustments.

 

Section 4.5.       Absence of Undisclosed Liabilities.  The Company does not
have any Liabilities other than (i) Liabilities reflected or reserved against in
the Financial Statements or disclosed in the notes thereto, (ii) Liabilities set
forth on Schedule 4.5 of the Company Disclosure Letter or any other Schedule
thereto or (iii) Liabilities that were incurred after December 31, 2015 in the
ordinary course of business consistent with past practice.

 

Section 4.6.       Events Subsequent to Latest Financial Statements.

 

(a)       Except as set forth on Schedule 4.6(a) of the Company Disclosure
Letter, since December 31, 2015 through the date hereof, other than in
connection with the Transactions, (x) the Company has conducted its business in
the ordinary course consistent with past practice and (y) there has been no
Material Adverse Effect, nor has there been any event or development which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)       Without limiting the foregoing, except as set forth on Schedule
4.6(b) of the Company Disclosure Letter, since December 31, 2015 through the
date hereof, the Company has not:

 

(i)          declared, set aside or paid any dividend or other distribution with
respect to the capital stock of the Company, or any direct or indirect
redemption, purchase or other acquisition by the Company of any such capital
stock or any option with respect to the Company;

 

(ii)         made any authorization, issuance, sale or other disposition by the
Company of any shares of Company Common Stock, or any material modification or
amendment of any right of any holder of any outstanding shares of Company Common
Stock;

 

(iii)       other than pursuant to the Credit Agreement, incurred any
Indebtedness with respect to which the obligations of the Company that exceeds
$100,000;

 

28

--------------------------------------------------------------------------------


 

(iv)       made any loan, advance or capital contribution to or investment in
any Person, by the Company;

 

(v)        voluntarily purchased, canceled, pre-paid or completely or partially
discharged in advance of a scheduled payment date with respect to, or waived any
right of the Company under any material Indebtedness of or owing to the Company;

 

(vi)        (x) other than in the ordinary course of business as conducted on
the date hereof, increased the salary, wages or other compensation of any
director, officer or employee having a base salary in excess of $100,000 per
year by an amount greater than 10% per annum; or (y) adopted, entered into or
become bound by any benefit plan, employment-related Contract or collective
bargaining agreement, amendment or modification of any benefit plan,
employment-related Contract or collective bargaining agreement;

 

(vii)      other than in the ordinary course of business as conducted on the
date hereof, amended, modified or changed any accounting policy of the Company,
any method of calculating any bad debt, contingency or other reserve of the
Company, or any change in the fiscal year of the Company;

 

(viii)      (x) made any material amendment to its Organizational Documents,
(y) recapitalized, reorganized, liquidated or dissolved the Company, or taken
any action in contemplation of the foregoing or (z) merged or consummated any
other business combination transaction involving the Company;

 

(ix)        changed any material annual Tax accounting period except as required
by applicable Law, adopted or changed any material method of Tax accounting
except as required by applicable Law, made or changed any material Tax election
except as required by applicable Law, entered into any Tax closing agreement,
surrendered any right to claim a refund of Taxes, requested or obtained any Tax
ruling, filed any material Tax Return unless such Tax Return was prepared
consistent with past practice (except as required by applicable Law), or settled
any Tax claim, audit or assessment in excess of $100,000;

 

(x)         mortgaged, pledged or subjected to any material Lien any of its
properties or assets, except for Permitted Liens and Liens incurred in the
ordinary course of business consistent with past practice;

 

(xi)        sold, leased or otherwise disposed of any of its fixed assets having
a value in excess of $100,000 in any individual case or $250,000 in the
aggregate;

 

(xii)       made capital expenditures or commitments for additions to property,
plant or equipment constituting capital assets in excess of $100,000 in the
aggregate;

 

(xiii)      suffered any damage, destruction or other casualty loss with respect
to any asset or property owned, leased or otherwise used by the Company, whether
or not covered by insurance, in an amount exceeding $100,000 individually or
$250,000 in the aggregate;

 

29

--------------------------------------------------------------------------------


 

(xiv)      made any write-off or write-down of or any determination to write off
or write down any of the assets and properties of the Company in an aggregate
amount exceeding $100,000 in any individual case;

 

(xv)       settled any Action, threatened or pending, against the Company for an
amount exceeding $100,000 individually or $250,000 in the aggregate; or

 

(xvi)      entered into any agreement to do or engage in any of the foregoing
after the date hereof.

 

Section 4.7.       Tax Matters.  Except as set forth in Schedules 4.7(a) to
4.7(l) of the Company Disclosure Letter:

 

(a)       Filing of Tax Returns and Payment of Taxes.  All material Tax Returns
required to be filed on or before the Closing Date by the Company have (or by
the Closing Date will have) been duly filed and timely filed (after giving
effect to valid extensions).  The following Taxes (collectively, “Company
Taxes”) have (or by the Closing Date will have) been duly paid: (i) all Taxes
shown to be due on Tax Returns filed or required to be filed on or before the
Closing Date and (ii) all material Taxes due and payable on or before the
Closing Date by the Company (whether or not shown on any Tax Return).  All
material Employment and Withholding Taxes required to be withheld and paid on or
before the Closing Date have (or by the Closing Date will have) been duly paid
to the proper Governmental Entity or properly set aside in accounts for such
purpose. There are no Liens for Taxes (other than Permitted Liens) upon any of
the assets of the Company. The Company does not have any material liability
under any escheat or unclaimed property statute.

 

(b)       Extensions.  No written agreement or other document extending or
waiving, or having the effect of extending or waiving, the period of assessment
or collection of any material Company Taxes or material Employment and
Withholding Taxes has been executed or filed with the Internal Revenue Service
(“IRS”) or any other taxing authority other than extensions that have expired or
pursuant to extensions of time to file Tax Returns obtained in the ordinary
course of business.

 

(c)       Audits; etc.  No material Company Taxes or material Employment and
Withholding Taxes have been asserted or threatened in writing by any
Governmental Entity to be due which Taxes have not been paid or such assertion
has not been settled or withdrawn, (ii) no revenue agent’s report or written
assessment for Taxes has been issued by any Governmental Entity in the course of
any audit that has been completed with respect to material Company Taxes or
material Employment and Withholding Taxes which assessment has not been paid,
settled or withdrawn and (iii) no audit or administrative or court proceeding
with respect to income or other material Taxes of the Company is in progress or
pending.  The Company has not granted any Person any power of attorney that is
currently in force with respect to any material Tax matter.

 

(d)       Other Jurisdictions.  Since the Reference Date, no jurisdiction
(whether within or without the United States) in which the Company has not filed
a Tax Return has

 

30

--------------------------------------------------------------------------------


 

asserted in writing that the Company is or may be required to file such Tax
Return in such jurisdiction.

 

(e)        Tax Rulings, etc.  The Company (i) has not received or requested any
written ruling of a taxing authority relating to Taxes, or any other written and
legally binding agreement with a taxing authority relating to Taxes, in each
case that is still in force (if received) or pending (if requested), (ii) is not
a party to any tax sharing, allocation, indemnity or similar agreement or
arrangement (whether or not written) pursuant to which the Company will have any
obligation to make any payments after the Closing (other than customary
commercial agreements or arrangements entered into in the ordinary course of the
Company’s business the primary purpose of which does not relate to Taxes),
(iii) does not have any liability for the Taxes of any Person by reason of
Treasury Regulations section 1.1502-6 (or any analogous provision of Law),
Contract, assumption, transferee or successor liability, operation of Law or
otherwise and (iv) has never been a member of an affiliated, consolidated,
combined or unitary group filing for federal or state income Tax purposes.

 

(f)        Distributing Corporation, etc.  The Company has not been a
“distributing corporation” or a “controlled corporation” within the meaning of
Code section 355 within the last two years or otherwise as part of a “plan” with
the transactions contemplated by this Agreement.

 

(g)       Accounting Method.  The Company has not agreed to and is not required
to include in income any adjustment pursuant to Code section 481(a).

 

(h)       USRPHC.  The Company is not, has not been during the past five years
and will not be on the Closing Date a United States real property holding
corporation within the meaning of Code section 897(c)(2).

 

(i)         Reportable Transactions.  The Company is not and has not been a
party to any “reportable transaction” (other than a “loss transaction”) as
defined in Treasury Regulation section 1.6011-4(b).

 

(j)        Section 108(i) Election.  The Company will not be required to include
any item of income in taxable income for any Post-Closing Period as a result of
any election under Code section 108(i).

 

(k)        Tax Returns.  The Company has made available to Buyer correct and
complete copies of (i) all U.S. federal income Tax Returns of the Company for
the preceding taxable years ending in 2010, 2011, 2012, 2013 and 2014 and all
U.S. state net income Tax Returns and all other material U.S. state Tax Returns
of the Company for the preceding taxable years ending in 2011, 2012, 2013 and
2014 and (ii) any audit report issued within the last three (3) years (or
otherwise with respect to any audit or proceeding in progress) relating to Taxes
of the Company.

 

(l)         Post-Closing Taxes.  The Company will not be required to include any
item of income in, or exclude any deduction in calculating, taxable income for
any Post-Closing Period, as a result of any (i) “closing agreement” as described
in Code section 7121 (or any corresponding or similar provision of state, local
or foreign Tax law) executed on or prior to the

 

31

--------------------------------------------------------------------------------


 

Closing Date or (ii) installment sale or open transaction disposition made or
pre-paid amount received on or prior to the Closing Date.

 

(m)      No Post-Closing Reliance.  The representations and warranties made in
Section 4.6(b)(ix) and this Section 4.7 (other than the penultimate sentence of
Section 4.7(a) and Sections 4.7(e), 4.7(g), 4.7(j) and 4.7(l)) refer only to the
past activities of the Company and are not intended to serve as representations
to, or a guarantee of, nor can they be relied upon with respect to, Taxes
attributable to any Post-Closing Period.

 

Section 4.8.       Litigation.

 

(a)       Schedule 4.8 of the Company Disclosure Letter sets forth any Action
that is pending or, to the Knowledge of the Company, threatened against the
Company before any Governmental Entity as of the date hereof.  Except as set
forth on Schedule 4.8 of the Company Disclosure Letter, there is no Action
pending or, to the Knowledge of the Company, threatened against the Company
before any Governmental Entity that would, if decided in a manner adverse to the
Company, (i) reasonably be expected to be, individually or in the aggregate,
material to the Company, or reasonably be expected to have a materially adverse
impact on the ability of the Company to consummate the transactions contemplated
by this Agreement or (ii) reasonably be expected to result in (x) any injunction
or other equitable relief against the Company that would interfere in any
material respect with its business or operations or (y) Losses by the Company in
excess of $250,000, individually or in the aggregate with other similar Actions.

 

(b)       There are no material Orders outstanding as of the date hereof against
the Company.

 

(c)        This Section 4.8 does not relate to environmental matters, the sole
representations with respect to which are set forth in Section 4.17.

 

Section 4.9.       Compliance with Laws.  Except as set forth in Schedule 4.9 of
the Company Disclosure Letter, since the Reference Date, the Company has been in
compliance in all material respects with all Laws applicable to the Company, any
of its properties or other assets or any of its businesses or operations.  Since
the Reference Date, (i) the business of the Company has not been, and is not
being, conducted in violation of its internal policies and procedures, except
for possible violations which would not reasonably be expected to be,
individually or in the aggregate, material to the Company, (ii) the Company has
not been charged with the violation of any applicable Law or Order, and
(iii) the Company has not received written notice to the effect that a
Governmental Entity claimed or alleged that the Company was not in compliance
with all Laws applicable to the Company, any of its properties or other assets
or any of its business or operations.  This Section 4.9 does not relate to tax
matters, the sole representations with respect to which are set forth in
Section 4.6(b)(ix), Section 4.7 and Section 4.10, employee benefits matters, the
sole representations with respect to which are set forth in Section 4.10,
environmental matters, the sole representations with respect to which are set
forth in Section 4.17, or labor and employment matters, the sole representations
with respect to which are set forth in Section 4.18.

 

32

--------------------------------------------------------------------------------


 

Section 4.10.     Employee Benefits.

 

(a)       Schedule 4.10(a) of the Company Disclosure Letter contains a complete
and accurate list of all “employee benefit plans,” within the meaning of section
3(3) of ERISA, and all employment, consulting, bonus, incentive or deferred
compensation, change in control, retention, pension, retirement, profit sharing,
savings, severance, fringe, stock option or other equity-based agreements, plans
and arrangements that are sponsored or maintained by the Company or to which the
Company is currently obligated to contribute or with respect to which the
Company has any current or contingent liabilities (collectively, the “Plans”).

 

(b)       Each Plan has been maintained, operated and administered in accordance
with its terms and in material compliance with applicable Law, including, ERISA
and the Code, where applicable.  Each Plan which is an “employee pension benefit
plan” within the meaning of section 3(2) of ERISA and which is intended to be
qualified under section 401(a) of the Code is established pursuant to
IRS-approved prototype or volume submitter documents or has received a favorable
determination letter from the IRS or an application for a determination letter
is currently pending with the IRS, and the Company is not aware of any
circumstances likely to result in the revocation of any such favorable
determination letter.

 

(c)       Except as set forth in Schedule 4.10(c) of the Company Disclosure
Letter, (i) there is no pending or, to the Knowledge of the Company, threatened
legal Action relating to the Plans (other than routine claims for benefits) and
(ii) to the Knowledge of the Company, no facts or circumstances exist that could
reasonably be expected to give rise to any legal Action relating to the Plans. 
No event has occurred, and to the Knowledge of the Company, no condition exists
that would, by reason of the Company’s affiliation with any of its ERISA
Affiliates, subject the Company to any material tax, fine, lien, penalty or
other liability imposed by ERISA, the Code or other Laws.

 

(d)       Each Plan which is a “nonqualified deferred compensation plan” (within
the meaning of section 409A of the Code) that the Company is a party to has been
operated and administered in material compliance with section 409A of the Code.

 

(e)       Neither the Company nor its ERISA Affiliates have, in the last six
(6) years, contributed to or been obligated to contribute to any “employee
pension benefit plan” (as defined in section 3(2) of ERISA), subject to title IV
of ERISA or section 412 of the Code, including any “multiemployer plan,” within
the meaning of section 3(37) of ERISA.  None of the Plans provides for
post-retiree health, welfare or life insurance benefits or coverage for any
participant or any beneficiary of a participant, except as may be required under
COBRA or similar state Law and at the sole expense of such participant or the
participant’s beneficiary.

 

(f)        With respect to each Plan, the Company has provided or made available
to Buyer true and complete copies of the following documents, to the extent
applicable: (i) the most recent Plan document and all amendments thereto;
(ii) the most recent Form 5500 filed with the IRS; (iii) the most recent summary
plan description; and (iv) the most recent determination letter issued by the
IRS.

 

33

--------------------------------------------------------------------------------


 

(g)       Other than the Transaction Bonus Payments and as otherwise set forth
on Schedule 4.10(g) of the Company Disclosure Letter or otherwise provided by
this Agreement, the consummation of the transactions contemplated by this
Agreement, either alone or in connection with any other event (i) will not
result in any payment or benefit becoming due to any current or former employee,
contractor or director of the Company or under any Plan; (ii) will not increase
any amount of compensation or benefits otherwise payable to any current or
former employee, contractor or director of the Company or under any Plan;
(iii) will not result in the acceleration of the vesting or timing of payment of
any compensation or benefits payable under any Plan to or in respect of any
current or former employee, contractor or director of the Company; or (iv) will
not limit the right to merge, amend or terminate any Plan (except any
limitations imposed by applicable Law, if any).

 

(h)       Except as set forth in Schedule 4.10(h) of the Company Disclosure
Letter, the consummation of the transactions contemplated by this Agreement,
either alone or in connection with any other event, will not give rise to any
“excess parachute payment” as defined in section 280G(b)(1) of the Code, any
excise tax owing under section 4999 of the Code or any other amount that would
not be deductible under section 280G of the Code.

 

Section 4.11.    Permits.  Schedule 4.11 of the Company Disclosure Letter lists
all governmental or regulatory permits, licenses, accreditations, franchises,
consents or approvals, waivers and authorizations held by the Company and
necessary to conduct its operations as presently conducted (collectively,
“Permits”).  Each such Permit is in full force and effect in all material
respects. To the Knowledge of the Company each officer, employee, agent and
contractor of the Company possesses all material Permits necessary for the
lawful conduct of his or her duties and obligations in the operation of the
business of the Company as currently conducted.  The Company has all material
Permits other than any (a) Permits the failure of which to have would not
reasonably be expected to be, individually or in the aggregate, material to the
Company or (b) Permits required by Buyer after the Closing under the applicable
laws of its jurisdiction of incorporation and place of business. Since the
Reference Date, no event has occurred or other fact exists with respect to the
Permits that (i) allows, or after notice or lapse of time or both would allow,
revocation or termination of any of the Permits, (ii) would have an adverse
impact on the ability of the Company to conduct its business as currently
conducted or (iii) would result in any other impairment of the rights of the
holder of any of the Permits that would reasonably be expected to be,
individually or in the aggregate, material to the Company.  There is not pending
or, to the Knowledge of the Company, threatened, any application, notice,
petition, objection or other pleading with any Governmental Entity that
challenges or questions the validity of or any rights of the holder under any
Permit, which if resolved adversely would have an adverse impact on the ability
of the Company to conduct its business as currently conducted.  There has been
no decision by the Company to not maintain or renew any Permit currently held
for the operation of its business. This Section 4.11 does not relate to
environmental matters, the sole representations with respect to which are set
forth in Section 4.17.

 

Section 4.12.    Leased Real Property.  The Company does not own any real
property.  Schedule 4.12 of the Company Disclosure Letter sets forth a list of
all real property leases relating to the real property interests leased by the
Company (the “Leased Real Property”) to which the Company is a party or is bound
(the “Leases”).  The Company has made available to

 

34

--------------------------------------------------------------------------------


 

Buyer copies of the Leases.  Except as disclosed in Schedule 4.12 of the Company
Disclosure Letter, (i) each of the Leases is in full force and effect and, to
the Knowledge of the Company, is enforceable against the landlord which is party
thereto in accordance with its terms, (ii) there is no, and to the Knowledge of
the Company, the Company has not received written notice of any default by the
Company (or any condition or event which, after notice or lapse of time or both,
would constitute a default) under any Lease and (iii) to the Knowledge of the
Company, no other party is in, or has received notice of, any default under any
Lease, except in the case of clause (i), as such enforceability may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting creditors
generally and by the availability of equitable remedies.  The Company enjoys
peaceful and undisturbed possession under all such Leases in all material
respects.

 

Section 4.13.     Personal Property.  Except (i) as set forth in Schedule 4.13
of the Company Disclosure Letter or (ii) for intangible assets which are the
subject of Section 4.14, the Company is in possession of and has good title to,
or a valid leasehold interest in, all personal properties and assets that are
material to the conduct of the business and operations of the Company.

 

Section 4.14.     Intellectual Property.

 

(a)       Schedule 4.14(a) of the Company Disclosure Letter sets forth a
complete and correct list, as of the date hereof, of all Owned Intellectual
Property.  The term “Owned Intellectual Property” means all material
intellectual property rights, including, trademarks, service marks, trade names
(whether registered or unregistered), service names, industrial designs, brand
names, brand marks, trade dress rights, Internet domain names, identifying
symbols, logos, emblems, signs or insignia, Copyrights, Software (other than
commercially available Software), Trade Secrets, and Patents, including
registrations and applications to register or renew the registration of any of
the foregoing and including all goodwill associated with the foregoing, that are
owned by the Company and are used in or necessary for the conduct of the
business of the Company as currently conducted.  The Company owns and has good
title to the Owned Intellectual Property. For purposes of this Agreement:

 

(i)          “Company Technology” means all Technology used in or necessary for
the conduct of the business of the Company, or owned or held for use by the
Company.

 

(ii)         “Copyrights” means copyrights, whether registered or unregistered
(including copyrights in computer software programs), mask work rights, database
rights, works of authorship and other rights corresponding thereto.

 

(iii)        “Patents” means patents, provisional patents and utility models and
applications therefor, any reissues, reexaminations, divisionals, continuations,
continuations-in-part and extensions thereof, and equivalent or similar rights
anywhere in the world in inventions and discoveries, including invention
disclosures, invention certificates, and the like.

 

(iv)        “Publicly Available Software” means any open source or free Software
(including any Software licensed pursuant to a GNU public license) or other
Software that requires as a condition of use, modification or distribution that
other Software incorporated

 

35

--------------------------------------------------------------------------------

 

into, derived from or distributed with such Software be disclosed or distributed
in source code form.

 

(v)        “Software” means computer programs, including any and all software
implementations of algorithms, models and methodologies whether in source code,
object code or other form, databases and compilations, including any and all
data and collections of data, descriptions, flow-charts and other documentation
used in the ordinary course of business in the use thereof

 

(vi)        “Technology” means, collectively, all information, technical data,
programs, designs, formulas, algorithms, procedures, processes, specifications,
techniques, ideas, know-how, Software (whether in source code, object code or
human readable form), databases and data collections, Internet websites and web
content, tools, inventions (whether patentable or unpatentable and whether or
not reduced to practice), invention disclosures, developments, creations,
improvements, works of authorship, other similar materials and all recordings,
graphs, drawings, reports, analyses, other writings and any other embodiment of
the above, in any form or media, whether or not specifically listed herein.

 

(vii)       “Trade Secrets” means confidential and proprietary information, or
non-public processes, designs, specifications, technology, know-how, techniques,
formulas, inventions, concepts, trade secrets, discoveries, ideas and technical
data and information, in each case excluding any rights in respect of any of the
foregoing that comprise or are protected by Copyrights or Patents.

 

(b)       Schedule 4.14(b) of the Company Disclosure Letter sets forth a
complete and correct list, as of the date hereof, of all Licenses.  The term
“Licenses” means all material written licenses to which the Company is a party,
pursuant to which (i) the Company grants any Person a right to use any of the
Owned Intellectual Property (each, an “Out-License”) or (ii) any Person or
entity grants the Company the right to use any trademarks, service marks, trade
names, Copyrights, Software (other than commercially available Software),
Patents or other intellectual property right(s) not owned by the Company that
are used in or necessary for the conduct of the business of the Company as
currently conducted (each, an “In-License”).  The Company has furnished or made
available to Buyer complete and correct copies of the Licenses listed in
Schedule 4.14(b).  Except for such defaults and failures as would not reasonably
be expected to be, individually or in the aggregate, material to the Company,
neither the Company nor, to the Knowledge of the Company, any other party
thereto, is in default under any License, and each License is legal, binding and
enforceable and in full force and effect as to the Company, and to the Knowledge
of the Company, as to each other party thereto. The Owned Intellectual Property
and the In-Licenses are collectively referred to herein as the “Company
Intellectual Property.”

 

(c)       To the Knowledge of the Company, (A) there are no overdue filings or
unpaid filing, maintenance or renewal fees currently overdue with respect to any
Company Intellectual Property and (B) no material Company Intellectual Property
has lapsed or been cancelled or expired other than in the reasonable business
judgment of the Company in the ordinary course of business.

 

36

--------------------------------------------------------------------------------


 

(d)       Except as set forth in Schedule 4.14(d) of the Company Disclosure
Letter, the Company is the sole and exclusive owner of, or has valid and
continuing rights to use all of the Company Intellectual Property and Company
Technology, in each case, owned or purported to be owned by or licensed to the
Company, free and clear of any Liens, other than non-exclusive licenses.

 

(e)       Except as set forth in Schedule 4.14(e) of the Company Disclosure
Letter, to the Knowledge of the Company, the use of the Company Intellectual
Property or Company Technology by the Company as currently used does not
infringe on the rights of any third party and there is no claim of any Person
that challenges the rights of the Company in respect of any Company Intellectual
Property or Company Technology.

 

(f)        To the Knowledge of the Company, no Person (including employees and
former employees of the Company) is infringing, violating, misappropriating or
otherwise misusing any Company Intellectual Property, and the Company has not
made any such claims against any Person (including employees and former
employees of the Company).

 

(g)       The Company has taken reasonably necessary and appropriate steps to
protect and preserve the confidentiality of all Trade Secrets and any other
non-public, proprietary or confidential information of the Company or any Person
to whom the Company has a confidentiality obligation.

 

(h)       Except with respect to (i) licenses of off-the-shelf Software or
(ii) any payments required of the Company under any Material Contract, the
Company is not required, obligated or under any liability whatsoever to make any
payments by way of royalties, fees or otherwise to any Person with respect to
the use of any Company Intellectual Property or Company Technology in the
conduct of the business as currently conducted.

 

(i)        Schedule 4.14(i) of the Company Disclosure Schedule sets forth a
correct and complete list of all Software that is (i) owned exclusively by the
Company or (ii) used by the Company in its businesses and not exclusively owned
by the Company or commercially available on reasonable terms.

 

(j)        Except as set forth in Schedule 4.14(j) of the Company Disclosure
Schedule, no Publicly Available Software (including, all derivative works
thereof) (i) was used in connection with the development or modification of any
Software used by the Company, (ii) forms part of the Technology owned by the
Company, (iii) is, in whole or in part, embodied or incorporated into any of the
Company’s products or (iv) was or is used in connection with the development of
any Technology owned by the Company or any of the Company’s products.

 

(k)        The Company owns, leases or licenses all Software, hardware,
databases, computer equipment and other information technology (collectively,
“Computer Systems”) that are necessary for the operations of the Company’s
business.  The Computer Systems as a whole are adequate for the Company’s
businesses.  The Company has taken reasonable steps in accordance with industry
standards to preserve the availability, security and integrity of the Computer
Systems and the data and information stored on the Computer Systems.  The

 

37

--------------------------------------------------------------------------------


 

Company maintains documentation regarding all Computer Systems, their methods of
operation, and their support and maintenance.

 

Section 4.15.     Contracts.

 

(a)       Schedule 4.15(a) of the Company Disclosure Letter contains a complete
and correct list, as of the date hereof, of all of the following types of
Contracts (true and complete copies or, if none, reasonably complete and
accurate written descriptions of which, together with all amendments and
supplements thereto and material “side letters” and similar documentation
relating thereto, have been delivered to Buyer prior to the execution of this
Agreement) to which the Company is a party, excluding any Leases or Licenses and
any Plans disclosed on Schedule 4.10(a) of the Company Disclosure Letter:

 

(i)          all Contracts with current officers, other employees, consultants,
advisors, sales representatives of the Company, other than (x) Contracts that by
their terms may be terminated or canceled by the Company with notice of not more
than the greater of 120 days and the period of notice required under applicable
Law, in each case, without penalty or (y) Contracts relating to severance
payments not in excess of $50,000;

 

(ii)         any Contract providing for retention or change in control payments;

 

(iii)        all collective bargaining Contracts with any labor union currently
representing employees of the Company;

 

(iv)        all mortgages, indentures, security Contracts, notes, loan
Contracts, guarantees of the obligations of a third party or other Contract
granting a Lien on any property or assets of the Company, other than Permitted
Liens;

 

(v)         joint venture agreements, operating agreements, limited liability
company and partnership Contracts;

 

(vi)        Contracts (excluding individual purchase orders) for the purchase by
the Company of materials, supplies, products, equipment or services, and
Contracts (excluding individual purchase orders) for the sale or provision by
the Company of materials, supplies, products, equipment or services, in each
case, not terminable on notice of 120 days or less without penalty, and under
which the amount that would reasonably be expected to be paid or received by the
Company exceeds $100,000 per annum;

 

(vii)       any Contract or series of related Contracts, including any option
agreement, relating to the acquisition or disposition of any business, a
material amount of stock or assets of any other Person or any material real
property (whether by merger, purchase or sale of stock, membership interests,
assets or otherwise) since January 1, 2014;

 

(viii)      any agreement that (x) limits the freedom of the Company to compete
in any geographic area or line of business or (y) contains exclusivity
obligations or restrictions binding on the Company;

 

38

--------------------------------------------------------------------------------


 

(ix)        any Contract relating to any interest rate, derivatives or hedging
transaction;

 

(x)         any “standstill” or similar agreement;

 

(xi)        any Contract granting a right of first refusal or first negotiation;

 

(xii)       any loan or credit agreement, mortgage, indenture, note or other
Contract or instrument evidencing Indebtedness of the Company or any Contract or
instrument pursuant to which Indebtedness may be incurred or is guaranteed by
the Company;

 

(xiii)      any Contract entered into other than in the ordinary course of
business involving aggregate payments in excess of $100,000, to be made by or to
the Company after the date hereof;

 

(xiv)      stockholder agreements, voting trusts or other agreements or
understandings to which the Company is a party or to which the Company is bound
relating to the transfer or voting, purchase, redemption or other acquisition of
any shares of the capital stock of the Company; and

 

(xv)       commitments or agreements to enter into any of the foregoing.

 

(b)       Each of the Contracts and other documents required to be listed on
Schedule 4.15(a) of the Company Disclosure Letter, together with each other
Contract of such type entered into in accordance with Section 6.3, is a
“Material Contract.”  Except as set forth on Schedule 4.15(b) of the Company
Disclosure Letter, neither the Company nor, to the Knowledge of the Company, any
other party thereto, is in default under any Material Contract, and each
Material Contract is valid, binding and in full force and effect and is
enforceable in accordance with its terms by the Company, and to the Knowledge of
the Company, as to each other party thereto, except for such defaults and
failures to be so in full force and effect as would not reasonably be expected
to be, individually or in the aggregate, material to the Company.

 

(c)       The Company has not received any notice of termination or cancellation
under any Material Contract, received any notice of breach or default under any
Material Contract which breach has not been cured, or granted to any third party
any rights, adverse or otherwise, that would constitute a breach of any Material
Contract.

 

(d)       The Company has satisfied all performance standards under any Material
Contract where it is required to do so in order to receive any fees, bonuses,
rebates, incentives, or other payments at the levels at which it has received
fees or payments under such Material Contract in the last or the current fiscal
year and is not required to return any fees or payments received by it or to
provide credits against any future fees or payment that would otherwise be due
to it under any Material Contract, nor is it subject to any penalties under any
such Material Contract, by reason of its failure to satisfy any performance
standard contained in such Material Contract.

 

Section 4.16.     Insurance.  Schedule 4.16 of the Company Disclosure Letter
sets forth a list and description of all of the policies of insurance carried by
the Company on the date of this

 

39

--------------------------------------------------------------------------------


 

Agreement for the benefit of or, in connection with, the business of the Company
and the applicable termination or renewal dates of such policies in effect as of
the date hereof (the “Policies”).  Except as (a) disclosed in Schedule 4.16 of
the Company Disclosure Letter or (b) would not reasonably be expected to be,
individually or in the aggregate, material to the Company, (i) each Policy is in
full force and effect and no notice of termination or cancellation of any such
Policy has been received by the Company (ii) there is no breach by the Company
or, to the Knowledge of the Company, by any other party of any term or condition
of any Policy and (iii) all premiums due and payable prior to the Closing with
respect to such Policies have been or will be (on or prior to the Closing Date)
paid up to and through the Closing. The Policies (i) have been issued by
insurers or reinsurers which, to the Knowledge of the Company, are reputable and
financially sound, (ii) provide coverage for the operations conducted by the
Company of a scope and coverage consistent with customary practice in the
industries in which the Company operates and (iii) are in full force and
effect.  The consummation of the Transactions will not, in and of itself, cause
the revocation, cancellation or termination of any Policy.  All appropriate
insurers under the Policies have been timely notified of all potentially
insurable material losses known to the Company and pending litigation, and all
appropriate actions have been taken to timely file all claims in respect of such
insurable matters.

 

Section 4.17.     Environmental Matters.

 

(a)        Except as disclosed in Schedule 4.17 of the Company Disclosure Letter
or as would not reasonably be expected to be, individually or in the aggregate,
material to the Company:

 

(i)          Since the Reference Date, the Company has been in compliance with
all applicable Environmental Laws;

 

(ii)         The Company has obtained, and is in compliance with, all Permits
required under all applicable Environmental Laws;

 

(iii)        No judicial proceeding or governmental action, including any
written notice of violation, is pending or, to the Knowledge of the Company,
threatened under any applicable Environmental Law against the Company with
respect to its operations or the Leased Real Property;

 

(iv)        To the Knowledge of the Company, no Hazardous Substances have been
Released on, under, at or from the Leased Real Property that have given rise to
an investigatory, corrective or remedial obligation of the Company pursuant to
any Environmental Law; and

 

(v)         All material written environmental site assessments and similar
environmental reports with respect to the Leased Real Property which are in
their possession, custody or control have been made available to Buyer.

 

(b)       The representations and warranties in this Section 4.17 are the sole
and exclusive representations and warranties of the Company concerning
environmental matters.

 

40

--------------------------------------------------------------------------------


 

Section 4.18.     Employees; Labor Matters.

 

(a)        The Company has provided Buyer with a true and complete list of the
name of each officer of the Company as of the date of this Agreement, including
such person’s date of hire, annual base salary and any incentive or bonus
arrangement.

 

(b)       Except as set forth in Schedule 4.18(b) of the Company Disclosure
Letter:

 

(i)          none of the employees of the Company is represented in his or her
capacity as an employee of the Company by any labor organization;

 

(ii)         the Company has not recognized any labor organization, nor has any
labor organization been elected as the collective bargaining agent of any
employees, nor has the Company entered into any collective bargaining agreement
or union contract recognizing any labor organization as the bargaining agent of
any employees;

 

(iii)        there are no labor strikes, slowdowns, work stoppages, lockouts or
material labor disputes currently pending or, to the Knowledge of the Company,
threatened and, since the Reference Date, the Company has not experienced any
labor strike or material concerted labor dispute, and there are no pending or,
to the Knowledge of the Company threatened, organizing activities or
applications for certification of a collective bargaining unit with respect to
the Company;

 

(iv)        the Company has materially complied, and is now in material
compliance, with all applicable labor and employment Laws in connection with the
employment of their respective employees including all such Laws relating to
wages, hours, the Fair Labor Standards Act, the WARN Act and any similar state
or local “mass layoff” or “plant closing” law, collective bargaining,
discrimination, civil rights, safety and health, workers’ compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax;

 

(v)         there has been no “mass layoff” or “plant closing” as defined by
WARN Act with respect to the Company within the six (6) months prior to Closing;
and

 

(vi)        there is not presently pending, existing, or, to the Knowledge of
the Company, threatened, (A) any material proceeding against or affecting the
Company relating to the alleged violation of any Law pertaining to labor
relations or employment matters or (B) material labor grievance, arbitration or
employment related Action against the Company.

 

Section 4.19.     Affiliate Transactions.

 

(a)        Except for employment relationships and the payment of compensation
and benefits in the ordinary course of business consistent with past practice
and except as otherwise set forth in Schedule 4.19(a) of the Company Disclosure
Letter, the Company is not a party to any material agreement with (i) any of its
respective directors or officers, any Seller, or, to the Knowledge of the
Company, any member of any such Person’s immediate family or any of their
respective Affiliates (“Related Persons”) or (ii) any Affiliate of the Company. 
To the Knowledge of the Company, no Related Person has any claim or cause of
action against the Company or owns any direct or indirect interest of any kind
in, or controls or is a director,

 

41

--------------------------------------------------------------------------------


 

manager, officer, employee or partner of, or consultant to, or lender to or
borrower from or has the right to participate in the profits of, any Person
which is a competitor of the Company.

 

(b)       Schedule 4.19(b) of the Company Disclosure Letter sets forth a list of
all services provided by any Related Person to the Company other than services
provided to the Company in the ordinary course of business consistent with past
practice and on an arm’s-length basis.

 

Section 4.20.     Accounts and Notes Receivable.  Except as set forth in
Schedule 4.20 of the Company Disclosure Letter, the accounts and notes
receivable of the Company reflected on the balance sheet included in the Company
Interim Financial Statements, and all accounts receivable arising subsequent to
March 31, 2016 (a) are valid and collectible in the ordinary course of business,
subject to normal and customary trade discounts, less any applicable reserves
for doubtful accounts reflected in the balance sheets included in the Company
Interim Financial Statements, which reserves are adequate and were calculated in
a manner consistent with past practice and in accordance with GAAP consistently
applied (b) other than as permitted by the Company in the ordinary course of
business consistent with past practice, are not subject to any valid set off or
counterclaim and (c) do not represent obligations for goods sold or services
provided on consignment, on approval or on a sale or return basis or subject to
any other repurchase, return, refund or rebate arrangement.

 

Section 4.21.    Books and Records.  (a) The minute books and other similar
records of the Company as made available to Buyer prior to the execution of this
Agreement contain a true and complete record, in all material respects, of all
actions taken at all meetings and by all written consents in lieu of meetings of
the shareholders and the Board for the periods covered by such minute books
since the Reference Date and (b) the stock transfer ledgers and other similar
records of the Company as made available to Buyer prior to the execution of this
Agreement accurately reflect all record transfers prior to the execution of this
Agreement in the capital stock of the Company during the periods covered by such
ledgers since the Reference Date. All books, records and accounts of the Company
are maintained in all material respects in accordance with good business
practice and all applicable Laws.  The Company maintains systems of internal
accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
the preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the actual levels at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

Section 4.22.     Certain Payments.  None of the Company or any Seller, nor any
director, officer, agent, employee (whether full time or contract) or other
Person associated with or acting on behalf of any of them has, in the course of
its actions for, or on behalf of, any of them (a) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee (whether full time or
contract) from corporate funds; or (c) made any unlawful contribution, gift,
bribe, rebate, payoff, influence payment, kickback or

 

42

--------------------------------------------------------------------------------


 

other unlawful payment to any foreign or domestic government official or
employee (whether full time or contract), regardless of form, whether in money,
property, or services.

 

Section 4.23.      Customers and Suppliers.  Schedule 4.23(a) of the Company
Disclosure Letter lists the ten (10) largest customers of the Company, on the
basis of revenues for goods sold or services provided for the most
recently-completed fiscal year.  Schedule 4.23(b) of the Company Disclosure
Letter lists the ten (10) largest suppliers of the Company, on the basis of cost
of supplies, products, equipment or services purchased for the most
recently-completed fiscal year.  Except as disclosed in Schedule 4.23(c) of the
Company Disclosure Letter, no such customer or supplier has ceased or materially
reduced its purchases from, use of the services of, or sales or provision of
services to the Company since the Reference Date, or to the Knowledge of the
Company or the Sellers, has threatened or intends to cease or materially reduce
such purchases, use, sales or provision of services after the date hereof and
there is no existing fact, circumstance or condition that could be expected to
give rise to the foregoing.  Except as disclosed in Schedule 4.23(d) of the
Company Disclosure Letter, to the Knowledge of the Company, no such customer or
supplier is threatened with bankruptcy or insolvency.

 

Section 4.24.     Government Contracts.

 

(a)        A true and correct list of (i) each Government Contract providing for
aggregate payments in excess of $1,000,000 per year (A) which is in effect as of
the date of this Agreement or (B) which has been completed within the last five
(5) years and (ii) each outstanding Government Bid is set forth in Schedule
4.24(a) of the Company Disclosure Letter to the extent such disclosure is
permitted by applicable Law.  The Company has made available to Buyer a complete
and accurate copy of each Current Government Contract and Current Government Bid
prior to the date hereof.  If between the date of this Agreement and the Closing
Date the Company enters into a Government Contract or submits a Government Bid,
the Shareholders’ Representative shall deliver to Buyer at the Closing an
amended Schedule 4.24(a) of the Company Disclosure Letter to include a true and
correct list of each such Government Contract and Government Bid to the extent
such disclosure is permitted by applicable Law.

 

(b)       Except as set forth in Schedule 4.24(b) of the Company Disclosure
Letter, (i) there are no Government Contracts in effect as of the date of this
Agreement (each, “Current Government Contract”) or outstanding Government Bids
(each, a “Current Government Bid”) in connection with which the Company has
represented itself as having 8(a), small business, small disadvantaged business,
historically underutilized business zone small business, women-owned small
business, veteran-owned small business or service-disabled veteran-owned small
business status and/or other preferential status (each, “Preferential Bidding
Status”), (ii) no Current Government Contracts were awarded pursuant to a
procurement process that was limited to Persons having a Preferential Bidding
Status and (iii) no Current Government Contracts and Current Government Bids
require the Company to maintain a Preferential Bidding Status. The Company has
not assigned any of its claims, rights to receive revenues or other interests
under any Current Government Contract or any Current Government Bid. No Current
Government Contract is subject to the requirements of the Cost Accounting
Standards. No Current Government Bid, if accepted, would reasonably be expected
to result in a Government Contract that would be subject to the requirements of
the Cost Accounting Standards.

 

43

--------------------------------------------------------------------------------


 

(c)        Except as set forth in Schedule 4.24(c) of the Company Disclosure
Letter, (i) the Company has complied, in all material respects, with the terms
and conditions of each Government Contract and Government Bid including clauses,
provisions and requirements incorporated by reference or by operation of Law
therein; (ii) the Company has complied, in all material respects, with all
requirements of any Law pertaining to such Government Contract or Government Bid
including with respect to bidding for or obtaining such Government Contract or
Government Bid; (iii) all representations and certifications, including those
concerning certified cost or pricing data, made by the Company with respect to
such Government Contract or Government Bid were accurate, current and complete
in all material respects as of their effective date, and the Company has
complied with all such representations and certifications in all material
respects; (iv) the Company is not, and has not been, in violation, or currently
alleged to be in violation, in any material respect, of the False Statements
Act, as amended, the False Claims Act, as amended, or any other requirement
relating to the communication of false statements or submission of false claims
to the United States Government or other Governmental Entity; (v) no termination
or default notice, cure notice, show cause notice, letter of concern, corrective
action request or stop or suspension of work notice has been issued to the
Company and remains unresolved, and to the Knowledge of the Company, there has
been no plan or proposal of any Person to issue any such notice; (vi) to the
Knowledge of the Company, no Governmental Entity nor any prime contractor,
subcontractor or other Person has asserted any claim or any other action for
relief relating to such Government Contract or Government Bid; (vii) no money
due to the Company pertaining to such Government Contract has been withheld or
offset, nor, to the Knowledge of the Company, has any claim been made to
withhold or offset money; and (viii) the written past performance evaluations
received by the Company in relation to such Government Contract have been
satisfactory or better.  For purposes hereof, the term “United States
Government” includes all departments and agencies of any branch of the United
States Government, all independent establishments within the United States
Government, and United States Government corporations.

 

(d)       None of the Company, any of its affiliates, directors, managers or
officers or to the Knowledge of the Company, any current or former employees
(whether full time or contract) is, or at any time during the last four
(4) years has been suspended, debarred, proposed for suspension or proposed for
debarment from doing business with, or receiving contracts or financial
assistance from, a Governmental Entity. During the last four (4) years, the
Company (i) has not been convicted of, or had a civil judgment rendered against
it for, violating any Law and (ii) has not been indicted for, or otherwise
criminally or civilly charged with, violation of any Law.  None of the Company’s
employees, consultants or agents is under administrative, civil or criminal
indictment or, to the Knowledge of the Company, investigation by any
Governmental Entity with respect to the conduct of the business of the Company,
including any Government Contract or Government Bid.

 

(e)       Schedule 4.24(e) of the Company Disclosure Letter sets forth a true
and correct list of all unresolved or planned audits or investigations of the
Company by a Governmental Entity arising under or relating to any Government
Contract or Government Bid, including for this purpose any audit or
investigation by the Defense Contract Audit Agency, the Defense Contract
Management Agency, an Inspector General, the Government Accountability Office,
or an auditor working on behalf of a Governmental Entity. For any such audit or
investigation, Schedule 4.24(e) of the Company Disclosure Letter includes a
summary of the

 

44

--------------------------------------------------------------------------------


 

matter, reference to any written reports or findings issued in connection with
the matter, and a summary of any adverse findings to date. Since the Reference
Date, (i) no costs incurred by the Company in excess of $10,000 have been
disallowed or questioned in connection with a Government Contract or Government
Bid, and (ii) the Company has not been under any administrative, civil, or
criminal investigation, indictment, or audit or made any disclosure to a
Governmental Entity with respect to any alleged irregularity, misstatement,
overpayment, omission, or misconduct arising under or relating to any Government
Contract or Government Bid.

 

(f)        The contractor business systems used by the Company during
performance of such Government Contract are in compliance with applicable
requirements of each Government Contract and applicable Law. Since the Reference
Date no Governmental Entity or higher-tier contractor has notified the Company
of a significant weakness or deficiency with any such business system.

 

(g)       Since the Reference Date no Governmental Entity, or any prime
contractor or subcontractor working on behalf of a Governmental Entity, has
loaned, bailed or otherwise furnished to the Company any personal property,
equipment or fixtures under or in connection with any Government Contract or any
Government Bid.

 

(h)       The Company has not engaged in any work under the Government Contracts
that would reasonably be expected to result in an Organizational Conflict of
Interest (“OCI”) as defined in the Federal Acquisition Regulation Subpart 9.5
and other Law. The Company does not have any active OCI mitigation plans with a
Governmental Entity.

 

Section 4.25.     National Security.

 

(a)       Schedule 4.25(a) of the Company Disclosure Letter sets forth all
active facility security clearances held by the Company. For each such facility
security clearance, the Company holds at least a “satisfactory” rating from the
Defense Security Service (“DSS”) or any other cognizant Governmental Entity with
respect to the NISPOM or any other Industrial Security Regulations that may
apply to each facility security clearance, and with respect to the business of
the Company, there are no obligations relating to or arising from any prior
failure which may have occurred to maintain at least a “satisfactory” rating
from DSS or any other applicable Governmental Entity.

 

(b)       The Company and its employees, as applicable, possess all necessary
security clearances for the execution of their obligations under the Government
Contracts.

 

(c)       With respect to the business of the Company, the Company is and has
been in compliance in all material respects with all applicable national
security obligations, including those specified in the NISPOM or other
applicable Industrial Security Regulations.

 

(d)       To the Knowledge of the Company no facts currently exist which are
reasonably likely to give rise to the revocation of any facility security
clearance held by the Company.

 

45

--------------------------------------------------------------------------------

 

Section 4.26.     Brokers and Finders.  Except for J.P. Morgan Securities LLC,
the Company has not employed any broker, investment banker, financial advisor,
finder or other Person who will be entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses
or indemnification or contribution, in connection with the transactions
contemplated by this Agreement.

 

Section 4.27.     Sales Personnel.  Each sales agent employed with the Company
is properly licensed and appointed to sell the products and services of the
Company.  The compensation payable by the Company to such employees materially
complies with applicable Laws.

 

Section 4.28.     Predecessors.  For purposes hereof, all references to the
Company shall be deemed to include each predecessor thereof.

 

Section 4.29.     Exclusivity of Representations.  The representations and
warranties made by the Sellers in Article III and Article IV are the exclusive
representations and warranties made by the Sellers with respect to the Sellers
and the Company, including the assets of the Company.  The Sellers hereby
disclaim any other express or implied representations or warranties with respect
to themselves or the Company.  Except as expressly set forth herein, the
condition of the assets of the Company shall be “as is” and “where is” and the
Sellers make no warranty of merchantability, suitability, fitness for a
particular purpose or quality with respect to any of the tangible assets of the
Company or as to the condition or workmanship thereof or the absence of any
defects therein, whether latent or patent.  The Company is not, directly or
indirectly, making any representations or warranties regarding any pro forma
financial information, forecasts, financial projections or other forward-looking
statements of the Company.  It is understood that any Due Diligence Materials
made available to Buyer or its Affiliates or Representatives do not, directly or
indirectly, and shall not be deemed to, directly or indirectly, contain
representations or warranties of the Company or its Affiliates or their
respective Representatives.

 

ARTICLE V - REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the letter (the “Buyer Disclosure Letter”) delivered by
Buyer to Sellers concurrently with the execution of this Agreement (it being
understood and agreed that references herein to a “Schedule” thereto shall
constitute references to the particular schedule; provided that the disclosures
in any schedule shall qualify other sections or subsections of this Article V to
the extent a cross-reference to the applicable schedule is included therein or
its applicability to such other section or subsection is readily apparent),
Buyer hereby represents and warrants to Sellers as follows:

 

Section 5.1.       Corporate Status.

 

(a)       Organization.  Buyer is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, and has full corporate power
and authority to own, lease and operate its properties and to carry on its
business as presently conducted.  Buyer has delivered prior to the date hereof
to Sellers copies of its Organizational Documents, as amended and in full force
and effect as of the date hereof.  Buyer is not in violation of any of the
provisions of its Organizational Documents.

 

46

--------------------------------------------------------------------------------


 

(b)       Qualification.  Buyer is duly qualified to do business and in good
standing as a foreign corporation in each jurisdiction in which the nature of
its business or the properties or assets owned, leased or operated by it makes
such qualification necessary.

 

(c)        Authorization.  Buyer has full power and authority to enter into this
Agreement and to perform its obligations hereunder.  The execution and delivery
by Buyer of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of Buyer.  This Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid and binding obligations of Buyer enforceable
against Buyer in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

Section 5.2.       Conflicts; Consents.

 

(a)       Conflicts.  The execution and delivery of this Agreement do not, and
the consummation of the transactions contemplated by this Agreement will not,
(i) conflict with any of the provisions of the Organizational Documents of
Buyer, as amended to the date hereof, (ii) conflict with, result in a breach of
or default under (with or without notice or lapse of time, or both), or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a benefit under, or result in the creation of any Lien upon any of
the properties or assets of Buyer under, any contract, agreement, indenture,
mortgage, deed of trust, lease or other instrument to which Buyer is a party or
by which Buyer or any of its assets is bound or subject or (iii) subject to the
consents, approvals, authorizations, declarations, filings and notices referred
to in Section 5.2(b), contravene any domestic or foreign Law or any Order
currently in effect.

 

(b)       Consents.  Except as (i) set forth in Schedule 5.2(b) of the Buyer
Disclosure Letter, (ii) as required under the Competition Laws set forth in
Schedule 5.2(c) of the Buyer Disclosure Letter or (iii) would not reasonably be
expected to be, individually or in the aggregate, material to Buyer, no consent
of or filing with any Governmental Entity or any other third party, which has
not been received or made, is necessary or required by or with respect to Buyer
in connection with the execution and delivery of this Agreement by Buyer or the
consummation by Buyer of any of the transactions contemplated by this Agreement.

 

Section 5.3.      Brokers and Finders.  Except for KippsDeSanto & Co., the Buyer
has not employed any broker, investment banker, financial advisor, finder or
other Person who will be entitled to any broker’s, finder’s, financial advisor’s
or other similar fee or commission, or the reimbursement of expenses or
indemnification or contribution, in connection with the transactions
contemplated by this Agreement.

 

Section 5.4.      Sufficient Funds.  Buyer has sufficient funds to pay the
Estimated Purchase Price, Escrow Amount, Expense Holdback Amount, Closing
Indebtedness and Transaction Bonus Payments, together with all other amounts to
be paid or repaid by Buyer under this Agreement (whether payable on or after the
Closing), and all of Buyer’s and its Affiliates’ fees and expenses associated
with the transactions contemplated in this Agreement.

 

47

--------------------------------------------------------------------------------


 

Section 5.5.       Solvency.  Buyer is not entering the transactions
contemplated hereby with actual intent to hinder, delay or defraud either
present or future creditors.  Immediately after giving effect to the
transactions contemplated hereby, Buyer, Buyer’s Subsidiaries and the Company
will be Solvent and will have adequate capital to carry on their respective
businesses in the ordinary course.

 

Section 5.6.       Litigation.  There is no Action or any administrative or
other proceeding by or before any Governmental Entity pending or, to the
Knowledge of Buyer, threatened, against Buyer that would reasonably be expected
to, individually or in the aggregate, prevent or materially delay the
consummation of the transactions contemplated hereby or otherwise prevent or
materially delay performance by Buyer of any closing condition set forth in
Section 7.2 or of its material obligations under this Agreement.

 

Section 5.7.       Investigation by Buyer; Sellers’ and Company’s Liability. 
Buyer has conducted its own independent investigation, verification, review and
analysis of the business, operations, assets, liabilities, results of
operations, financial condition, technology and prospects of the Company, which
investigation, review and analysis was conducted by Buyer and its Affiliates
and, to the extent Buyer deemed appropriate, by Buyer’s Representatives.  Buyer
acknowledges that it and its Representatives have been provided adequate access
to the personnel, properties, premises and records of the Company for such
purpose.  In entering into this Agreement, Buyer acknowledges that it has relied
solely upon the aforementioned investigation, review and analysis and not on any
factual representations or opinions of Sellers, the Company or any of their
respective Representatives (except for the specific representations and
warranties of Sellers and the Company set forth in Article III and Article IV),
and Buyer acknowledges and agrees, to the fullest extent permitted by Law, that
none of the Sellers, the Company or any of their respective shareholders,
members, Affiliates, controlling Persons, or Representatives makes or has made
any oral or written representation or warranty, either express or implied, as to
the accuracy or completeness of (i) any of the information set forth in
management presentations relating to the Company made available to Buyer, its
Affiliates or its Representatives, in materials made available in any “data
room” (virtual or otherwise), including any cost estimates delivered or made
available, financial projections or other projections, in presentations by the
management of the Company, in “break-out” discussions, in responses to questions
submitted by or on behalf of Buyer, its Affiliates or its Representatives,
whether orally or in writing, in materials prepared by or on behalf of the
Company, or in any other form (such information, collectively, “Due Diligence
Materials”), (ii) any information delivered or made available pursuant to
Section 6.1(a) or (iii) the pro forma financial information, projections or
other forward-looking statements of the Company, in each case in expectation or
furtherance of the transactions contemplated by this Agreement.

 

Section 5.8.       Purchase for Investment.  Buyer is acquiring the Shares for
its own account for investment and not with a view toward any resale or
distribution thereof except in compliance with the Securities Act of 1933, as
amended (the “Securities Act”).  Buyer acknowledges receipt of advice from the
Company to the effect that the Shares have not been registered under the
Securities Act or any state securities Laws.

 

Section 5.9.       Exclusivity of Representations.  The representations and
warranties made by Buyer in this Article V are the exclusive representations and
warranties made by Buyer.

 

48

--------------------------------------------------------------------------------


 

Buyer hereby disclaims any other express or implied representations or
warranties with respect to itself.

 

ARTICLE VI - COVENANTS

 

Section 6.1.       Access to Information Concerning Properties and Records.

 

(a)        Subject to Section 6.16, during the period commencing on the date
hereof and ending on the earlier of (i) the Closing Date and (ii) the date on
which this Agreement is terminated pursuant to Section 8.1 (the “Pre-Closing
Period”), the Company shall (x) upon reasonable notice, afford Buyer and its
Representatives, reasonable access during normal business hours to the officers,
directors, employees, accountants, legal counsel, properties, books and records
of the Company and (y) furnish reasonably promptly to Buyer all information
concerning its business, properties and personnel as Buyer may reasonably
request; provided that the Company may restrict the foregoing access to the
extent that in the reasonable judgment of the Company, any Law applicable to the
Company requires it to restrict access to any of their respective businesses,
properties, information or personnel; provided, further, that such access shall
be granted during normal business hours and shall not unreasonably disrupt the
business or operations of the Company.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not be required to provide any
information or access that the Company reasonably believes could violate
applicable Law or the terms of any confidentiality agreement or cause forfeiture
of attorney/client privilege.

 

(b)       Nothing contained in this Agreement shall be construed to give to
Buyer, directly or indirectly, rights to control or direct the Company’s
operations prior to the Closing.  Prior to the Closing, the Company shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision of its operations.

 

(c)       Buyer hereby agrees that, except as otherwise provided in the
Confidentiality Agreement, it is not authorized to and shall not (and shall not
permit any of its employees, counsel, accountants, consultants and other
authorized Representatives to) contact any competitor, supplier, distributor,
customer, or Representative of the Company prior to the Closing (other than
contacts with Affiliates of Buyer made in the ordinary course of business
without reference to the Company) without the prior written consent of the
Company.

 

Section 6.2.       Confidentiality.  Information obtained by Buyer and its
Representatives in connection with the transactions contemplated by this
Agreement shall be subject to the provisions of the Letter Agreement by and
between the Company and Magellan Health, Inc., dated as of November 16, 2015
(the “Confidentiality Agreement”).  The terms of the Confidentiality Agreement
shall survive the termination of this Agreement and continue in full force and
effect thereafter and the Confidentiality Agreement shall not be modified,
waived or amended without the written consent of the Company.

 

Section 6.3.       Conduct of the Business of the Company Pending the Closing
Date.

 

(a)       Sellers shall cause the Company not to take any actions outside the
ordinary course of business that would affect Closing Cash, Closing Indebtedness
or Closing

 

49

--------------------------------------------------------------------------------


 

Working Capital from the respective amounts thereof as of 11:59 P.M. on the
Business Day immediately prior to the Closing Date to the time of the Closing.

 

(b)       Except as (x) set forth on Schedule 6.3(b) of the Company Disclosure
Letter, (y) may be required or not otherwise prohibited by this Agreement or
(z) required by any Law, any Order, any Governmental Entity or any Contract to
which the Company is a party, during the Pre-Closing Period the Company shall:

 

(i)          conduct its operations in the ordinary course of business
consistent with past practice;

 

(ii)         comply in all material respects with all applicable Law and the
requirements of all Material Contracts;

 

(iii)        use commercially reasonable efforts to maintain and preserve intact
its business organization, keep available the services of its officers and
employees and maintain satisfactory relationships with licensors, suppliers,
distributors, clients and others having business relationships with the Company,
in each case, to the end that its goodwill and ongoing business shall be
unimpaired at the Closing; and

 

(iv)        keep in full force and effect all material Policies maintained by
the Company, other than changes to such Policies made in the ordinary course of
business.

 

(c)       Except as (x) set forth on Schedule 6.3(c) of the Company Disclosure
Letter, (y) may be required or not otherwise prohibited by this Agreement or
(z) required by any Law, any Order, any Governmental Entity or any Contract to
which the Company is a party, during the Pre-Closing Period, the Company shall
not take any of the following actions without the prior written consent of
Buyer:

 

(i)          make any change in, or amendment to, its Organizational Documents;

 

(ii)         issue or sell, grant, or authorize any issuance or sale of, pledge
or otherwise encumber any shares of its capital stock or any other ownership
interests, as applicable, or issue or sell, or authorize any issuance or sale
of, any securities convertible into or exchangeable for, or options, warrants or
rights to purchase or subscribe for, or enter into any Contract with respect to
the issuance or sale of, any shares of its capital stock or any other ownership
interests, as applicable;

 

(iii)        split, combine, redeem or reclassify, or purchase or otherwise
acquire, any shares of its capital stock or its other securities, as applicable;

 

(iv)        other than in the ordinary course of business consistent with past
practice, acquire, assign, license, transfer, sell, lease or otherwise dispose
of any of its properties or assets that are material to the business of the
Company;

 

50

--------------------------------------------------------------------------------


 

(v)         enter into, modify or terminate any labor or collective bargaining
agreement of the Company or, through negotiation or otherwise, make any
commitment or incur any liability to any labor organization with respect to the
Company;

 

(vi)        (A) incur or guarantee any Indebtedness, other than (1) short-term
Indebtedness or letters of credit incurred in the ordinary course of business or
(2) borrowings under the Credit Agreement or (B) make any loans or advances to
any other Person, other than loans and advances to employees or intercompany
loans, in each case, consistent with past practice;

 

(vii)       grant or agree to grant to any officer or employee of the Company
any increase in wages or bonus, severance, profit sharing, retirement, insurance
or other compensation or benefits, or establish any new compensation or benefit
plans or arrangements, or amend or agree to amend any existing employee benefit
plans or hire or terminate any officer or employee, except (A) pursuant to the
employee benefit plans or collective bargaining agreements of the Company in
effect on the date hereof that are disclosed on Schedule 4.10(a) of the Company
Disclosure Letter, (B) in the ordinary course of business consistent with past
practice with respect to any non-officer employee, (C) as required in order to
comply with the requirements of the Code, ERISA or other Law, or (D) any other
one-time bonus payments not to exceed $50,000 in the aggregate to all such
Persons;

 

(viii)      change any material annual Tax accounting period except as required
by applicable Law, adopt or change any material method of Tax accounting except
as required by applicable Law, make or change any material Tax election except
as required by applicable Law, enter into any Tax closing agreement, surrender
any right to claim a refund of Taxes, request or obtain any Tax ruling, file any
income or other material Tax Return unless such Tax Return was prepared
consistent with past practice (except as required by applicable Law), or settle
any Tax claim, audit or assessment in excess of $100,000;

 

(ix)        except as may be required under GAAP, make any change in its
methods, principles and practices of financial accounting;

 

(x)         adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization;

 

(xi)        settle any legal proceedings other than a settlement agreement
providing solely for the payment of monetary damages in an amount not to exceed
$100,000 individually or $250,000 in the aggregate;

 

(xii)       issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) or customers or clients without the prior written approval of
Buyer, except for communications in the ordinary course of business that do not
relate to the Transactions and do not provide to any Person any information
regarding the Company that might be considered material non-public information
(within the meaning of Regulation FD under the Exchange Act) if the Company’s
securities were registered under Section 12(b) of the Exchange Act;

 

51

--------------------------------------------------------------------------------


 

(xiii)      make or agree to make any capital expenditure, except in the
ordinary course of business and in an amount for capital expenditures that do
not exceed $100,000 in the aggregate for the Company taken as a whole during any
three consecutive month period;

 

(xiv)      directly or indirectly acquire any interest in any corporation,
association, joint venture, partnership, limited liability company or other
business entity or division thereof; provided that no such acquisition in the
ordinary course of business of any assets that, individually, have a purchase
price in excess of $10,000 or any group of related assets that, in the
aggregate, have a purchase price in excess of $50,000, shall be made without
reasonable prior notice to Buyer and shall not be made without Buyer’s prior
written consent;

 

(xv)       make any investment (by contribution to capital, property transfers,
purchase of securities or otherwise) in, or loan or advance (other than travel
and similar advances to its employees in the ordinary course of business) to,
any Person other than in the ordinary course of business;

 

(xvi)      (i) enter into, terminate or amend any Material Contract, or make any
proposal to enter into, terminate, or amend any Material Contract, or, other
than in the ordinary course of business, any other Contract that is material to
the Company, (ii) enter into any Contract that would be breached by, or require
the consent of any third party in order to continue in full force and effect
following consummation of the Transactions, or (iii) release any Person from, or
modify or waive any provision of, any confidentiality, standstill or similar
agreement or fail to take all action necessary to enforce each such
confidentiality, standstill and similar agreement (in each case, other than any
such agreement with Buyer); or

 

(xvii)     authorize, commit or agree to take, any of the foregoing actions to
the extent restricted by the provisions of this Section 6.3(c) or take any
action or agree, in writing or otherwise, to take any action which would
(i) cause any of the representations or warranties of the Company set forth in
this Agreement to be untrue in any material respect or (ii) in any material
respect impede or delay the ability of the parties to satisfy any of the
conditions to the Transactions set forth in this Agreement.

 

(d)       Notwithstanding anything to the contrary contained in this Agreement,
the Company shall be permitted to maintain through the Closing Date the cash
management systems of the Company, maintain the cash management procedures as
currently conducted by the Company, and periodically settle intercompany
balances consistent with past practices (including through dividends and capital
contributions and all such intercompany balances shall be settled at the Closing
in accordance with their terms).

 

Section 6.4.      Supplemental Disclosure.  The Sellers and the Company shall
from time to time prior to the Closing supplement or amend the Company
Disclosure Letter with respect to any matter hereafter arising or discovered
which if existing or known at the date of this Agreement would have been
required to be set forth or described in the Company Disclosure Letter. 
However, such supplemental or amended disclosure shall not be deemed to have
cured any breach of representation or warranty made in this Agreement and shall
not be deemed to have been disclosed as of the date of this Agreement, the
Satisfaction Date or as of the Closing

 

52

--------------------------------------------------------------------------------


 

Date for purposes of determining whether or not the conditions set forth in
Article VII of this Agreement have been satisfied.

 

Section 6.5.       Efforts; Governmental Approvals; Third Party Consents.

 

(a)       Subject to the terms and conditions set forth herein and to applicable
legal requirements, each of the Sellers, the Company, and Buyer shall cooperate
and use their respective commercially reasonable efforts to take, or cause to be
taken, all appropriate action, and do, or cause to be done, and assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Closing, including the satisfaction of the respective
conditions set forth in Article VII.

 

(b)       Subject to Section 6.5(c) and Section 6.5(d) and the other terms and
conditions set forth in this Agreement, each of Buyer, the Sellers and the
Company shall cooperate with the other and use, and shall cause each of its
respective Subsidiaries to use, their respective reasonable best efforts to
(i) prepare and file as promptly as practicable, and in any event within the
time prescribed by any applicable Law or Competition Laws, all documentation to
effect all necessary notices, reports and other filings and to obtain as
promptly as practicable all consents, registrations, clearances, approvals,
permits and authorizations necessary or advisable to be obtained from, or
renewed with, any Governmental Entity (including the consents and approvals set
forth on Schedule 3.2(b), 3.2(c), 4.3(b) and 4.3(c) of the Company Disclosure
Letter and Schedule 5.2(b) and 5.2(c) of the Buyer Disclosure Letter), in each
case in order to consummate as promptly as practicable the transactions
contemplated by this Agreement, (ii) furnish as promptly as practicable all
information to any Governmental Entity as may be required by such Governmental
Entity in connection with the foregoing and (iii) obtain all consents,
registrations, clearances, approvals, permits and authorizations necessary,
proper or advisable to be obtained from, or renewed with, any other Person
(including the consents and approvals set forth on Schedule 3.2(b), 3.2(c),
4.3(b) and 4.3(c) of the Company Disclosure Letter and Schedule 5.2(b) and
5.2(c) of the Buyer Disclosure Letter), in each case in order to consummate as
promptly as practicable the transactions contemplated by this Agreement;
provided that under no circumstances shall the Sellers or the Company be
required to make any payment to any Person to secure such Person’s consent;
provided, further, that, except as set forth in Section 7.2(e), for the
avoidance of doubt, the failure to obtain any of the consents, registrations,
clearances, approvals, permits or authorizations referenced above (other than
any approvals required pursuant to Section 7.1(b)) shall not be a condition to
the obligation of either party to consummate the transactions contemplated by
this Agreement.  Notwithstanding the foregoing and without limiting the
generality thereof, the parties shall (x) prepare and file a notification with
respect to the transactions contemplated by this Agreement as required pursuant
to the Competition Laws set forth on Schedule 3.2(c) and 4.3(c) of the Company
Disclosure Letter and Schedule 5.2(c) of the Buyer Disclosure Letter
(collectively, the “Required Competition Consents”) and (y) in the case of the
HSR Act, at Buyer’s sole cost and expense, (A) prepare and file a notification
with respect to the transactions contemplated by this Agreement pursuant to the
HSR Act with the Federal Trade Commission and the Antitrust Division of the
Department of Justice within ten (10) Business Days from the date hereof (which
associated fees shall be borne by Buyer) and (B) seek early termination of any
waiting periods under the HSR Act.

 

53

--------------------------------------------------------------------------------


 

(c)       Each party shall furnish to the other such necessary information and
assistance as the other party may reasonably request in connection with the
preparation of any necessary filings or submissions for any Governmental
Entity.  Except as required by applicable Law and subject to Section 6.5(d),
each party or its attorneys shall provide the other party or its attorneys the
opportunity to review and make copies of all correspondence, filings,
communications or memoranda setting forth the substance thereof between such
party or its Representatives, on the one hand, and any Governmental Entity, on
the other hand, with respect to this Agreement or the transactions contemplated
in this Agreement (omitting any information that constitutes a competitively
sensitive business secret of either party).  Buyer shall pay all filing fees
pursuant to any filings in connection with approvals of Governmental Entities to
the transactions contemplated hereby.

 

(d)       Notwithstanding anything to the contrary contained in this Agreement
and subject to the terms and conditions set forth in this Agreement, including
Section 6.5(e) below, without in any way limiting the generality of the
undertakings under this Section 6.5, each of the Company and Buyer shall:

 

(i)          promptly provide to each and every Governmental Entity with
jurisdiction over the transactions contemplated by this Agreement such
information and documents as may be requested by such Governmental Entity or
that are necessary, proper or advisable to permit consummation of the
transactions contemplated by this Agreement;

 

(ii)         promptly take any and all actions necessary to avoid or eliminate
each and every impediment under any Law so as to enable the consummation of the
Closing to occur as soon as reasonably possible (and in any event no later than
the date this Agreement is terminated in accordance with Section 8.1);

 

(iii)        promptly take any and all actions necessary to avoid or overcome
the entry of any Order, including any legislative, administrative or judicial
action, injunction or other order, decree, decision, determination or judgment
(in each case, whether temporary, preliminary or permanent), that would delay,
restrain, restrict, prevent, enjoin or otherwise prohibit the consummation of
the transactions contemplated by this Agreement on or prior to the date this
Agreement is terminated in accordance with Section 8.1, including the defense
through litigation on the merits of any claim asserted in any court, agency or
other proceeding by any Person, including any Governmental Entity, seeking to
delay, restrain, prevent, enjoin or otherwise prohibit consummation of such
transactions; and

 

(iv)        promptly take, in the event that any permanent, preliminary or
temporary Order is entered or issued, or becomes reasonably foreseeable to be
entered or issued, in any proceeding or inquiry of any kind that would make
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof unlawful or that would delay, restrain, prevent, enjoin or
otherwise prohibit consummation of the transactions contemplated hereby, any and
all steps (including the appeal thereof or the posting of a bond) necessary to
resist, vacate, modify, reverse, suspend, prevent, eliminate or remove such
actual, anticipated or threatened Order so as to permit the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
as soon as reasonably

 

54

--------------------------------------------------------------------------------


 

possible and, in any event, prior to the date this Agreement is terminated in
accordance with Section 8.1.

 

(e)       Notwithstanding anything herein to the contrary, Buyer shall not be
required by the provisions of this Section 6.5 (or any other provision of this
Agreement) to offer or consent to (i) any sale, lease, license, disposal or
holding separate of, or restriction or limitation on, any assets, operations,
rights, product lines, licenses, categories of assets or business or other
interests therein, of Buyer and its Subsidiaries or the Company and its
Subsidiaries, (ii) the entering into agreements with, and submitting to orders
of, the relevant Governmental Entity giving effect to the foregoing matters in
clause (i) or (iii) any conduct restrictions relating to the Company’s or
Buyer’s respective businesses, in either case that would be reasonably likely to
result, in the aggregate, in a material and adverse effect on either the Company
or on Buyer, or its Subsidiaries.

 

(f)        Subject to applicable Law, applicable Orders and all privileges,
including attorney-client privileges, each party shall keep the other apprised
of the status of matters relating to the completion of the transactions
contemplated by this Agreement, including: (i) prior to submitting any document
or information (whether formally or informally, in draft form or final form) to
any Governmental Entity, sending reasonably in advance to the other party a copy
of such document or information (omitting any information that constitutes a
competitively sensitive business secret of the other party except as such
information is included in a substantive filing with a Governmental Entity
pursuant to the terms hereof); (ii) not, without the prior consent of the other
party (which consent shall not be unreasonably withheld, conditioned or
delayed), submitting any document or information (whether formally or
informally, in draft form or final form) to any Governmental Entity; (iii) not,
without the prior consent of the other party, withdraw and re-file the HSR Act
notification or any other notification required for the Required Competition
Consents, enter into a timing agreement or any comparable agreement with any
Governmental Entity that would delay the consummation of the transactions
contemplated by this Agreement; (iv) promptly sending to the other party a copy
of all documents, information, correspondence or other communications relating
to this Agreement sent to, or received by the party (or its Representatives)
from, any third-party or Governmental Entity relating to the transactions
contemplated by this Agreement; (v) promptly informing the other party of any
communications, conversations or telephonic calls received from any Governmental
Entity applicable to this Agreement, and not initiating any of the foregoing
without the prior consent of the other party; (vi) sending reasonably in advance
to the other party any undertaking or agreement (whether oral or written) that
it or any of its Subsidiaries proposes to make or enter into with any
Governmental Entity with respect to the transactions contemplated by this
Agreement; and (vii) allowing the other party and its Representatives to attend
and participate at any meeting with, or hearing organized by, any Governmental
Entity relating to the transactions contemplated by this Agreement, to the
extent permitted by such Governmental Entity and to the extent reasonably
practicable.  A party hereto may request entry into a joint defense agreement as
a condition to providing any materials. Upon receipt of any such request, the
parties shall work in good faith to enter into a joint defense agreement to
create and preserve attorney-client privilege in a form and substance mutually
acceptable to the parties.

 

55

--------------------------------------------------------------------------------

 

Section 6.6.       Exclusive Dealing.  During the Pre-Closing Period, the
Sellers and the Company shall not, and shall direct its Affiliates and its and
their respective Representatives to refrain from taking any action to, directly
or indirectly, knowingly encourage, initiate, solicit or engage in negotiations
with, or provide any confidential information of the Company to, any Person,
other than Buyer (and its Affiliates and Representatives), concerning any
purchase of any capital stock or any material asset of the Company (other than
in connection with (i) the sale of Company Common Stock by any Seller to another
Seller, or (ii) the exercise of any warrants outstanding on the date hereof) or
any merger, recapitalization or similar transaction involving the Company.

 

Section 6.7.       Employee Benefits.

 

(a)        For at least one (1) year following the Closing Date, Buyer shall
provide or cause the Company to provide to all employees of the Company
immediately prior to the Closing (“Company Employees”) (i) a salary or wage
level and annual cash bonus opportunity (expressed as a percentage of base
salary) at least equal to the salary or wage level and annual cash bonus
opportunity to which they were entitled immediately prior to the Closing and
(ii) employee benefits that are substantially comparable in the aggregate to the
employee benefits that they were entitled to receive immediately prior to the
Closing (including benefits pursuant to qualified and non-qualified retirement
and savings plans, medical, dental and pharmaceutical plans and programs,
severance plans and policies); provided that, none of the foregoing shall apply
to (x) any equity, equity-based, retention, change in control or long term
incentive compensation, and (y) any Company Employees who are covered by a
collective bargaining agreement to which the Company is bound, in which case
compensation and benefits will be determined in accordance with such collective
bargaining agreement.

 

(b)       Following the Closing, (i) Buyer shall cause the Company to ensure
that no limitations or exclusions as to pre-existing conditions, evidence of
insurability or good health, waiting periods or actively-at-work exclusions or
other limitations or restrictions on coverage are applicable to any Company
Employees or their dependents or beneficiaries under any welfare benefit plans
in which such employees may be eligible to participate (other than any such
limitations, exclusions, waiting periods or restrictions that are in effect or
have not been satisfied by the applicable Company Employee immediately prior to
the Closing) and (ii) Buyer shall use commercially reasonable efforts to cause
the Company to provide that any costs or expenses incurred by Company Employees
(and their dependents or beneficiaries) up to (and including) the Closing shall
be taken into account for purposes of satisfying applicable deductible,
co-payment, coinsurance, maximum out-of-pocket provisions and like adjustments
or limitations on coverage under any such welfare benefit plans for the plan
year in which the Closing occurs.

 

(c)       With respect to each employee benefit plan, policy or practice,
including severance, vacation and paid time off plans, policies or practices,
sponsored or maintained by the Company or its Affiliates, Buyer shall cause the
Company to grant or cause to be granted, and the Company immediately following
the Closing agrees to grant, or cause to be granted, to all Company Employees
from and after the Closing credit for all service with the Company, and their
respective predecessors, prior to the Closing for all purposes (including
eligibility to participate, vesting credit, eligibility to commence benefits,
benefit accrual, early retirement

 

56

--------------------------------------------------------------------------------


 

subsidies and severance), other than for purposes of benefit accrual under any
defined benefit plan; provided that no such service credit shall result in a
duplication of benefits.

 

(d)       The provisions of this Section 6.7 are for the sole benefit of the
parties to this Agreement and nothing herein, express or implied, is intended or
shall be construed to (i) constitute an amendment to any Plan or other
compensation and benefits plans maintained for or provided to Company Employees
or any other Persons prior to or following the Closing, (ii) confer upon or give
to any Person (including, for the avoidance of doubt, any Company Employee or
any current or former employees, directors, or independent contractors of the
Company), other than the parties hereto, any legal or equitable or other rights
or remedies with respect to the matters provided for in this Section 6.7 under
or by reason of any provision of this Agreement or (iii) limit or interfere with
the right of Buyer and the Company to terminate the employment of any Company
Employee at any time after the Closing.

 

Section 6.8.      Compliance with WARN Act and Similar Statutes.  Buyer shall
not, at any time within ninety (90) days after the Closing Date, effectuate or
cause to be effectuated (a) a “plant closing” (as defined in the Worker
Adjustment and Retraining Notification Act of 1988 (the “WARN Act”) affecting
any site of employment or one or more facilities or operating units within any
site of employment or facility of the Company or (b) a “mass layoff” (as defined
in the WARN Act) affecting any site of employment or facility of the Company;
and/or, in the case of clauses (a) and (b), any similar action under any
comparable Law requiring notice to employees in the event of a plant closing,
mass layoff or other action triggering statutory notice requirements.  Buyer
shall indemnify and hold harmless the Sellers with respect to any liability
under the WARN Act (and any comparable Law requiring notice to employees)
arising or resulting, in whole or in part, from any actions taken by Buyer on or
after the Closing Date.

 

Section 6.9.       Indemnity; Directors’ and Officers’ Insurance.

 

(a)       Buyer agrees to cause the Company to ensure, and the Company
immediately following the Closing shall ensure, that all rights to
indemnification now existing in favor of any individual who, at or prior to the
Closing, (i) was a director or officer of the Company or (ii) at the request of
the Company, served as a director, officer, member, trustee or fiduciary of
another corporation, partnership, joint venture, trust, pension or other
employee benefit plan or enterprise (collectively, with such individual’s heirs,
executors or administrators, the “Indemnified Persons”) as provided in the
respective governing documents and indemnification agreements set forth on
Schedule 6.9(a) of the Company Disclosure Letter, shall survive the Closing and
shall continue in full force and effect for a period of not less than six
(6) years from the Closing Date and the provisions with respect to
indemnification and limitations on liability set forth in such charters, by-laws
and indemnification agreements (in each case, now in effect) shall not be
amended, repealed or otherwise modified; provided that in the event any claim or
claims are asserted or made within such six (6) year period, all rights to
indemnification in respect of any such claim or claims shall continue until
final disposition of any and all such claims.

 

(b)       Prior to the Closing, the Company may purchase (at the Company’s sole
cost and expense) and if purchased, Buyer shall cause the Company to maintain in
effect in accordance with its terms, a tail policy or tail policies
(collectively, the “Tail Policy”) to the

 

57

--------------------------------------------------------------------------------


 

current policies of directors’ and officers’ liability insurance and employment
practices insurance maintained by the Company. The cost of any such Tail Policy
shall be a Company Transaction Expense.

 

(c)       Notwithstanding anything to the contrary contained in this Agreement,
the obligations of Buyer and the Company contained in this Section 6.9 shall be
binding upon the successors and assigns of Buyer and the Company.  In the event
Buyer or the Company, or any of their respective successors or assigns,
(i) consolidates with or merges into any other Person or (ii) transfers all or
substantially all of its properties or assets to any Person, then, and in each
case, proper provision shall be made so that the successors and assigns of Buyer
or the Company, as the case may be, honor the indemnification and other
obligations set forth in this Section 6.9.

 

(d)       The obligations of Buyer and the Company under this Section 6.9 shall
survive the Closing and shall not be terminated or modified in such a manner as
to affect adversely any Indemnified Person to whom this Section 6.9 applies
without the consent of such affected Indemnified Person (it being expressly
agreed that the Indemnified Persons to whom this Section 6.9 applies shall be
third-party beneficiaries of this Section 6.9, each of whom may enforce the
provisions of this Section 6.9).

 

Section 6.10.     Resignation of Officers and Directors.  At the written request
of Buyer (which request shall be delivered at least five (5) Business Days prior
to the Closing), the Sellers shall cause any so requested member of the Board to
tender his or her resignation from such position effective as of the Closing. 
No such requested resignation of a member of the Board shall be deemed a
voluntary resignation for purposes of any employment agreements and will not
terminate, reduce or modify any severance or other rights thereunder.

 

Section 6.11.     Public Announcements.  Buyer, the Shareholders’ Representative
and the Company each agree to (a) consult with each other before issuing any
press release with respect to the transactions contemplated by this Agreement,
(b) provide to the other party for review a copy of any such press release and
(c) not issue any such press release prior to such consultation and review and
the receipt of the prior written consent of the other parties to this Agreement,
such consent not to be unreasonably withheld, conditioned or delayed, unless
required by applicable Law or agreement with a national securities exchange on
which Buyer’s shares of capital stock are listed and traded.

 

Section 6.12.     Transfer Taxes.  All stamp, transfer, documentary, sales and
use, value added, registration and other such Taxes and fees incurred in
connection with the Transactions (collectively, the “Transfer Taxes”) shall be
borne equally by Buyer, on the one hand, and the Sellers, on the other hand.
Buyer shall file on a timely basis all necessary Tax Returns with respect to any
of the Transfer Taxes.

 

Section 6.13.     Preservation of Records.

 

(a)       For a period of seven (7) years after the Closing Date or such other
longer period as required by applicable Law, Buyer shall preserve and retain all
corporate, accounting, legal, auditing, human resources and other books and
records of the Company (including (i) any documents relating to any governmental
or non-governmental Action and (ii) all Tax Returns,

 

58

--------------------------------------------------------------------------------


 

schedules, work papers and other material records or other documents relating to
Taxes of the Company) relating to the conduct of the business and operations of
the Company prior to the Closing Date.  If at any time after such seven (7)-year
period Buyer intends to dispose of any such books and records, Buyer shall not
do so without first offering such books and records to the Shareholders’
Representative.  Notwithstanding anything to the contrary contained in this
Agreement, the obligations of Buyer and the Company contained in this
Section 6.13 shall be binding upon the successors and assigns of Buyer and the
Company.  In the event Buyer or the Company, or any of their respective
successors or assigns, (x) consolidates with or merges into any other Person or
(y) transfers all or substantially all of its properties or assets to any
Person, then, and in each case, proper provision shall be made so that the
successors and assigns of Buyer or the Company, as the case may be, honor the
preservation of records and other obligations set forth in this Section 6.13.

 

(b)       In the event and for so long as Buyer, the Company or the
Shareholders’ Representative are actively contesting or defending against any
Action, hearing, charge or demand in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, each of the other parties shall reasonably cooperate with
it and its counsel in the defense or contest, make available their personnel,
and provide such access to their books and records as shall be reasonably
requested in connection with the defense or contest, all at the sole cost and
expense of the contesting or defending party.

 

(c)       Any request for information or documents pursuant to this Section 6.13
shall be made by the requesting party in writing.  The other party hereto shall
as promptly as practicable provide the requested information. The requesting
party shall indemnify the other party for any out-of-pocket expenses incurred by
such party in connection with providing any information or documentation
pursuant to this Section 6.13. Any information obtained under this Section 6.13
shall be kept confidential, except as otherwise reasonably may be necessary in
connection with the filing of Tax Returns or claims for refund or in conducting
any Tax audit, dispute or contest.  Notwithstanding anything to the contrary
contained in this Section 6.13, if the parties are in an adversarial
relationship in any Action, the provisions of this Section 6.13 shall not apply
and the furnishing of information, documents or records in accordance with any
provision of this Section 6.13 shall be subject to applicable rules relating to
discovery.

 

Section 6.14.    Conflicts; Privileges.  It is acknowledged by each of the
parties hereto that the Company has retained Milbank to act as counsel to the
Company and the Sellers in connection with the Transactions and that Milbank has
not acted as counsel for any other Person in connection with the Transactions
and that no other party to this Agreement has the status of a client of Milbank
for conflict of interest or any other purposes as a result thereof.  Buyer
hereby agrees that, in the event that a dispute arises subsequent to the Closing
between Buyer or any of its Affiliates (including, after the Closing, the
Company), on the one hand, and any Seller or any of their Affiliates (including
the Shareholders’ Representative, on their behalf and, prior to the Closing, the
Company), on the other hand, Milbank may represent such Seller or any such
Affiliate (including the Shareholders’ Representative) in such dispute even
though the interests of such Seller or such Affiliate may be directly adverse to
Buyer or any of its Affiliates (including, after the Closing, the Company), and
even though Milbank may have represented the Company in a matter substantially
related to such dispute, or may be handling ongoing matters

 

59

--------------------------------------------------------------------------------


 

for Buyer or for the Company, Buyer and the Company hereby (i) waive, on behalf
of themselves and each of their Affiliates, any claim they have or may have that
Milbank has a conflict of interest in connection with or is otherwise prohibited
from engaging in such representation, (ii) agree that, in the event that a
dispute arises after the Closing between Buyer or any of its Affiliates
(including, after the Closing, the Company) on the one hand and any Seller or
the Shareholders’ Representative on the other hand, Milbank may represent any
such party in such dispute even though the interest of such party may be
directly adverse to Buyer or any of its Affiliates (including, after the
Closing, the Company), and even though Milbank may have represented the Company
in a matter substantially related to such dispute, or may be handling ongoing
matters for Buyer or for the Company.  Buyer further agrees that, as to all
communications among Milbank, the Company, any Seller and/or the Shareholders’
Representative that relate in any way to the transactions contemplated by this
Agreement, the attorney-client privilege, the expectation of client confidence
and all other rights to any evidentiary privilege belong to such Seller and/or
the Shareholders’ Representative and may be controlled by such Seller and/or the
Shareholders’ Representative and shall not pass to or be claimed by Buyer or the
Company.  Notwithstanding the foregoing, if a dispute arises between Buyer or
the Company and a third party other than a party to this Agreement after the
Closing, the Company may assert the attorney-client privilege to prevent
disclosure of confidential communication by Milbank to such third party.  Buyer
agrees to take, and to cause its Affiliates to take, all steps necessary to
implement the intent of this Section 6.14.  The Sellers, Buyer, the Company and
the Shareholders’ Representative further agree that Milbank and its respective
partners and employees are third-party beneficiaries of this Section 6.14.

 

Section 6.15.    Repayment of Indebtedness.  At the Closing, subject to the
receipt of customary “payoff letters” and instructions, Buyer shall have
provided for the repayment of all borrowings under the Credit Agreement
outstanding (after giving effect to any prepayments by the Company made in
connection with, and conditioned on, the Closing) immediately prior to, or as
of, the Closing Date, the payment of all other amounts then due and payable
thereunder and the termination of the Credit Agreement and all related Liens.

 

Section 6.16.     Security Clearances.  Buyer hereby acknowledges and agrees
that the nature of the business of the Company requires compliance with the
Department of Defense National Industrial Security Program (“NISP”) and National
Industrial Security Program Operating Manual (Department of Defense Regulation
5220.22-M, with applicable changes) (“NISPOM”), and all other United States
Government industrial security regulations (collectively, the “Industrial
Security Regulations”), which, inter alia, obligate the Company to obtain
facility security clearances, limit the degree of foreign ownership or control
of, or foreign influence over, the Company, require recertification by the
Company regarding the degree of foreign ownership, influence and control to
which the Company is subject that results from a change in ownership of the
Company, require that certain officers and management personnel and members of
the Board obtain Department of Defense personnel security clearances and
Sensitive Compartmented Information clearance caveats (an “SCI Caveat”), as
necessary, in order to gain access to certain information, and may require that
Buyer and the officers and directors of Buyer (that are not officers of the
Company) obtain personnel security clearances with the SCI Caveat.  As a result,
no Seller nor the Company will provide any information about, or access to, the
Company except (i) in accordance with, and as permitted by, the Industrial
Security Regulations, or (ii) after delivery by Buyer to the Shareholders’
Representative and the

 

60

--------------------------------------------------------------------------------


 

Company of evidence satisfactory to the Shareholders’ Representative and the
Company of Buyer’s compliance with, and as to the permissibility of providing
such access or information under, the NISP.  Buyer further acknowledges and
agrees that, as applicable, consummation of the transactions contemplated hereby
will require approval of Buyer under, and compliance by Buyer with, the
Industrial Security Regulations, including, without limitation, the provisions
relating to foreign ownership, influence and control, facility clearances,
personnel security clearances and SCI Caveats, as required.  As a result, prior
to Closing, Buyer and the Company shall cooperate to accomplish all things
reasonably necessary to comply with the Industrial Security Regulations, and to
cause the officers and directors of Buyer and any persons who shall become
officers, directors or management personnel of the Company to comply with, and
obtain all required approvals under, the NISP.

 

Section 6.17.     Termination of Stockholders’ Agreement.  The Company and the
Sellers hereby acknowledge and agree that, effective upon the Closing, that
certain Amended and Restated Stockholders’ Agreement, dated September 19, 2015,
by and among the Company and the Sellers shall terminate and be of no further
force or effect.

 

Section 6.18.     Section 280G.  If required to avoid the imposition of Taxes
under Section 4999 of the Code or the loss of deduction under Section 280G of
the Code with respect to any payment or benefit in connection with the
transactions contemplated by this Agreement, the Company will (a) no later than
five (5) days prior to the Closing Date, solicit from each “disqualified
individual” (as defined in Section 280G(c) of the Code) who has received or may
receive any payment or benefits that would constitute a “parachute payment”
(within the meaning of Section 280G(b)(2)(A) of the Code) a waiver of such
disqualified individual’s rights to some or all of such payments or benefits
(the “Waived 280G Benefits” and, each such waiver, a “280G Waiver”) so that all
remaining payments and/or benefits, if any, shall not be “excess parachute
payments” (within the meaning of Section 280G of the Code) and (b) no later than
three (3) days prior to the Closing Date, with respect to each individual who
provides a duly executed 280G Waiver, submit to a vote of the stockholders
and/or such other Persons entitled to vote (in a manner which satisfies all
applicable requirements of Section 280G(b)(5)(B) of the Code and Q&A-7 of
Section 1.280G-1 of such Treasury Regulations) the rights of any such
“disqualified individual” to receive the Waived 280G Benefits.  No later than
five (5) days prior to soliciting 280G Waivers from the “disqualified
individuals,” the Company shall provide Buyer a reasonable opportunity to
review, comment and approve drafts of such waivers and disclosure materials
(which approval shall not be unreasonably withheld, conditioned or delayed).  If
any of the Waived 280G Benefits fail to be approved by the stockholders as
contemplated above, such Waived 280G Benefits shall not be made or provided. 
Prior to the Closing, the Company shall deliver to Buyer evidence reasonably
satisfactory to Buyer that a vote of the stockholders was solicited in
accordance with the foregoing provisions of this Section 6.18 and that with
respect to any Waived 280G Benefits either (i) the requisite number of votes of
the stockholders was obtained (the “280G Approval”) or (ii) the 280G Approval
was not obtained, and, as a consequence, any Waived 280G Benefits shall not be
made or provided.

 

Section 6.19.     Tax Matters.

 

(a)        Following the Closing, at its option upon delivery of written notice
thereof by the Shareholders’ Representative to Buyer no later than thirty (30)
days after the Closing

 

61

--------------------------------------------------------------------------------


 

Date, the Shareholders’ Representative shall prepare or cause to be prepared (at
the Shareholders’ Representative’s expense) and the Company shall file or cause
to be filed all Tax Returns that are required to be filed by or with respect to
the Company for any taxable period ending on or before the Closing Date and,
subject to the rights to payment from the Sellers under Section 9.2(a), the
Company shall pay or cause to be paid any Taxes shown due thereon.  All such Tax
Returns shall be prepared in a manner consistent with past practice, except as
otherwise required by applicable Law.  With respect to such Tax Returns, the
Shareholders’ Representative shall furnish a completed copy of such Tax Return
to Buyer for Buyer’s review and approval not later than twenty (20) days before
the due date for filing such Tax Return (including extensions thereof), or if
the Shareholders’ Representative has failed to notify Buyer of its election to
prepare such Tax Returns, then Buyer shall furnish a completed copy of such Tax
Return to the Shareholders’ Representative for the Shareholders’
Representative’s review and approval not later than twenty (20) days before the
due date for filing such Tax Return (including extensions thereof).  The parties
shall attempt in good faith to resolve any disagreement regarding such Tax
Returns prior to filing.  In the event the parties are unable to resolve any
dispute within ten (10) days prior to the due date for filing such Tax Return,
such dispute shall be resolved pursuant to Section 6.19(c), which resolution
shall be binding on the parties.  All Company Transaction Expenses that are
deductible for U.S. federal income tax purposes shall be reported on the
Company’s U.S. federal income Tax Return for the final Pre-Closing Tax Period
except as otherwise required by Law.  The parties shall make any available
elections under IRS Revenue Procedure 2011-29 to treat 70% of any success-based
fees that are Company Transaction Expenses as amounts that did not facilitate
the Transactions.  The Company shall not elect to waive any available carryback
of a net operating loss or net capital loss for a Pre-Closing Tax Period or
Overlap Period.

 

(b)       Following the Closing, Buyer shall prepare or cause to be prepared (at
the Company’s expense) and the Company shall file or cause to be filed all Tax
Returns that are required to be filed by or with respect to the Company for any
Overlap Period and, subject to the rights to payment from the Sellers under
Section 9.2(a), the Company shall pay or cause to be paid any Taxes shown due
thereon.  All such Tax Returns shall be prepared in a manner consistent with
past practice, except as otherwise required by applicable Law.  With respect to
such Tax Returns, Buyer shall furnish a completed copy of such Tax Return to the
Shareholders’ Representative for the Shareholders’ Representative’s review and
approval with respect to the pre-Closing portion of the Overlap Period not later
than twenty (20) days before the due date for filing such Tax Return (including
extensions thereof), together with a statement setting forth the amount of Tax
for which the Sellers are responsible pursuant to Section 9.2(a).  The parties
shall attempt in good faith to resolve any disagreement regarding such Tax
Returns prior to filing.  In the event the parties are unable to resolve any
dispute within ten (10) days prior to the due date for filing such Tax Return,
such dispute shall be resolved pursuant to Section 6.19(c), which resolution
shall be binding on the parties.

 

(c)       Any dispute as to any matter covered by Section 6.19(a) or (b) shall
be resolved by the Neutral Auditor.  The fees and expenses of the Neutral
Auditor shall be borne equally by the Sellers, on the one hand, and Buyer, on
the other.  If any dispute with respect to a Tax Return is not resolved prior to
the due date of such Tax Return, such Tax Return shall be filed in the manner
that the party responsible for filing such Tax Return deems correct without
prejudice to the other party’s rights hereunder.

 

62

--------------------------------------------------------------------------------


 

(d)       The amount of any Taxes attributable to an Overlap Period shall be
apportioned between the portion of such period ending on the Closing Date and
the portion beginning after the Closing Date (i) in the case of property and ad
valorem Taxes, by apportioning such Taxes on a per diem basis and (ii) in the
case of all other Taxes, on a closing of the books basis, provided, however,
that exemptions, allowances or deductions that are calculated on an annual basis
(including depreciation and amortization deductions) shall be apportioned on a
per diem basis.

 

(e)       If a written notice of deficiency, proposed adjustment, assessment,
audit, examination or other administrative or court proceeding, suit, dispute or
other claim with respect to Taxes of the Company is received by Ultimate Parent,
Buyer or the Company or any of its Affiliates (a “Notified Party”) for which the
Sellers would be expected to be liable pursuant to Section 9.2(a) (a “Tax
Claim”), the Notified Party shall give the Shareholders’ Representative prompt
notice of such Tax Claim.  After the Closing, the Shareholders’ Representative
shall have the right (at its option and at the cost and expense of the Sellers),
upon delivery of written notice thereof by the Shareholders’ Representative to
Buyer within thirty (30) days (or such shorter period of time as may be
necessitated by the nature of the Tax Claim but in no event less than ten
(10) days) of the Shareholders’ Representative’s receipt of notice of such Tax
Claim to represent the interests of the Company in any Tax Claim relating to a
taxable period ending on or before the Closing Date (and the Company shall
provide the Shareholders’ Representative with any necessary powers of attorney
in connection therewith), and Buyer shall have the right to represent the
interests of the Company in any Tax Claim relating to an Overlap Period;
provided, however, that (i) the controlling party shall keep the non-controlling
party reasonably informed and consult in good faith with the non-controlling
party with respect to any issue relating to such Tax Claim, (ii) the controlling
party shall provide the non-controlling party with copies of all correspondence,
notices and other written material received from any Governmental Entity with
respect to such Tax Claim and shall otherwise keep the non-controlling party
apprised of substantive developments with respect to such Tax Claim, (iii) the
controlling party shall provide the non-controlling party with a copy of, and an
opportunity to review and comment on, all submissions made to a Governmental
Entity in connection with such Tax Claim, and (iv) the controlling party may not
agree to a settlement or compromise thereof without the prior written consent of
the non-controlling party, which consent shall not be unreasonably withheld,
conditioned or delayed.  If the Shareholders’ Representative fails to notify
Buyer of its election to control a Tax Claim within thirty (30) days (or such
shorter period of time as may be necessitated by the nature of the Tax Claim but
in no event less than ten (10) days) following receipt by the Shareholders’
Representative of a notice of such Tax Claim, Buyer shall control such Tax Claim
(at the Sellers’ expense) subject to the foregoing proviso. In the event of a
conflict between the provisions of this Section 6.19(e), on the one hand, and
the provisions of Section 9.5, on the other, the provisions of this
Section 6.19(e) shall control.

 

(f)        After the Closing Date, the Sellers, on the one hand, and Ultimate
Parent and Buyer, on the other hand, shall (and shall cause their respective
Affiliates to) (i) assist the other party or parties, as the case may be, in
preparing any Tax Returns that such other party or parties, as the case may be,
is responsible for preparing and filing in accordance with Section 6.19(a) or
(b), (ii) cooperate fully in responding to any inquiries from or preparing for
any audits of, or disputes with Governmental Entities regarding, any Taxes or
Tax Returns of the Company, and (iii) make available to the other party or
parties, as the case may be, as reasonably requested,

 

63

--------------------------------------------------------------------------------


 

all information in its possession relating to the Company that may be relevant
to any Tax Return, audit or examination, proceeding or determination and to any
Governmental Entity as reasonably requested by the Shareholders’ Representative
or Buyer all information, records and documents relating to Taxes of the
Company.

 

(g)       The Sellers shall be entitled to any Tax refunds or overpayments in
respect of Pre-Closing Tax Periods that are received or utilized as an offset,
prepayment or credit by Ultimate Parent, Buyer or the Company, net of any
out-of-pocket costs or Taxes attributable to such refunds; provided, however,
that the Sellers shall not be entitled to any Tax refunds or overpayments that
are (i) attributable to a carryback of a loss, credit or other Tax attribute
from a Post-Closing Period or (ii) taken into account in the calculation of
Closing Net Working Capital.  Buyer shall cause the Company to take reasonable
actions to secure such refunds or overpayments as promptly as possible
(including by filing IRS Form 4466) and shall pay to the Shareholders’
Representative (for the benefit of the Sellers in accordance with their Payout
Percentages) any such amount within fifteen (15) days after the actual receipt
of such refund or utilization of such overpayment or credit.

 

(h)       Without obtaining the prior written consent of the Shareholders’
Representative, which consent shall not be unreasonably withheld, conditioned or
delayed, Buyer and Ultimate Parent shall not, and shall not cause or permit the
Company to, (i) take any action on the Closing Date other than in the ordinary
course of business that would reasonably be expected to give rise to any
indemnification obligation of the Sellers under Section 9.2(a), (ii) make an
election under Code section 338 with respect to the Transactions, (iii) amend
any Tax Return of the Company for a Pre-Closing Tax Period or an Overlap Period,
(iv) file any Tax Return of the Company for a Pre-Closing Tax Period or an
Overlap Period other than one filed in accordance with Section 6.19(a) and (b),
or (v) carry back any loss, credit or other Tax attribute from a taxable period
beginning after the Closing Date to a Pre-Closing Tax Period or Overlap Period
except as required by Law.  No party shall make (or purport to make) any
election under Treasury Regulations section 1.1502-76(b)(2)(ii)(D) to ratably
allocate items under Treasury Regulations section 1.1502-76(b)(2)(ii) or any
election described in Treasury Regulations section 1.1502-76(b)(2)(iii).

 

ARTICLE VII - CONDITIONS PRECEDENT

 

Section 7.1.       Conditions to the Obligations of Each Party.  The respective
obligations of Buyer, on the one hand, and Sellers, on the other hand, to
consummate the Closing are subject to the waiver by Buyer and/or the
Shareholders’ Representative, as appropriate, or the satisfaction, on or prior
to the Satisfaction Date (or with respect to Section 7.1(a), on or prior to the
Closing Date), of each of the following conditions:

 

(a)        Injunctions; Illegality.  No Governmental Entity shall have issued,
enacted, entered, promulgated or enforced any Law or Order (that is final and
non-appealable and that has not been vacated, withdrawn or overturned)
restraining, enjoining or otherwise prohibiting the consummation of
Transactions.

 

(b)       Requisite Regulatory Approvals.  (i) Each of (x) the waiting period,
if any (and any extension thereof), applicable to the Transactions under the HSR
Act shall have been

 

64

--------------------------------------------------------------------------------


 

terminated or shall have expired, (y) the Required Competition Consents shall
have been obtained and (z) the consents, authorizations, orders and approvals
from the Governmental Entities referred to in Schedule 7.1(b) of the Company
Disclosure Letter shall have been received in form and substance reasonably
satisfactory to Buyer (all such authorizations, consents, orders, approvals,
filings and declarations and the lapse of all such waiting periods, as
applicable, being referred to as the “Requisite Regulatory Approvals”) and
(ii) all the Requisite Regulatory Approvals shall be in full force and effect.

 

(c)        Escrow Agreement.  Buyer and the Shareholders’ Representative shall
have entered into the Escrow Agreement with the Escrow Agent.

 

Section 7.2.       Conditions to the Obligations of Buyer.  The obligation of
Buyer to consummate the Closing is subject to the waiver by Buyer or the
satisfaction on or prior to the Satisfaction Date (or with respect to
Section 7.2(a), Section 7.2(b) (to the extent provided therein),
Section 7.2(c)(ii), Section 7.2(h), and Section 7.2(i), in each case, on or
prior to the Closing Date) of the following further conditions:

 

(a)       Performance.  All of the agreements and covenants of Sellers to be
performed prior to the Closing pursuant to this Agreement shall have been duly
performed in all material respects.

 

(b)       Representations and Warranties.  The representations and warranties
made by Sellers in Article III and Article IV that are qualified by “Material
Adverse Effect” shall be true and correct in all respects and those that are not
so qualified shall be true and correct in all material respects, in each case,
as of the date hereof and (x) with respect to the Fundamental Representations,
the Closing Date and (y) with respect to all other representations and
warranties, the Satisfaction Date, as if made at and as of such respective times
(other than those made as of a specified date, which shall be true and correct
in all respects as of such specified date, in each case disregarding all
materiality qualifications and exceptions contained therein).

 

(c)       Officer’s Certificates.

 

(i)          On the Satisfaction Date, the Company shall have delivered to Buyer
an officer’s certificate, dated as of the Satisfaction Date and executed in the
name and on behalf of the Company, certifying that all of the conditions set
forth in Section 7.2(b) that are to be satisfied as of the Satisfaction Date and
7.2(d) have been satisfied.

 

(ii)         On the Closing Date, the Company shall have delivered to Buyer an
officer’s certificate, dated as of the Closing Date and executed in the name and
on behalf of the Company, certifying that all of the conditions set forth in
Sections 7.2(a) and 7.2(b) that are to be satisfied as of the Closing Date have
been satisfied.

 

(d)       No Material Adverse Effect.  Since the date of this Agreement through
the Satisfaction Date, there shall not have occurred a Material Adverse Effect.

 

(e)       No Litigation, Etc.  As of the Satisfaction Date, there shall not be
any Action pending by any Governmental Entity that is reasonably likely to,
(i) restrain, enjoin, prevent, prohibit or make illegal the acquisition of some
or all of the Shares by Buyer, (ii)

 

65

--------------------------------------------------------------------------------

 

impose material limitations on the ability of Buyer or its Affiliates
effectively to exercise full rights of ownership of all Shares following
Closing,

 

(f)        Required Third Party Consents.  The Company shall have obtained all
consents, waivers and approvals, and given all of the notices identified in
Schedule 7.2(f) of the Buyer Disclosure Letter. As of the Satisfaction Date,
each such consent, waiver and approval shall be in form and substance reasonably
satisfactory to Buyer and shall not require as a term thereof or condition
thereto satisfaction of any adverse condition or requirement on the conduct of
business by the Buyer, the Company or any of its Subsidiaries.

 

(g)       Non-Compete Agreements.  Each Non-Compete Agreement shall be in full
force and effect, and each Seller shall be able and willing, as of the
Satisfaction Date, to perform their respective obligations under the Non-Compete
Agreements.

 

(h)       FIRPTA Certificate.  On or prior to the Closing Date, Buyer shall have
received an affidavit, executed by the Company under penalties of perjury,
stating that capital stock of the Company is not a “U.S. real property interest”
pursuant to Treasury Regulations section 1.1445-2(c)(3), dated as of the Closing
Date.

 

(i)        Resignations and Releases. On or prior to the Closing Date, Buyer
shall have received fully executed resignations and releases, in the form
attached hereto as Exhibit 7.2(i), from each director and officer of the
Company, resigning from any and all positions previously held with the Company
and releasing the Company, Buyer and their respective Affiliates from any and
all liability arising with respect to pre-Closing matters.

 

(j)         Customer Contracts.  As of the Satisfaction Date, each Contract
listed on Schedule 7.2(j) of the Company Disclosure Letter in existence on the
date hereof shall be in full force and effect, no material default on the part
of the Company or any counterparty thereto shall be in effect in respect of any
such Contract, and none of the Company, the Sellers or Buyer shall have received
notice of any Person’s intent to terminate any such Contract or change in any
material respect its business dealings with the Company pursuant to any such
Contract.

 

Section 7.3.       Conditions to the Obligations of the Sellers.  The obligation
of the Sellers to consummate the Closing is subject to the waiver by the
Shareholders’ Representative or the satisfaction on or prior to the Satisfaction
Date (or with respect to Section 7.3(a), Section 7.3(b) (to the extent provided
therein), and Section 7.2(c)(ii), in each case, on or prior to the Closing Date)
of the following further conditions:

 

(a)       Performance.  All of the agreements and covenants of Buyer to be
performed prior to the Closing pursuant to this Agreement shall have been duly
performed in all material respects.

 

(b)       Representations and Warranties.  The representations and warranties
made by Buyer in Article V shall be true and correct in all respects (x) with
respect to the Fundamental Representations, as of the Closing Date and (y) with
respect to all other representations and warranties, as of the Satisfaction
Date, as if made at and as of such respective times (other than those made as of
a specified date, which shall be true and correct in all respects as of such
specified date), except where the failure of such representations and warranties
to be

 

66

--------------------------------------------------------------------------------


 

true and correct would not be reasonably likely to materially impair the ability
of Buyer to consummate the transactions contemplated hereby.

 

(c)       Officer’s Certificates.

 

(i)          On the Satisfaction Date, Buyer shall have delivered to the
Shareholders’ Representative an officer’s certificate, dated as of the
Satisfaction Date and executed in the name and on behalf of Buyer, certifying
that all of the conditions set forth in 7.3(b) that are to be satisfied as of
the Satisfaction Date have been satisfied.

 

(ii)         On the Closing Date, Buyer shall have delivered to the
Shareholders’ Representative an officer’s certificate, dated as of the Closing
Date and executed in the name and on behalf of Buyer, certifying that all of the
conditions set forth in Sections 7.3(a) and 7.3(b) that are to be satisfied as
of the Closing Date have been satisfied.

 

Section 7.4.       Frustration of Closing Conditions.  None of Buyer or Sellers
may rely on the failure of any condition set forth in this Article VII to be
satisfied if such failure was caused by such party’s failure to act in good
faith or such party’s failure to use its commercially reasonable efforts to
cause the Closing to occur, as required by Section 6.5.

 

ARTICLE VIII - TERMINATION AND ABANDONMENT

 

Section 8.1.       Termination.  This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing:

 

(a)       by mutual written consent of the Shareholders’ Representative and
Buyer;

 

(b)       by either Buyer or the Shareholders’ Representative, if:

 

(i)          any Governmental Entity shall have issued, enacted, entered,
promulgated or enforced any Law or Order (that is final and non-appealable and
that has not been vacated, withdrawn or overturned) restraining, enjoining or
otherwise prohibiting the consummation of the Transactions; provided that the
party seeking to terminate pursuant to this Section 8.1(b)(i) shall have
complied with its obligations, if any, under Section 6.5 in connection with such
Law or Order; or

 

(ii)         the Satisfaction Date shall not have occurred on or prior to 11:59
P.M. New York City time on the three (3) month anniversary of the date of this
Agreement (the “End Date”); provided that the End Date may be extended for up to
sixty (60) days thereafter by written notice given prior to such initial End
Date by the Shareholders’ Representative to Buyer or by Buyer to the
Shareholders’ Representative if the Requisite Regulatory Approvals have not been
obtained by such initial End Date; provided, further, that the right to
terminate this Agreement pursuant to this Section 8.1(b)(ii) shall not be
available to any party whose actions in breach of this Agreement or failure to
take action in breach of this Agreement has been the principal cause of or
resulted in any of the conditions set forth in Article VII having failed to be
satisfied prior to such date;

 

67

--------------------------------------------------------------------------------


 

(c)       by the Shareholders’ Representative: if (i) any of the representations
and warranties made by Buyer in Article V shall fail to be true and correct or
(ii) there shall be a breach by Buyer of any covenant or agreement of Buyer in
this Agreement that, in either case, (A) would result in the failure of a
condition set forth in Section 7.1, 7.3(a) or 7.3(b) and (B) which is not
curable or, if curable, is not cured upon the occurrence of the earlier of
(x) the thirtieth (30th) day after written notice thereof is given by the
Shareholders’ Representative to Buyer and (y) the day that is five (5) Business
Days prior to the End Date; provided that the Shareholders’ Representative may
not terminate this Agreement pursuant to this Section 8.1(c) if the Sellers are
in material breach of this Agreement;

 

(d)       by Buyer: if (i) any of the representations and warranties made by the
Sellers in Article III and Article IV shall fail to be true and correct or
(ii) there shall be a breach by the Sellers of any covenant or agreement of the
Sellers in this Agreement that, in either case, (A) would result in the failure
of a condition set forth in Section 7.1, 7.2(a) or 7.2(b) and (B) which is not
curable or, if curable, is not cured upon the occurrence of the earlier of
(x) the thirtieth (30th) day after written notice thereof is given by Buyer to
the Shareholders’ Representative and (y) the day that is five (5) Business Days
prior to the End Date; provided that Buyer may not terminate this Agreement
pursuant to this Section 8.1(d) if Buyer is in material breach of this
Agreement; or

 

(e)       by Buyer if a Material Adverse Effect has occurred since the date of
this Agreement and on or prior to the Satisfaction Date with respect to the
Company.

 

Section 8.2.       Effect of Termination.  In the event of the termination of
this Agreement pursuant to Section 8.1, written notice thereof shall forthwith
be given to the other party or parties specifying the provision hereof pursuant
to which such termination is made, and this Agreement shall be terminated and
become void and have no effect, and there shall be no liability hereunder on the
part of Buyer, Sellers or the Company, except that Sections 6.2, 6.11, 6.14,
10.1, 10.10, 10.13 and this Section 8.2 shall survive any termination of this
Agreement.  Nothing in this Section 8.2 shall (i) relieve or release any party
to this Agreement of any liability or damages arising from a breach of this
Agreement prior to its termination or (ii) impair the right of any party hereto
to compel specific performance as provided in Section 10.12 by the other party
or parties, as the case may be, of such party’s obligations under this
Agreement.

 

ARTICLE IX - SURVIVAL; INDEMNIFICATION

 

Section 9.1.       Survival of Representations and Warranties.

 

(a)        The respective representations and warranties made by Sellers and
Buyer in Articles III, IV and V and any obligation of a party hereto to
indemnify the other party in respect of any breach of any covenant or agreement
required to be performed or complied with prior to the Closing (each, a
“Pre-Closing Covenant”) shall survive the Closing solely for the purpose of
Sections 9.2 and 9.3 until the Survival Expiration Date; provided, however, that
the Fundamental Representations (other than the representations and warranties
of the Company set forth in Section 4.7 (Tax Matters)) shall survive the Closing
until the third (3rd) anniversary of the Closing Date and the representations
and warranties of the Company set forth in Section 4.7 (Tax Matters) shall
survive the Closing until sixty (60) days following the expiration of the

 

68

--------------------------------------------------------------------------------


 

applicable statute of limitations. Any claims for indemnification under
Section 9.2(a)(iii) shall survive the Closing until sixty (60) days following
the expiration of the applicable statute of limitations.  All covenants to be
performed or complied with after the Closing shall survive in accordance with
their terms.

 

(b)       No party shall have any liability whatsoever with respect to any
representation and warranty or Pre-Closing Covenant, as the case may be, unless
a claim is validly made hereunder prior to the expiration of the applicable
survival period for such representation and warranty or Pre-Closing Covenant, in
which case such representation and warranty or Pre-Closing Covenant, as the case
may be, shall survive as to such claim until such claim has been finally
resolved pursuant to this Article IX.

 

Section 9.2.       Indemnification.

 

(a)       Subject to the other provisions of this Article IX, from and after the
Closing, Buyer, the Company and each of their respective Affiliates and
Representatives (the “Buyer Indemnitees”) shall be indemnified and each of them
held harmless, by each Seller (severally and not jointly) against any Losses
incurred by them related to, arising out of or as a result of any breach of or
inaccuracy in any representation or warranty made by such Sellers in Article III
of this Agreement on and as of the date hereof and as of the Closing Date
(without giving effect to any materiality, “Material Adverse Effect” or similar
qualification contained or incorporated directly or indirectly in any
representation or warranty).  Subject to the other provisions of this
Article IX, from and after the Closing, the Buyer Indemnitees shall be
indemnified and held harmless, by each Seller (severally and not jointly)
against any Losses incurred by them related to, arising out of or as a result of
(i) any breach of or inaccuracy in any representation or warranty made by the
Sellers in Article IV of this Agreement on and as of the date hereof and
(x) with respect to the Fundamental Representations, as of the Closing Date and
(y) with respect to all other representations and warranties, as of the
Satisfaction Date (without giving effect to any materiality, “Material Adverse
Effect” or similar qualification contained or incorporated directly or
indirectly in any representation or warranty), (ii) any breach of any covenant
or agreement by the Sellers or, prior to the Closing, the Company contained in
this Agreement and (iii) any Excluded Taxes.

 

(b)       Subject to the limitations set forth in this Article IX, from and
after the Closing, Buyer agrees to and shall indemnify the Sellers and hold each
of them harmless against any Losses incurred by them related to, arising out of
or as a result of: (i) any breach or inaccuracy of any representation or
warranty made by Buyer in Article V of this Agreement on and as of the
Satisfaction Date and (ii) any breach of any covenant or agreement by Buyer or,
after the Closing, by the Company under this Agreement.

 

Section 9.3.       Limitation on Indemnification, Mitigation.

 

(a)       Notwithstanding anything to the contrary contained in this Agreement,
(i) the Sellers shall not be liable for any claim for indemnification pursuant
to Section 9.2(a)(i) (except in respect of the Fundamental Representations, with
any breaches of or inaccuracies in such Fundamental Representations not being
subject to the limitations set forth in this Section 9.3(a)) unless and until
the aggregate amount of Qualifying Losses which may be recovered from

 

69

--------------------------------------------------------------------------------


 

the Sellers as a group equals or exceeds the Deductible and (ii) the maximum
aggregate amount of indemnifiable Qualifying Losses which may be recovered by
Buyer for indemnification pursuant to Section 9.2(a)(i) (except in respect of
the Fundamental Representations, with any breaches of or inaccuracies in such
Fundamental Representations not being subject to the limitations set forth in
this Section 9.3(a)) shall in no event be greater than the amount remaining in
the Escrow Fund after giving effect to all payments made pursuant to
Section 2.6(f), if any (the “Indemnity Cap”).

 

(b)       Buyer and, after the Closing, the Company shall take and shall cause
their respective Affiliates to use commercially reasonable efforts to mitigate
any Loss for which any of them could be entitled to indemnification under this
Article IX upon becoming aware of any event which would reasonably be expected
to, or does actually, give rise thereto, including incurring costs to the extent
necessary to remedy the breach which gives rise to such Loss.

 

(c)       Except as provided in the first sentence of Section 9.6, in no event
shall any Seller be responsible (i) for any indemnifiable Loss or Losses in
excess of such Seller’s Payout Percentage of the Purchase Price, excluding the
Holdback Amount unless paid to the Sellers and (ii) for any indemnifiable Loss
or Losses pursuant to Section 9.2(a)(i), (ii) or (iii) in excess of such
Seller’s Payout Percentage of such Loss.

 

(d)       Any indemnifiable claim with respect to any breach or nonperformance
by any party of a representation, warranty, covenant or agreement shall be
limited to the Losses sustained and incurred by the indemnified party by reason
of such breach or nonperformance reduced by an amount equal to any cash Tax
benefit actually realized as a result of the utilization of the deductions
resulting directly from such Loss by the indemnified party prior to the end of
the year such indemnification payment is made, computed on a with and without
basis, treating all such deductions as the last item of deduction available to
the Indemnified Party. Notwithstanding anything in this Agreement to the
contrary, no party shall be indemnified or reimbursed for any Loss arising or
resulting from any change in applicable Law or GAAP from and after the Closing
Date.  No indemnified party shall be entitled to recover Losses in respect of
any claim or otherwise obtain reimbursement or restitution more than once with
respect to any claim hereunder.

 

Section 9.4.       Losses Net of Insurance, Etc.  The amount of any Loss for
which indemnification is provided under Section 9.2(a) or Section 9.2(b) shall
be net of (i) any amount for which a reserve or accrual is established in
Closing Working Capital hereunder or which has been taken into account as a
current liability for purposes of the calculation of the Total Consideration,
(ii) any amounts recovered by the Indemnified Party pursuant to any
indemnification by or indemnification agreement with any third party and
(iii) any proceeds under insurance policies maintained by the Company as of the
Closing Date and for which the premiums were paid in full as of the Closing Date
or other cash receipts or sources of reimbursement received as an offset against
such Loss (each source of recovery referred to in clauses (ii) and (iii), a
“Collateral Source”), if any, attributable to such Loss.  If the amount to be
netted hereunder in connection with a Collateral Source from any payment
required under Section 9.2(a) or Section 9.2(b) is determined after payment by
the Indemnifying Party of any amount otherwise required to be paid to an
Indemnified Party to this Article IX, the Indemnified Party shall repay to the
Indemnifying Party, promptly after such determination, any

 

70

--------------------------------------------------------------------------------


 

amount that the Indemnifying Party would not have had to pay pursuant to this
Article IX had such determination been made at the time of such payment, and any
excess recovery from a Collateral Source shall be applied to reduce any future
payments to be made by the Indemnifying Party pursuant to Section 9.2 or
Section 9.3.

 

Section 9.5.       Indemnification Procedure.  All claims for indemnification by
any Indemnified Party under Article IX shall be asserted and resolved as
follows:

 

(a)       In the event any claim or demand in respect of which an Indemnified
Party might seek indemnity under Article IX is asserted against or sought to be
collected from such Indemnified Party by a Person other than the Sellers, the
Company, Buyer or any Affiliate of the Company or Buyer (a “Third Party Claim”),
the Indemnified Party shall deliver a Claim Notice with reasonable promptness to
the Indemnifying Party.  If the Indemnified Party fails to provide the Claim
Notice with reasonable promptness after the Indemnified Party receives notice of
such Third Party Claim, the Indemnifying Party will not be obligated to
indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party’s ability to defend has been irreparably
prejudiced by such failure of the Indemnified Party.  The Indemnifying Party
will notify the Indemnified Party as soon as practicable within the thirty (30)
days following receipt by the Indemnifying Party of a Claim Notice whether the
Indemnifying Party disputes its liability to the Indemnified Party under
Article IX and whether the Indemnifying Party desires, at its sole cost and
expense, to defend the Indemnified Party against such Third Party Claim.

 

(i)          If the Indemnifying Party notifies the Indemnified Party within the
thirty (30) days (or such shorter period of time as may be necessitated by the
nature of the Third Party Claim and specified in the Claim Notice) following
receipt by the Indemnifying Party of a Claim Notice that the Indemnifying Party
desires to defend the Indemnified Party with respect to the Third Party Claim
pursuant to this Section 9.5(a) (which it may do only if it, based solely on the
facts and circumstances set forth in the Claim Notice, acknowledges
responsibility to provide indemnification in accordance with the provisions of
this Article IX in connection with such Third Party Claim; provided that such
acknowledgement shall not preclude the Indemnifying Party from later asserting a
defense that it is not obligated to provide indemnification in accordance with
the provisions of this Article IX in the event additional facts become known
after such acknowledgement), then the Indemnifying Party will have the right to
defend, with counsel reasonably satisfactory to the Indemnified Party, at the
sole cost and expense of the Indemnifying Party, such Third Party Claim by all
appropriate proceedings, which proceedings will be vigorously and diligently
prosecuted by the Indemnifying Party to a final conclusion or will be settled at
the discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party, which consent will not be unreasonably withheld, in the case
of any settlement that (i) relates to Taxes or (ii) provides for any relief
other than the payment of monetary damages as to which the Indemnified Party
will be indemnified from the Escrow Fund).  The Indemnifying Party will have
full control of such defense and proceedings, including (except as provided in
the immediately preceding sentence) any settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party’s delivery of the notice
referred to in the first sentence of this clause (i), file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its

 

71

--------------------------------------------------------------------------------


 

interests; and provided further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest.  The
Indemnified Party may retain separate counsel to represent it in, but not
control, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this clause (i), and the Indemnified Party will
bear its own costs and expenses with respect to such separate counsel, except as
provided in the preceding sentence and except that the Indemnifying Party will
pay the costs and expenses of such separate counsel if (x) in the Indemnified
Party’s good faith judgment, it is advisable, based on advice of counsel, for
the Indemnified Party to be represented by separate counsel because a conflict
or potential conflict exists between the Indemnifying Party and the Indemnified
Party or (y) the named parties to such Third Party Claim include both the
Indemnifying Party and the Indemnified Party and the Indemnified Party
determines in good faith, based on advice of counsel, that defenses are
available to it that are unavailable to the Indemnifying Party.  Notwithstanding
the foregoing, the Indemnified Party may retain or take over the control of the
defense or settlement of any Third Party Claim the defense of which the
Indemnifying Party has elected to control if the Indemnified Party irrevocably
waives its right to indemnity under Article IX with respect to such Third Party
Claim.

 

(ii)         If (x) the Indemnifying Party fails to notify the Indemnified Party
within the thirty (30) days following receipt by the Indemnifying Party of a
Claim Notice that the Indemnifying Party desires to defend the Third Party Claim
pursuant to Section 9.5(a), (y) if the Indemnifying Party gives such notice but
fails to defend vigorously and diligently the Third Party Claim or (z) (A) the
Third Party Claim relates to or arises in connection with an action, suit,
proceeding or claim that is criminal in nature or being brought by a
Governmental Entity, (B) the Third Party Claim seeks an injunction restricting
the conduct of the Company’s business, (C) the Third Party Claim has a
reasonable likelihood of resulting in Damages that would exceed the remaining
balance of the Escrow Fund or (D) the Third Party Claim involves as a claimant a
material customer, client or supplier of the Company, then the Indemnified Party
will have the right to defend, at the sole cost and expense of the Indemnifying
Party, the Third Party Claim by all appropriate proceedings, which proceedings
will be prosecuted by the Indemnified Party in good faith or will be settled at
the discretion of the Indemnified Party (with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld).  The Indemnified Party
will have full control of such defense and proceedings, including (except as
provided in the immediately preceding sentence) any settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party will, at the sole cost and expense of the Indemnifying Party, provide
reasonable cooperation to the Indemnified Party and its counsel in contesting
any Third Party Claim which the Indemnified Party is contesting.

 

(b)       In the event any Indemnified Party should have a claim under
Article IX against any Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver an Indemnity Notice with reasonable
promptness to the Indemnifying Party.  The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party’s rights hereunder except
to the extent that an Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby.  If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim described in such Indemnity
Notice or fails to notify the Indemnified Party within the thirty (30) days
following receipt by the Indemnifying Party of an Indemnity

 

72

--------------------------------------------------------------------------------


 

Notice whether the Indemnifying Party disputes the claim described in such
Indemnity Notice, the Loss arising from the claim specified in such Indemnity
Notice will be conclusively deemed a liability of the Indemnifying Party under
Article IX and the Indemnifying Party shall pay the amount of such Loss to the
Indemnified Party on demand following the final determination thereof.  If the
Indemnifying Party has timely disputed its liability with respect to such claim,
the Indemnifying Party and the Indemnified Party will proceed in good faith to
negotiate a resolution of such dispute, and if not resolved through negotiations
within the Resolution Period, such dispute shall be resolved by litigation in a
court of competent jurisdiction in accordance with Section 10.10.

 

Section 9.6.       Sole Remedy/Waiver.  Except in the case of actual (and not
constructive) fraud or intentional misrepresentation and as set forth in
Section 10.12, the parties hereto acknowledge and agree that, in the event that
the Closing occurs, the remedies provided for in this Article IX shall be the
parties’ sole and exclusive remedy for any breach of the representations and
warranties or covenants contained in this Agreement or any claims relating to
this Agreement or any other document, certificate or agreement delivered
pursuant hereto.  In furtherance of the foregoing, the parties hereby waive,
effective upon the occurrence of the Closing, to the fullest extent permitted by
applicable Law, any and all other rights, claims and causes of action (including
rights of contribution, if any, and claims for rescission) known or unknown,
foreseen or unforeseen, which exist or may arise in the future, that it may have
against the Sellers or any of their Representatives, the Shareholders’
Representative or any of its Representatives, any member of the Board, or Buyer
or any of its Representatives, as the case may be, arising under or based upon
any federal, state or local Law (including any such Environmental Law or arising
under or based upon any securities Law, common law or otherwise) for any breach
of the representations and warranties or covenants contained in this Agreement.

 

Section  9.7.      Tax Treatment of Indemnity Payments.  All indemnity payments
made pursuant to this Article IX shall be deemed to be, and each of the Sellers,
Buyer and the Company shall treat, and shall cause each of their Subsidiaries to
treat such payments as, an adjustment to the Purchase Price for all federal,
state, local and foreign income Tax purposes except as otherwise required by
applicable Law.

 

ARTICLE X - MISCELLANEOUS

 

Section 10.1.    Fees and Expenses.  Except as set forth in Sections 6.5(b)(y),
6.9(b), 6.12 and 6.15, all costs and expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.

 

Section 10.2.     Extension; Waiver.  Subject to the express limitations herein,
at any time prior to the Closing, the parties hereto, by action taken by or on
behalf of the Shareholders’ Representative, the Company or the Buyer, as the
case may be, may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein by any other
applicable party or in any document, certificate or writing delivered pursuant
hereto by any other applicable party or (c) waive compliance with any of the
agreements or conditions contained herein.  Any

 

73

--------------------------------------------------------------------------------


 

agreement on the part of any party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.  No failure or delay on the part of any party hereto in the exercise of
any right hereunder shall impair such right or be construed as a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.

 

Section 10.3.     Notices.  Except as otherwise provided herein, all notices,
requests, claims, demands, waivers and other communications hereunder shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent via electronic mail in “.pdf” form (and
in the case of delivery via electronic mail in “.pdf” form, followed by copies
sent by overnight courier service or registered mail) to the respective parties
as follows and shall be effective and deemed to have been given (a) if sent by
electronic mail in “.pdf” form, on the next Business Day and (b) if delivered by
hand or overnight courier service or certified or registered mail on a Business
Day, when received and otherwise, on the next Business Day:

 

(a)                       If to Sellers or, prior to the Closing, the Company,
at:

 

Armed Forces Services Corporation

2800 S. Shirlington Road, #350

Arlington, VA 22206

Attention:  Geoffrey J. Deutsch, President and CEO

E-mail:  GDeutsch@afsc.com

 

and

 

Shareholders’ Representative

c/o Armed Forces Services Corporation

2800 S. Shirlington Road, #350

Arlington, VA 22206

Attention:  Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, New York 10005

Attention:  Roland Hlawaty, Esq.

E-mail:  rhlawaty@milbank.com

 

(b)                       if to Ultimate Parent, Buyer or, after the Closing,
the Company, at:

 

Magellan Health, Inc.

4800 Scottsdale Road, Ste. #4400

Scottsdale, AZ 85251

Attention:          Daniel Gregoire, General Counsel

E-mail:               DNGregoire@magellanhealth.com

 

74

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:          Raymond O. Gietz, Esq.

E-mail:               raymond.gietz@weil.com

 

or to such other Person or address as any party shall specify by notice in
writing in accordance with this Section 10.3 to each of the other parties.  All
such notices of a change of address shall be effective only upon receipt
thereof.

 

Section 10.4.    Entire Agreement.  This Agreement together with the Company
Disclosure Letter and the Buyer Disclosure Letter contains the entire
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior agreements and understandings, oral and written,
with respect thereto, other than the Confidentiality Agreement.

 

Section 10.5.     Release; Disclaimer.

 

(a)       Effective as of the Closing, each of Buyer and the Company (each, a
“Buyer Releasor”), on behalf of itself and its respective Subsidiaries and
Affiliates, and each of their respective successors and assigns, hereby
releases, acquits and forever discharges, to the fullest extent permitted by
Law, each of the Sellers (each, a “Seller Releasee”) of, from and against any
and all Actions, Liabilities, damages, judgments, debts and dues and of every
kind, nature and description whatsoever, which such Buyer Releasor or its
successors or assigns ever had, now has or may have on or by reason of any
matter, cause or thing, in each case in his or her capacity as an equityholder
of the Company and occurring or arising prior to the Closing, but only to the
extent that such matter, cause or thing does not otherwise constitute fraud or
willful misconduct.  Each Buyer Releasor agrees not to, and agrees to cause its
respective Subsidiaries and Affiliates, and each of their respective successors
and assigns, not to, assert any such claim against the Seller Releasees. 
Notwithstanding the foregoing, each Buyer Releasor does not release (and
expressly retains) any and all rights and interests under the terms and
conditions of this Agreement, any Ancillary Agreement or the Confidentiality
Agreement.

 

(b)       Other than with respect to this Agreement, the Ancillary Agreements,
the Confidentiality Agreement and, with respect to the Persons identified on
Schedule 7.2(g)(iii) only, any compensation or benefits owed by the Company to
such Sellers, effective as of the Closing, each Seller (each, a “Seller
Releasor”), on behalf of itself and on behalf of its marital community, if any,
agents, heirs, executors, administrators, and each of their respective
successors and assigns, hereby releases, acquits and forever discharges, to the
fullest extent permitted by Law, each of Buyer and its respective past, present
or future shareholders, partners, members, Affiliates (including, for the
avoidance of doubt, Ultimate Parent and the Company), counsel, Representatives,
and its successors and assigns (each, a “Buyer Releasee”) of, from and against
any and all Actions, Liabilities, damages, judgments, debts and dues and of
every kind, nature and description whatsoever, which such Seller Releasor or its
successors or assigns ever had, now has or may have on or by reason of any
matter, cause or thing in each case as an

 

75

--------------------------------------------------------------------------------

 

equityholder of the Company and occurring or arising prior to the Closing, but
only to the extent that such matter, cause or thing does not otherwise
constitute fraud or willful misconduct. Each Seller Releasor agrees not to, and
agrees to cause its respective Subsidiaries and Affiliates, and each of their
respective successors and assigns, not to, assert any such claim against the
Buyer Releasees.

 

(c)       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE TRANSACTIONS
CONTEMPLATED HEREBY ARE BEING EFFECTED “AS IS, WHERE IS, WITH ALL FAULTS,” AND
THE SELLERS, THE COMPANY AND THE SHAREHOLDERS’ REPRESENTATIVE, FOR THEMSELVES
AND ON BEHALF OF THEIR RESPECTIVE AFFILIATES AND REPRESENTATIVES, EACH EXPRESSLY
DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE INTERESTS OR THE PROSPECTS
(FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF THE COMPANIES.

 

Section 10.6.     Binding Effect; Benefit; Assignment.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, legal representatives and
successors and assigns and, with respect to the provisions of Sections 6.7, 6.9,
6.14, 10.5 and Article IX shall inure to the benefit of the Persons benefiting
from the provisions thereof all of whom are intended to be third-party
beneficiaries thereof.  Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto without
the prior written consent of each of the other parties; provided, however, that
the Shareholders’ Representative may assign its rights and obligations under
this Agreement to any of its Affiliates without prior written consent.  Any
attempted assignment in violation of this Section 10.6 will be void.

 

Section 10.7.     Shareholders’ Representative.

 

(a)       Each Seller has constituted, appointed and empowered effective from
and after the date of such consent, the Person designated as such by the Board
as the Shareholders’ Representative, for the benefit of the Sellers and the
exclusive agent and attorney-in-fact to act on behalf of each Seller, in
connection with and to facilitate the consummation of the transactions
contemplated hereby, which shall include the power and authority to: (i) enforce
and protect the rights and interests of the Sellers and to enforce and protect
the rights and interests of such Persons arising out of or under or in any
manner relating to this Agreement and the transactions provided for herein, and
to take any and all actions which the Shareholders’ Representative believes are
necessary or appropriate under this Agreement for and on behalf of the Sellers
including, consenting to, compromising or settling any such claims, conducting
negotiations with Buyer and, after the Closing Date, the Company and their
respective Representatives regarding such claims, and, in connection therewith,
to (A) assert any claim or institute any Action; (B) investigate, defend,
contest or litigate any Third Party Claim pursuant to Section 9.5 or any other
Action or investigation initiated by Buyer and, after the Closing Date, the
Company or any other Person, or by any Governmental Entity against the
Shareholders’ Representative and/or any of the Sellers, and receive process on
behalf of any or all Sellers in any such Action or investigation and compromise
or settle on such terms as the Shareholders’ Representative shall determine to
be appropriate, and give receipts, releases and discharges with

 

76

--------------------------------------------------------------------------------


 

respect to, any such Third Party Claim or other Action or investigation;
(C) file any proofs of debt, claims and petitions as the Shareholders’
Representative may deem advisable or necessary; (D) settle or compromise any
claims asserted under this Agreement; and (E) file and prosecute appeals from
any decision, judgment or award rendered in any such Action or investigation, it
being understood that the Shareholders’ Representative shall not have any
obligation to take any such actions, and shall not have any liability for any
failure to take any such actions; (ii) to refrain from enforcing any right of
the Sellers arising out of or under or in any manner relating to this Agreement;
provided, however, that no such failure to act on the part of the Shareholders’
Representative, except as otherwise provided in this Agreement, shall be deemed
a waiver of any such right or interest by the Shareholders’ Representative or by
the Sellers unless such waiver is in writing signed by the waiving party or by
the Shareholders’ Representative; (iii) to make, execute, acknowledge and
deliver all such other agreements, guarantees, orders, receipts, endorsements,
notices, requests, instructions, certificates, stock powers, letters and other
writings, and, in general, to do any and all things and to take any and all
action that the Shareholders’ Representative, in its sole and absolute
discretion, may consider necessary or proper or convenient in connection with or
to carry out the transactions contemplated by this Agreement; (iv) to engage
special counsel, accountants and other advisors and incur such other expenses on
behalf of the Sellers in connection with any matter arising under this
Agreement, which such expenses the Shareholders’ Representative is authorized to
pay from the Expense Holdback Amount; and (v) subject to Section 10.8, to
negotiate and execute any waivers or amendments of this Agreement or the Escrow
Agreement.

 

(b)       The Shareholders’ Representative shall be entitled to receive
reimbursement from, and be indemnified by, the Sellers for certain expenses,
charges and liabilities as provided below.  In connection with this Agreement,
and in exercising or failing to exercise all or any of the powers conferred upon
the Shareholders’ Representative hereunder, (i) the Shareholders’ Representative
shall incur no responsibility whatsoever to any Sellers by reason of any error
in judgment or other act or omission performed or omitted hereunder, excepting
only responsibility for any act or failure to act which represents willful
misconduct and (ii) the Shareholders’ Representative shall be entitled to rely
on the advice of counsel, public accountants or other independent experts
experienced in the matter at issue, and any error in judgment or other act or
omission of the Shareholders’ Representative pursuant to such advice shall in no
event subject the Shareholders’ Representative to liability to any Sellers. 
Each Seller shall indemnify, severally and not jointly, based on such Seller’s
Payout Percentage, the Shareholders’ Representative against all losses, damages,
liabilities, claims, obligations, costs and expenses, including reasonable
attorneys’, accountants’ and other experts’ fees and the amount of any judgment
against them, of any nature whatsoever (including, any and all expense
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened or any claims whatsoever), arising out
of or in connection with any Action, investigation, challenge, or in connection
with any appeal thereof, relating to the acts or omissions of the Shareholders’
Representative hereunder.  The foregoing indemnification shall not apply in the
event of any Action which finally adjudicates the liability of the Shareholders’
Representative hereunder for its willful misconduct.  In the event of any
indemnification hereunder, upon written notice from the Shareholders’
Representative to the Sellers as to the existence of a deficiency toward the
payment of any such indemnification amount, each Seller shall promptly deliver
to the Shareholders’ Representative full payment of his, her or its Payout
Percentage of the amount of such deficiency.

 

77

--------------------------------------------------------------------------------


 

(c)        All of the indemnities, immunities and powers granted to the
Shareholders’ Representative under this Agreement shall survive the Closing
and/or any termination of this Agreement.

 

(d)       Buyer and, after the Closing Date, the Company shall have the right to
rely upon all actions taken or omitted to be taken by the Shareholders’
Representative pursuant to this Agreement, all of which actions or omissions
shall be legally binding upon the Sellers.

 

(e)        The grant of authority provided for herein (i) is coupled with an
interest and shall be irrevocable and survive the death, incompetency,
bankruptcy or liquidation of any Seller and (ii) shall survive the consummation
of the Transactions, and any action taken by the Shareholders’ Representative
pursuant to the authority granted in this Agreement shall be effective and
absolutely binding on each Seller notwithstanding any contrary action of or
direction from such Seller, except for actions or omissions of the Shareholders’
Representative constituting willful misconduct.

 

(f)        Each of the Company and Buyer acknowledges and agrees that the
Shareholders’ Representative is a party to this Agreement solely to perform
certain administrative functions in connection with the consummation of the
transactions contemplated hereby.  Accordingly, each of the Company and Buyer
acknowledges and agrees that, other than in the Shareholders’ Representative’s
role as a Seller, the Shareholders’ Representative shall have no liability to,
and shall not be liable for any Losses of, any of the Company or Buyer in
connection with any obligations of the Shareholders’ Representative under this
Agreement or otherwise in respect of this Agreement or the transactions
contemplated hereby, except to the extent such Losses shall be proven to be the
direct result of willful misconduct by the Shareholders’ Representative in
connection with the performance of its obligations hereunder.

 

Section 10.8.     Amendment and Modification.  This Agreement may not be amended
except by a written instrument executed by all parties to this Agreement.

 

Section 10.9.      Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.  Signed counterparts
of this Agreement may be delivered by facsimile and electronic mail in “.pdf”
form.

 

Section 10.10.   Applicable Law.  THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS RULES
THEREOF.  THE STATE OR FEDERAL COURTS LOCATED WITHIN NEW YORK COUNTY IN THE
STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES
BETWEEN THE PARTIES HERETO, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED
HEREBY AND THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS.  EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT
TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY CLAIM THAT

 

78

--------------------------------------------------------------------------------


 

(I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
(II) SUCH PARTY AND SUCH PARTY’S PROPERTY ARE IMMUNE FROM ANY LEGAL PROCESS
ISSUED BY SUCH COURTS OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN
SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.  THE PARTIES HEREBY AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 10.3, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND
HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.

 

Section 10.11.   Severability.  If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions
contained in this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable term, provision, covenant or restriction or any portion
thereof had never been contained herein.

 

Section 10.12.   Specific Enforcement.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached or threatened to be breached and that an award of money damages would
be inadequate in such event.  Accordingly, it is acknowledged that the parties
and the third party beneficiaries of this Agreement shall be entitled to
equitable relief, without proof of actual damages, including an injunction or
injunctions or Orders for specific performance to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
(including any Order sought by the Company and/or the Shareholders’
Representative to cause Buyer to perform its agreements and covenants contained
in this Agreement, in addition to any other remedy to which they are entitled at
law or in equity as a remedy for any such breach or threatened breach).  Each
party further agrees that no other party hereto or any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this
Section 10.12, and each party hereto (a) irrevocably waives any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument and (b) agrees to cooperate fully in any attempt by the other party
or parties in obtaining such equitable relief.  Each party further agrees that
the only permitted objection that it may raise in response to any action for
equitable relief is that it contests the existence of a breach or threatened
breach of this Agreement.

 

Section 10.13.   Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES, AND AGREES TO CAUSE ITS SUBSIDIARIES TO WAIVE, ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.14.   Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

79

--------------------------------------------------------------------------------


 

Section 10.15.   Time is of the Essence.  Time is of the essence in this
Agreement.  If the date specified for giving any notice or taking any action is
not a Business Day (or if the period during which any notice is required to be
given or any action taken expires on a date which is not a Business Day), then
the date for giving such notice or taking such action (and the expiration date
of such period during which notice is required to be given or action taken)
shall be the next date which is a Business Day.

 

Section 10.16.   Incorporation of Company Disclosure Letter.  The Company
Disclosure Letter is incorporated herein by reference and made a part hereof. 
If and to the extent any information required to be furnished in any section of
the Company Disclosure Letter is contained in any other section thereof or in
this Agreement, such information shall be deemed to be included in all other
sections of the Company Disclosure Letter in which it is reasonably apparent
from a reading of such disclosure that it would also apply to other sections of
the Company Disclosure Letter.  Matters set forth in the Company Disclosure
Letter may have been included for informational purposes only and are not
necessarily limited to matters required by this Agreement to be included
therein.  Nothing in this Agreement or in this Company Disclosure Letter
constitutes (a) an admission that any information disclosed, set forth or
incorporated by reference herein or in the Company Disclosure Letter is material
or constitutes a Material Adverse Effect or (b) an admission of any liability or
obligation of the Sellers or the Company.  By listing matters on the Company
Disclosure Letter, none of the Sellers, the Company or any of their Affiliates
shall be deemed to have (i) established any materiality standard, admitted any
liability or concluded that one or more of such matters are material, constitute
a Material Adverse Effect or (ii) expanded in any way the scope or effect of the
representations and warranties of the Company contained in this Agreement.

 

ARTICLE XI - GUARANTY

 

Section 11.1.     Parent Guaranty.

 

(a)       Ultimate Parent is executing this Agreement to guaranty the
performance of Buyer and, after the Closing Date, the Company under this
Agreement and any agreement executed pursuant to this Agreement.  Ultimate
Parent guarantees irrevocably, absolutely and unconditionally and as a primary
obligation that Buyer and, after the Closing Date, the Company shall fully,
completely and timely pay and perform all their obligations and assume all their
Liabilities contained in this Agreement and any agreement executed pursuant to
this Agreement (the “Guaranteed Obligations”).  If Buyer or, after the Closing
Date, the Company fails or refuses to pay or perform any such obligations and
Liabilities when due, Ultimate Parent shall, upon the written request of the
Company prior to the Closing or the Shareholders’ Representative after the
Closing (a “Performance Demand”), immediately pay or perform such obligations,
as applicable.  A single Performance Demand shall be effective as to any
specific default during the continuance of such default until Buyer, the Company
or Ultimate Parent shall have cured such default, and additional written demands
concerning such default shall not be required until such default is cured.

 

(b)       This Section 11.1 is a guaranty of payment and performance and not of
collection.  There are no conditions precedent to the enforcement of this
Section 11.1.  The obligations of Ultimate Parent hereunder shall be continuing,
absolute and unconditional and,

 

80

--------------------------------------------------------------------------------


 

without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(i)          any invalidity, illegality or unenforceability against Buyer or,
after the Closing Date, the Company of this Agreement or any agreement executed
pursuant to this Agreement;

 

(ii)         any modification, amendment, restatement, waiver or rescission of,
or any consent to the departure from, any of the terms of this Agreement or any
agreement executed pursuant to this Agreement;

 

(iii)        any extension, renewal, settlement, compromise, waiver or release
in respect of any Guaranteed Obligation, by operation of Law or otherwise, or
any assignment of any Guaranteed Obligation by the Company or the Shareholders’
Representative on behalf of the Sellers;

 

(iv)        any change in the corporate existence structure or ownership of
Buyer or, after the Closing Date, the Company;

 

(v)         any insolvency, bankruptcy, reorganization or other similar
proceeding affecting Buyer or, after the Closing Date, the Company or their
assets or any resulting release or discharge of any Guaranteed Obligation;

 

(vi)        any requirement that the Company or the Shareholders’ Representative
exhaust any right or remedy or take any action against the Buyer or, after the
Closing Date, the Company or any other Person before seeking to enforce the
obligations of Ultimate Parent under this Section 11.1;

 

(vii)       the existence of any defense, set-off or other rights (other than a
defense of payment or performance) that Ultimate Parent may have at any time
against Buyer, the Company or the Shareholders’ Representative or any other
Person, whether in connection herewith or any unrelated transactions; or

 

(viii)      any other act or failure to act or delay of any kind by Buyer or the
Company.

 

(c)        This Section 11.1 shall continue to be effective, or be automatically
reinstated, as the case may be, if at any time payment or performance, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored, returned or rejected by the Sellers for any reason,
including, upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Buyer or, after the Closing Date, the Company, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Buyer or, after the Closing Date, the Company or
any substantial part of their respective property, or otherwise, all as though
such payments had not been made.  Ultimate Parent agrees that it will indemnify
the Sellers on demand for all costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Sellers in connection with
such rescission or restoration which amounts shall be in addition to all other
obligations hereunder.  If any Seller is required to refund part or all of any
payment of Buyer or, after the Closing Date, the Company with respect

 

81

--------------------------------------------------------------------------------


 

to any of the Guaranteed Obligations, such payment shall not constitute a
release of Ultimate Parent from any liability hereunder, and Ultimate Parent’s
liability hereunder shall be reinstated to the fullest extent allowed under
applicable Law and shall not be construed to be diminished in any manner.

 

Section 11.2.     Representations and Warranties of the Ultimate Parent.

 

(a)       Ultimate Parent is a corporation duly organized, validly existing and
in good standing under the laws of Delaware.  Ultimate Parent has the corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement, and the
performance of Ultimate Parent’s obligations hereunder, have been, or will have
been at the Closing, duly authorized by all requisite corporate action and no
other corporate action on the part of Ultimate Parent is necessary to authorize
the execution, delivery and performance of this Agreement.  This Agreement,
assuming the due execution and delivery of this Agreement by the other parties
hereto, constitutes a valid and binding obligation of Ultimate Parent,
enforceable against Ultimate Parent in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

 

(b)       The execution, delivery and performance by Ultimate Parent of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not (i) violate any provision of the Organizational Documents of
Ultimate Parent, (ii) result in a breach of, or default under, or right to
accelerate with respect to, any term or provision of any Contract, commitment or
other obligation to which Ultimate Parent or any of its Affiliates is a party or
is subject or (iii) violate or result in a breach of or constitute a default
under any Law or other restriction of any Governmental Entity to which Ultimate
Parent is subject.

 

(c)       The execution, delivery and performance by Ultimate Parent of this
Agreement and the transactions contemplated hereby do not require any consents,
waivers, authorizations or approvals of, or filings with, any third Persons
which have not been obtained by Ultimate Parent.

 

(d)       As of the date hereof and on the Closing Date, Ultimate Parent has and
will have unrestricted cash on hand and, if necessary, unrestricted cash
available to it under credit facilities in place on the date hereof, sufficient
to perform its obligations under this Agreement.

 

(e)       Ultimate Parent is not entering into the transactions contemplated
hereby with actual intent to hinder, delay or defraud either present or future
creditors.  Immediately after giving effect to the transactions contemplated
hereby, Ultimate Parent will be Solvent and will have adequate capital to carry
on its businesses in the ordinary course.

 

*          *          *          *          *

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer, the Company and each Seller have executed this
Agreement as of the date first above written.

 

 

MAGELLAN HEALTHCARE, INC.

 

 

 

 

By:

/s/ Sam Srivastava

 

 

Name: Sam Srivastava

 

 

Title: CEO, Magellan Healthcare, Inc.

 

 

 

 

ARMED FORCES SERVICES CORPORATION

 

 

 

 

By:

/s/ Geoffrey J. Deutsch

 

 

Name: Geoffrey J. Deutsch

 

 

Title: President & CEO, Armed Forces Services Corporation

 

 

 

 

MAGELLAN HEALTH, INC.

 

(solely for purposes of Article XI):

 

 

 

 

By:

/s/ Jonathan N. Rubin

 

 

Name: Jonathan N. Rubin

 

 

Title: CFO, Magellan Health, Inc.

 

 

 

 

SELLERS:

 

 

 

 

/s/ Felix W. Acosta

 

Felix W. Acosta

 

 

 

/s/ Michael P.C. Carns

 

Michael P.C. Carns

 

 

 

/s/ Geoffrey J. Deutsch

 

Geoffrey J. Deutsch

 

 

 

/s/ S. Frank Gallo

 

S. Frank Gallo

 

 

[Signature Page to Share Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

The Hosmer Family Revocable Trust 7/27/07

 

 

 

 

By:

/s/ Bradley C. Hosmer

 

 

Name: Bradley C. Hosmer

 

 

Title: Trustee

 

 

 

 

By:

/s/ Zita V. Hosmer

 

 

Name: Zita V. Hosmer

 

 

Title: Trustee

 

 

 

 

/s/ Sarah H. Kim

 

Sarah H. Kim

 

 

 

 

/s/ Vernon B. Lewis, Jr.

 

Vernon B. Lewis, Jr.

 

 

 

The Miller Family Trust

 

 

 

 

By:

/s/ Keith R. Miller

 

 

Name: Keith R. Miller

 

 

Title: Trustee

 

 

 

 

By:

/s/ Valerie D. Miller

 

 

Name: Valerie D. Miller

 

 

Title: Trustee

 

 

 

 

/s/ Michael J. Nardotti, Jr.

 

Michael J. Nardotti, Jr.

 

 

 

/s/ Bradley J. Snyder

 

Bradley J. Snyder

 

 

 

TCB Trust dated September 1, 2015

 

 

[Signature Page to Share Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Brodie S. Thomson

 

 

Name: Brodie S. Thomson

 

 

Title: Trustee

 

 

 

 

Twin Star Duggan Charitable Unitrust

 

 

 

 

By:

/s/ Vernon B. Lewis, Jr.

 

 

Name: Vernon B. Lewis, Jr.

 

 

Title: Trustee

 

 

 

 

Twin Star Lewis Charitable Unitrust

 

 

 

 

By:

/s/ Vernon B. Lewis. Jr.

 

 

Name: Vernon B. Lewis, Jr.

 

 

Title: Trustee

 

 

 

 

Twin Star Pederson Charitable Unitrust

 

 

 

 

By:

/s/ Vernon B. Lewis, Jr

 

 

Name: Vernon B. Lewis, Jr.

 

 

Title: Trustee

 

 

 

 

Twin Star Alban Charitable Unitrust

 

 

 

 

By:

/s/ Vernon B. Lewis, Jr.

 

 

Name: Vernon B. Lewis, Jr.

 

 

Title: Trustee

 

[Signature Page to Share Purchase Agreement]

 

--------------------------------------------------------------------------------

 

Annex A

 

Working Capital — Calculation Example

 

($ in actuals)

 

 

 

12/31/15

 

Current Assets

 

 

 

Cash and Cash Equivalents

 

Excluded

 

Billed Receivables

 

$

26,589,503

 

Unbilled Receivables

 

8,894,684

 

Other Receivables

 

(1,082

)

Prepaid Expenses

 

890,624

 

Income Taxes Receivable / (Payable)

 

154,289

 

 

 

 

 

Current Assets

 

$

36,528,018

 

 

 

 

 

Current Liabilities

 

 

 

Accounts Payable

 

$

6,515,991

 

Customer/ Other Deposits

 

(4,037

)

Accrued Expenses

 

6,196,206

 

Accrued Incentive

 

0

 

Accrued Wages, Payroll Withholding & Taxes

 

5,011,295

 

Billings in Excess of Cost

 

0

 

Deferred Revenue

 

0

 

Deferred Rent and Lease Incentive

 

137,470

 

Capital Lease Obligations

 

Excluded

 

Accrued Contract Losses

 

0

 

 

 

 

 

Current Liabilities

 

$

17,856,925

 

 

 

 

 

Working Capital

 

$

18,671,093

 

 

Notes

 

Balance sheet figures are based upon 2015 audited financial statement included
in the data room.  Income Taxes Receivable / Payable to be calculated excluding
the tax effect of the Company Transaction Expenses.

 

The following accounts have been excluded from the definition of Working
Capital:

· Cash and Cash Equivalents

· Capital Lease Obligations

 

--------------------------------------------------------------------------------


 

Annex B

 

Defined Terms

 

“Current Holdback Contract” shall mean the indefinite-delivery, indefinite
quantity contracts by and between the United States Army and the Company to
provide Personnel Services Support (Contract No. W91WAW-11-D-0031) and Studies
and Analysis Support (Contract No. W91WAW-10-D-0005) as of the date of this
Agreement.

 

“Deductible” shall mean an amount equal to $[***].

 

“Escrow Amount” shall mean an amount equal to $[***].

 

“Escrow Release Date” shall mean the date that is [***] months from the Closing
Date.

 

“Qualifying Loss” shall mean any individual indemnifiable Loss in excess of
$[***], or one or more Losses substantially related to any other Loss,
collectively in excess of $[***].

 

“Retention Contract” shall mean the indefinite-delivery, indefinite-quantity
contract to be awarded by the United States Army, in connection with the HR
Solutions Program in the Personnel Life Cycle Support (PLS) mission area, which
contract is equivalent or greater in scope than the Current Holdback Contract.

 

“Survival Expiration Date” shall mean [***] months following the Closing Date.

 

--------------------------------------------------------------------------------

***Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

Exhibit 7.2(g)(i)

 

FORM OF EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
[NAME] an individual (“Employee”), and Magellan Health, Inc. on behalf of itself
and its present and future subsidiaries and affiliates (collectively referred to
herein as “Employer” or the “Company”).

 

WHEREAS, reference is made to that certain Share Purchase Agreement, dated as of
May     , 2016, by and among Magellan Healthcare, Inc., Armed Forces Services
Corporation (“AFSC”), the shareholders of AFSC party thereto, and the Company
(the “Purchase Agreement”);

 

WHEREAS, Employer desires to obtain the services of Employee and Employee
desires to render services to Employer; and

 

WHEREAS, Employer and Employee desire to set forth the terms and conditions of
Employee’s employment with Employer under this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

STATEMENT OF AGREEMENT

 

1.            Employment.  Employer agrees to employ Employee, and Employee
accepts such employment in accordance with the terms of this Agreement, for a
term of one year commencing on the Closing Date (as defined in the Purchase
Agreement), and unless terminated earlier in accordance with the terms of this
Agreement, ending on the      anniversary of the Closing Date.  Thereafter, this
Agreement shall automatically renew for twelve (12) month periods, unless sooner
terminated as provided herein.  If either party desires not to renew the
Agreement, they must provide the other party with written notice of their intent
not to renew the Agreement at least ninety (90) days prior to the next renewal
date. Non-renewal of the Agreement by either party will in all cases result in
termination of employment at the non-renewal date.  Employer’s notice of intent
not to renew the Agreement shall be deemed to be a termination without cause and
the provisions of Section 6(c) shall apply.

 

2.            Position and Duties of Employee.  Employee will serve as [TITLE]
and shall have the usual and customary duties, responsibility and authority of a
[TITLE]. Employee agrees to serve in such position, or in such other positions
as Employer and Employee may mutually agree from time to time, and to perform
the duties that Employer may assign from time to time to Employee that are
consistent with Employee’s position, at the same or greater base salary level
and a similar location, until the expiration of the term or such time as
Employee’s employment with Employer is terminated pursuant to this Agreement.

 

3.            Time Devoted.  Employee will devote his or her full business time
and energy to the business affairs and interests of Employer, and will use his
or her best efforts and abilities to promote Employer’s interests.  Employee
agrees that he or she will diligently endeavor to

 

--------------------------------------------------------------------------------


 

perform services contemplated by this Agreement in a manner consistent with his
or her position and in accordance with the policies established by the Employer.
Notwithstanding the foregoing, Employee may participate in social, charitable,
civic activities and such other personal affairs of Employee as do not interfere
with performance of his or her duties hereunder. The parties have also agreed
that Employee may serve as a director for other entities, provided that if such
other entity is a for-profit enterprise, Employee shall first obtain the consent
of Employer, which consent shall not be unreasonably withheld. Expenditure of a
reasonable amount of time for personal matters and business and charitable
activities shall not be deemed to be a breach of this Agreement, provided that
those activities benefit the Company and/or do not materially interfere with the
services required to be rendered to the Company under this Agreement.

 

4.            Compensation.

 

(a)       Base Salary.  Employer will pay Employee an annual base salary in the
amount of [$XXX,XXX] which amount will be paid in semi-monthly intervals less
appropriate withholdings for federal and state taxes and other deductions
authorized by Employee.  Such salary will be subject to review and potential
increases by Employer not less than annually and the term “Base Salary” shall
mean the base salary as so increased.

 

(b)       Benefits.  Employee will be eligible to participate in Employer’s
Benefit Plans commensurate with his or her position.  Employee will receive
separate information detailing the terms of such Benefit Plans and the terms of
those plans will control.  Employee also will be eligible to participate in any
annual incentive bonus plan and long-term incentive plan generally applicable to
employees at his or her level.  Employee’s annual target bonus opportunity will
be no less than [XX%] of Base Salary. Any annual bonus for which Employee is
entitled in respect of the 2016 calendar year will be pro-rated based upon the
number of days that Employee has been employed pursuant to the terms of this
Agreement. Annual and long-term incentive awards, if earned, will be determined
and paid or granted (unless validly deferred if then permitted by the Company)
between January 1 and March 15 of the year following the performance year. 
During the term of this Agreement, Employee will be entitled to such other
benefits of employment with Employer as are now or may later be in effect for
salaried employees of Employer, and also will be eligible to participate in
other benefits adopted for employees at his or her level.

 

(c)       Stock Options. Employer shall grant to Employee an option to purchase
[XXXX] shares of the common stock of Employer at fair market value on the first
business day of the month following the month of commencement of employment
under this Agreement (the “Option”) pursuant to Employer’s 2011 Management
Incentive Plan, or a successor plan. One-third of the total number of shares
that are subject to the Option shall vest on each of the first three
anniversaries of the date of grant, provided that Employee is still employed by
Employer on each such vesting date. The Option and all other options granted
Employee by Employer shall be subject to any applicable stock option plan,
option certificate and shareholder and/or option holder agreements and other
restrictions and limitations generally applicable to equity held by executives
of Employer or otherwise required by law.

 

(d)       [Spot Bonus. To the extent not paid by AFSC prior to the Closing Date,
Employee shall be eligible to receive a $50,000 cash bonus, payable on the first
regular payroll

 

2

--------------------------------------------------------------------------------


 

date following the Closing Date. In addition, Employee shall be eligible to
receive a $50,000 cash bonus, payable on the first regular payroll date
following the first anniversary of the Closing Date; provided that Employee
remains employed by Employer on the first anniversary of the Closing Date.](1)

 

(e)       [Transaction Bonus. Employee shall be eligible to receive a cash bonus
in an aggregate amount of $[•] (the “Transaction Bonus”). The Transaction Bonus
shall be payable by the Company in three installments as follows: (i) to the
extent not paid by AFSC prior to the Closing Date, $[•] of the Transaction Bonus
shall be payable to Employee on the first regular payroll date following the
Closing Date, (ii) $[•] of the Transaction Bonus shall be payable to Employee on
the first regular payroll date following the first anniversary of the Closing
Date and (iii) $[•] of the Transaction Bonus shall be payable to Employee on the
first regular payroll date following the second anniversary of the Closing Date
(each such payment in clauses (i) through (iii), a “Transaction Bonus Payment”);
provided that Employee shall only be entitled to the Transaction Bonus Payment
described in clauses (ii) and (iii) if Employee remains employed by Employer on
the applicable anniversary of the Closing Date.](2) [Notwithstanding anything in
this Agreement to the contrary, if required to avoid the imposition of taxes
under Code Section 4999, Employee shall waive her right to the portion of the
Transaction Bonus described in this Section 4(e) (“Waived Payment”) to the
minimum extent necessary such that the remaining portion of the Transaction
Bonus together with any other payments to which Employee is entitled, if any,
shall not be a “parachute payment” within the meaning of Code Section 280G, and
the Waived Payment shall not be paid to Employee unless the Waived Payment is
approved by the stockholders of AFSC prior to the closing of the transactions
contemplated by the Purchase Agreement in a manner that satisfies the
stockholder approval requirements of Section 280G(b)(5) of the Code and the
Treasury Regulations promulgated thereunder.](3)

 

5.            Expenses.  During the term of this Agreement, Employer will
reimburse Employee promptly for all reasonable travel, entertainment, parking,
business meetings and similar expenditures in pursuance and furtherance of
Employer’s business upon receipt of reasonably supporting documentation as
required by Employer’s policies applicable to its employees generally, subject
to Section 10(a) (iii).

 

6.             Termination.

 

(a)       Termination Due to Resignation.  Employee may resign his or her
employment at any time by giving thirty (30) days written notice of resignation
to Employer.  Except as otherwise set forth in this Agreement, Employee’s
employment, and Employee’s right to receive compensation and benefits from
Employer, will terminate upon the effective date of Employee’s termination.

 

--------------------------------------------------------------------------------

(1) NTD: To be included as appropriate.

 

(2) NTD: To be included as appropriate.  Include the following language if not
applicable — “To the extent not paid by AFSC prior to the Closing Date, Employee
shall be eligible to receive a cash bonus in the amount of $[•] (the
“Transaction Bonus”), payable to Employee on the first regular payroll date
following the Closing Date.”

 

(3) NTD: To be included as appropriate.

 

3

--------------------------------------------------------------------------------


 

If Employee resigns pursuant to this Section 6(a), Employer’s only remaining
financial obligation to Employee under this Agreement will be to pay, subject to
Section 10: (i) any earned but unpaid Base Salary and accrued Paid Time Off
through the effective date of Employee’s termination; (ii) reimbursement of
expenses incurred by Employee through the effective date of termination which
are reimbursable pursuant to this Agreement; and (iii) the Employee’s vested
portion of any award under the Company’s Benefit Plans subject to its terms and
conditions.

 

(b)       Termination with Cause.  Except as otherwise set forth in this
Agreement, Employee’s employment, and Employee’s right to receive compensation
and benefits from Employer, will be terminated for cause at the discretion of
Employer under the following circumstances:

 

(i)                                   Employee’s commission of an act of fraud
or dishonesty involving his or her duties on behalf of Employer;

 

(ii)                                Employee’s failure or refusal to perform
duties reasonably assigned to Employee (other than any such failure resulting
from incapacity due to physical or mental illness) or other material breach of
any material term under this Agreement;

 

(iii)                             Employee’s material failure or refusal to
abide by Employer’s policies, rules, procedures or directives which are provided
to Employee in writing; or

 

(iv)                            Employee’s conviction of a felony or a
misdemeanor involving moral turpitude.

 

If Employee is terminated pursuant to this Section 6(b), Employer’s only
remaining financial obligation to Employee under this Agreement will be to pay,
subject to Section 10: (i) any earned but unpaid Base Salary and accrued Paid
Time Off through the date of Employee’s termination; (ii) reimbursement of
expenses incurred by Employee through the date of termination which are
reimbursable pursuant to this Agreement; and (iii) the Employee’s vested portion
of any award under the Company’s Benefit Plans subject to its terms and
conditions.

 

For the events described in Sections 6(b) (ii) and (iii), Employer will give
Employee written notice of such deficiency and a 30 day opportunity to cure such
situation.

 

(c)       Termination Without Cause.  Employer or Employee may terminate this
Agreement without cause at any time.  “Without cause” termination shall include,
but not be limited to termination by Employee following: (i) Employer’s notice
to Employee of its intent not to renew this Agreement in accordance with the
provisions of Section 1 hereof; (ii) Employer’s notice to Employee that his or
her position will be relocated to an office which is greater than 25 miles from
Employee’s prior work location; (iii) Employer’s reduction of Employee’s Base
Salary (excluding any reduction, occurring at least six months after the
effective date of this Agreement, of up to five percent (5%) applied uniformly
to all similarly situated employee of Employer due to business circumstances) or
Employer’s reduction of Employee’s target bonus opportunity to any amount less
than the target bonus opportunity

 

4

--------------------------------------------------------------------------------


 

identified in Section 4(b) of this Agreement; (iv) material diminution in
Employee’s title, authority, duties or responsibilities; or (v) any other breach
by Employer of any material term under this Agreement; provided, however, that
in all cases Employee must have given notice to Employer that an event under
clause (ii) through (v) has occurred and the circumstance must remain
uncorrected by Employer after the expiration of 30 days after receipt of such
notice.  If Employer or Employee terminates this Agreement without cause,
Employer shall continue to pay, subject to Section 10, Employee the compensation
provided for in Section 4(a) of this Agreement for a period of time equal to
twelve (12) months, commencing immediately following the termination date (the
“Severance Period”).  Such pay continuation is contingent upon Employee
executing Employer’s standard severance agreement substantially in the form
attached hereto as Exhibit A, which incorporates a general release, at the time
of termination.  In addition, Employee will receive (i) any earned but unpaid
Base Salary and accrued Paid Time Off through the date of Employee’s
termination; (ii) reimbursement of expenses incurred by Employee through the
date of termination which are reimbursable pursuant to this Agreement; and
(iii) the Employee’s vested portion of any Magellan Health, Inc. retirement,
deferred compensation or other benefit plan, including but not limited to, any
equity or long-term incentive awards, in accordance with the terms of those
awards. If Employee participates in any incentive bonus plan(s), including but
not limited to, any long term incentive plan(s), Employer may pay Employee, on a
pro-rata basis, the amount of such plan(s) as Employee would have earned if
Employee had been employed for the full calendar year. The pro-ration will be
determined by the fraction of the number of months in the calendar year in which
the Employee worked (rounded to the nearest whole month) divided by 12 months.
In determining whether a pro-rata amount shall be paid to Employee, the Employer
may consider factors that include but are not limited to (i) the Employee’s
target bonus (percentage of base salary), (ii) the Company’s financial
performance and (iii) the Employee’s achievement of his or her specific
performance objectives. At the time of termination, Employer shall determine the
Employee’s pro-rata amount, if any. Notwithstanding the foregoing, any payout of
such bonus amount shall be contingent upon the Company satisfying the financial
targets established by the Company’s Board of Directors. Payment of any bonus
shall be made at the time of the annual bonus payout for all employees, subject
to Section 4(b). COBRA coverage may be elected to continue health, dental, and
vision insurance during the Severance Period and beyond. If COBRA coverage is
elected, Employee will pay only the employee contribution rate for the health
insurance portion of the COBRA coverage during the Severance Period.  Dental and
vision coverage under COBRA will be billed at the full COBRA rate.

 

(d)       Automatic Termination.  This Agreement will terminate automatically
upon the death or permanent disability of Employee.  Employee will be deemed to
be “Disabled” or to suffer from a “Disability” within the meaning of this
Agreement if, because of a physical or mental impairment, Employee has been
unable to perform the essential functions of his or her position, with or
without reasonable accommodation, for a period of 180 consecutive days, or if
Employee can reasonably be expected to be unable to perform the essential
functions of his or her position for such period.  If Employee is terminated
pursuant to this Section 6(d), Employee will receive, subject to Section 10,
(i) any earned but unpaid Base Salary and accrued Paid Time Off through the date
of Employee’s termination; (ii) reimbursement of expenses incurred by Employee
through the date of termination which are reimbursable pursuant to this
Agreement; and (iii) the Employee’s vested portion of any Magellan Health, Inc.
retirement, deferred

 

5

--------------------------------------------------------------------------------


 

compensation or other benefit plan, including but not limited to, any equity or
long-term incentive awards. If Employee participates in any incentive bonus
plan(s), including but not limited to, any long term incentive plan(s), Employer
may pay Employee, on a pro-rata basis, the amount of such plan(s) as Employee
would have earned if Employee had been employed for the full calendar year. The
pro-ration will be determined by the fraction of the number of months in the
calendar year in which the Employee worked (rounded to the nearest whole month)
divided by 12 months.  In determining whether a pro-rata amount shall be paid to
Employee, the Employer may consider factors that include but are not limited to
(i) the Employee’s target bonus (percentage of base salary); (ii) the Company’s
financial performance; and (iii) the Employee’s achievement of his or her
specific performance objectives. At the time of termination, Employer shall
determine the Employee’s pro-rata amount, if any. Notwithstanding the foregoing,
any payout of such bonus amount shall be contingent upon the Company satisfying
the financial targets established by the Company’s Board of Directors. Payment
of any bonus shall be made at the time of the annual bonus payout for all
employees, subject to Section 4(b).

 

(e)        Effect of Termination.  Except as otherwise provided for in this
Section 6, upon termination of this Agreement, all rights and obligations under
this Agreement will cease except for (i) the rights and obligations under
Sections 4 and 5 to the extent Employee has not been compensated or reimbursed
for services performed prior to termination (the amount of compensation to be
prorated for the portion of the pay period prior to termination); (ii) the
rights and obligations under Sections 7, 8 and 9; and (iii) all procedural and
remedial provisions of this Agreement.

 

7.             Protection of Confidential
Information/Non-Competition/Non-Solicitation.

 

Employee covenants and agrees as follows:

 

(a)(i)    Confidential Information:  During Employer’s employment of Employee
and following the termination of Employee’s employment for any reason, Employee
will not use or disclose, directly or indirectly, for any reason whatsoever or
in any way, other than at the direction of Employer during the course of
Employee’s employment or after receipt of the prior written consent of Employer,
any confidential information of Employer or its controlled subsidiaries or
affiliates, that comes into his or her knowledge during his or her employment by
Employer (the “Confidential Information” as hereinafter defined).  The
obligation not to use or disclose any Confidential Information will not apply to
any Confidential Information that is or becomes public knowledge through no
fault of Employee, but the termination of the obligation for non-use or
nondisclosure by reason of such information becoming public will extend only
from the date such information becomes public knowledge.  The above will be
without prejudice to any additional rights or remedies of Employer under any
state or federal law protecting trade secrets or other information.

 

(a)(ii)   Trade Secrets.  Employee shall hold in confidence all Trade Secrets of
Employer, its direct and indirect subsidiaries, and/or its customers that came
into his or her knowledge during his or her employment by Employer and shall not
disclose, publish or make use of at any time after the date hereof such Trade
Secrets, other than at the direction of Employer, for as long as the information
remains a Trade Secret.

 

6

--------------------------------------------------------------------------------


 

(a)(iii)  For purposes of this Agreement, the following definitions apply: 
“Confidential Information” means any data or information, other than Trade
Secrets, that is valuable to Employer and not generally known to the public or
to competitors of Employer, and which, for clarification, excludes general “know
how.”  It is understood that the term “Confidential Information” does not mean
and shall not include information which:

 

(a)                                 is or subsequently becomes publicly
available without the breach of any obligation owed to the Employer;

 

(b)                                 was in Employee’s possession prior to the
date of Employee’s employment with the Company or ASFC;

 

(c)                                  is disclosed with the prior written
approval of the Employer; or

 

(d)                                 is obligated to be produced under order of a
court of competent jurisdiction or a valid administrative, congressional, or
other subpoena, civil investigative demand or similar process; provided,
however, that upon issuance of any such order, subpoena, demand or other
process, the Employee shall promptly notify the Employer and shall provide the
Employer with an opportunity (if then available) to contest, at the Employer’s
expense, the propriety of such order or subpoena (or to arrange for appropriate
safeguards against any further disclosure by the court or administrative or
congressional body seeking to compel disclosure of such Confidential
Information).

 

“Trade Secret” means information including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

(a)(iv) Interpretation.  The restrictions stated in paragraphs 7(a)(i) and
7(a)(ii) are in addition to and not in lieu of protections afforded to trade
secrets and confidential information under applicable state law.  Nothing in
this Agreement is intended to or shall be interpreted as diminishing or
otherwise limiting Employer’s right under applicable state law to protect its
trade secrets and confidential information.

 

(b)                       Non-Competition.

 

(i)                                     Employee covenants and agrees that
during the term of his or her employment with Employer and for a period of 24
months immediately following the termination of said employment for any reason,
he or she will not, on his or her own behalf or as a partner, officer, director,
employee, agent, or consultant of any other person or entity, directly or
indirectly, engage or attempt to engage

 

7

--------------------------------------------------------------------------------


 

in the business of developing, providing or selling products or services in the
United States that are products or services developed, provided or offered by
Employer or its subsidiaries and affiliates at the time of the termination of
this Agreement (whether such products or services are developed, provided or
offered by such other person or entity individually or on an integrated basis
with other products or services developed, provided or offered directly by such
person or entity or through affiliated persons or entities) unless waived in
writing by Employer in its sole discretion. Employee recognizes that the above
restriction is reasonable and necessary to protect the interest of the Employer
and its controlled subsidiaries and affiliates.

 

(ii)                                  The foregoing clause (i) shall not prevent
Employee from accepting employment with or performing services for an enterprise
if such enterprise is also engaged in other lines of business and Employee’s
services are restricted to services or employment that are not engaged in the
activities described in clause (i) above.

 

(iii)                               During the 24-month period immediately
following Employee’s termination from his or her employment with Employer,
Employee may submit a written request to Employer outlining a proposed
employment or other employment opportunity that Employee is considering.
Employer will review such request, and make a determination within ten
(10) business days following receipt of such request, in its sole discretion, as
to whether the opportunity would constitute a breach of the non-competition
covenant and/or whether or not Employer is willing to waive the requirements of
this subsection (b) with respect to such opportunity.  For the avoidance of
doubt, the Employer’s determination of what does or does not constitute a breach
of the non-competition covenant is not binding upon any court or arbitrator for
purposes of any action relating to the enforcement of such covenant.

 

(c)          Non-Solicitation.  To protect the goodwill of Employer and its
controlled subsidiaries and affiliates, or the customers of Employer and its
subsidiaries and affiliates, Employee agrees that, for a period of 24 months
immediately following the termination of his or her employment with Employer, he
or she will not, without the prior written permission of Employer, directly or
indirectly, for himself or herself or on behalf of any other person or entity,
solicit, divert away, take away or attempt to solicit or take away any Customer
of Employer for purposes of providing or selling services that are offered by
Employer, if Employer, or the particular controlled subsidiary or affiliate of
Employer, is then still engaged in the sale or provision of such services at the
time of the solicitation.  For purposes of this Section 7(c), “Customer” means
any

 

8

--------------------------------------------------------------------------------

 

individual or entity to whom Employer or its controlled subsidiaries or
affiliates has provided, or contracted to provide, services and with whom
Employee had, alone or in conjunction with others, contact with or knowledge of,
during the twelve months prior to the termination of his or her employment.  For
purposes of this Section 7(c), Employee had contact with or knowledge of a
customer if (i) Employee had business dealings with the customer on behalf of
Employer or its controlled subsidiaries or affiliates; (ii) Employee was
responsible for supervising or coordinating the dealings between the customer
and Employer or its controlled subsidiaries or affiliates; or (iii) Employee
obtained or had access to trade secrets or confidential information about the
customer as a result of Employee’s association with Employer or its controlled
subsidiaries or affiliates.

 

(d)       Non-Solicitation/Hiring of Employees.  During Employer’s employment of
Employee and for a period of 24 months following the termination of Employee’s
employment with Employer for any reason, Employee will not solicit for
employment or hire, directly or indirectly, any employee of Employer or any of
its subsidiaries or affiliates who was employed with Employer or its controlled
subsidiaries or affiliates within the 24-month period immediately prior to
Employee’s termination.  General solicitations or advertisements not
specifically targeted at employees of Employer or any of its subsidiaries or
affiliates shall not violate this Section 7(d).

 

8.             Work Made for Hire.  Employee agrees that any written program
materials, protocols, research papers, other writings, as well as improvements,
inventions, new techniques, programs or products (the “Work”) made or developed
by Employee within or after normal working hours during the term of this
Agreement and relating to the business or activities of Employer or any of its
subsidiaries or affiliates, shall be deemed to have been made or developed by
Employee solely for the benefit of Employer and will be considered “work made
for hire” within the meaning of the United States Copyright Act, Title 17,
United States Code, which vests all copyright interest in and to the Work in the
Employer.  In the event, however, that any court of competent jurisdiction
finally declares that the Work is not or was not a work made for hire as agreed,
Employee agrees to assign, convey, and transfer to the Employer all right, title
and interest Employee may presently have or may have or be deemed to have in and
to any such Work and in the copyright of such work, including but not limited
to, all rights of reproduction, distribution, publication, public performance,
public display and preparation of derivative works, and all rights of ownership
and possession of the original fixation of the Work and any and all copies.
Additionally, Employee agrees to execute any documents necessary for Employer to
record and/or perfect its ownership of the Work and the applicable copyright.

 

9.            Property of Employer.  Employee agrees that, upon the termination
of Employee’s employment with Employer, Employee will immediately surrender to
Employer all property, equipment, funds, lists, books, records and other
materials of Employer or its controlled subsidiaries or affiliates in the
possession of or provided to Employee.

 

10.          Special Rules for Compliance with Code Section 409A.  This
Section 10 serves to ensure compliance with applicable requirements of
Section 409A of the Internal Revenue Code (the “Code”).  Certain provisions of
this Section 10 modify other provisions of this

 

9

--------------------------------------------------------------------------------


 

Agreement.  If the terms of this Section 10 conflict with other terms of the
Agreement, the terms of this Section 10 control.

 

(a)           Timing of Certain Payments.  Payments and benefits specified under
this Agreement shall be paid at the times specified as follows:

 

(i)            Accrued Payments at Termination.  Sections 6(a) — (d) of this
Agreement require payment of amounts earned but unpaid or accrued at the date of
Employee’s termination.  Unless the amount is payable under an applicable plan,
program or arrangement on explicit terms providing for a delay in payment
compliant with Code Section 409A, these amounts shall be payable at the date the
amounts otherwise would have been payable under the applicable plans, programs
and arrangements but in no event more than 30 days after Employee’s termination
of employment (subject to 10(d)).

 

(ii)           Expense Reimbursements.  Any payment under Section 5 or otherwise
as an expense reimbursement hereunder must be paid no later than the end of
Employee’s taxable year next following the taxable year in which Employee
incurred the reimbursable expense.  With regard to any provision herein that
provides for expense reimbursement or in-kind benefits, except as permitted by
Code Section 409A, (a) the right to reimbursement or in-kind benefits will not
be subject to liquidation or exchange for another benefit, and (b) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year will not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

 

(iii)          Other Payments.  Any other payment or benefit required under this
Agreement to be paid in a lump sum or otherwise to be paid promptly at or
following a date or event shall be paid within five days after the due date,
subject to Section 10(b), (c) and (d) below.

 

(iv)          No Influence on Year of Payment.  In the case of any payment under
the Agreement payable during a specified period of time following a termination
or other event (including any payment for which the permitted payment period
begins in one calendar year and ends in a subsequent calendar year), Employee
shall have no right to elect in which year the payment will be made, and the
Company’s determination of when to make the payment shall not be influenced in
any way by Employee.

 

(b)           Special Rules for Severance Payments.  In the case of payments in
the nature of continuation of payments under Section 4(a) required under
Section 6(c) (the “Severance Payments”), the following rules will apply:

 

(i)             Separate Payments.  Each monthly installment of the Severance
Payments shall

 

10

--------------------------------------------------------------------------------


 

be deemed to be a separate payment for all purposes, including for purposes of
Section 409A.

 

(ii)          Severance Payment Timing Rules.  Each installment of Severance
Payments shall be treated as follows for purposes of Section 409A:

 

(A)       Installments payable during the year of termination and by March 15 of
the year following termination shall, to the maximum extent possible, be deemed
to constitute a short-term deferral under Treasury Regulation § 1.409A-1(b)(4);

(B)       Installments payable during the period within six months after
termination, to the extent not covered by Section 10(b)(ii)(A), shall, to the
maximum extent possible, be deemed to constitute amounts payable under the
“two-year/two-times” exclusion from being a deferral of compensation under
Treasury Regulation § 1.409A-1(b)(9)(iii);

(C)       To the extent that the “two-year/two-times” exclusion from being a
deferral of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) has not
been fully applied by virtue of Section 10(b)(ii)(B), installments payable as
Severance Payments shall be excluded, to the maximum extent possible, by such
“two-years/two-times” exclusion (applied in the reverse order of payment of the
installments — that is, to the latest installments first); and

(D)       All installments of the Severance Payment not covered by
Section 10(b)(ii)(A), (B) and (C) shall be paid at the applicable installment
payment date in compliance with Section 409A, except that any such payment shall
be subject to the six-month delay rule of Section 10(d).

 

(c)           Special Rules for Other Payments.  With respect to any bonus
amount that might be payable following termination of employment under any plan
or arrangement covering Employee as may then be in effect, ), the following
rules will apply:

 

(i)            Separate Payments.  The amount payable thereunder shall each be
deemed to be a separate payment for all purposes, including for purposes of
Section 409A (subject to any further designation of separate payments explicitly
made in any separately identifiable plan or arrangement for purposes of
Section 409A).

 

(ii)           Payment Timing Rules.  Except as specifically provided in
Section 6(c) with respect to any pro-rata annual bonus, a payment referenced in
Section 10(c)(i) shall be payable as a lump-sum payment within five days after
termination of employment if and to the extent that (A) the separate payment
constitutes short-term deferral under Treasury Regulation § 1.409A-1(b)(4),
(B) the amount of the separate payment not covered by Section 10(c)(ii)(A) can
be paid under the “two-year/two-times” exclusion from being a deferral of
compensation under Treasury Regulation § 1.409A-1(b)(9)(iii), after first
applying such exclusion under Section 10(b)(ii), (C) the separate payment is
covered by any other applicable exclusion or exemption under Treasury Regulation
§ 1.409A-1(b)(9) (provided that the exclusion under subsection
(b)(9)(v)(D) shall be used only to the extent not relied upon for other payments
or benefits) and (D), the six-month delay rule in Section 10(d)

 

11

--------------------------------------------------------------------------------


 

does not apply to the separate payment (except as otherwise provided in
Section 10(c)(iii)).  Any other such separate payment (i.e., amounts subject to
the six-month delay rule) shall be subject to the six-month delay rule of
Section 10(d), subject to Section 10(c) (iii).  Any delay in payment under the
six-month delay rule shall not limit Employee’s rights under this Agreement to
not forfeit a specified item of compensation as a result of Employee’s
termination.

 

(d)           Six-Month Delay Rule.

 

 

(i)             General Rule.  The six-month delay rule will apply to certain
payments and benefits under the Agreement if all of the following conditions are
met:

 

(A)       Employee is a “key employee” (as defined in Code
Section 416(i) without regard to paragraph (10) thereof) for the year in which
the termination occurs.  The Company will determine status of “key employees”
annually, under administrative procedures applicable to all Section 409A plans
and arrangements and applied in accordance with Treasury Regulation §
1.409A-1(i).

 

(B)       The Company’s stock is publicly traded on an established securities
market or otherwise.

 

(C)       The payment or benefit in question is a deferral of compensation and
not excepted, exempted or excluded from being such by the short-term deferral
rule, or the “two-years/two-times” rule in Treasury Regulation §
1.409A-1(b)(9)(iii), or any other exception, exemption or exclusion; provided,
however, that the exclusion under Treasury Regulation §
1.409A-1(b)(9)(v)(D) shall apply only if and to the extent that it is not
necessary to apply to any other payment or benefit payable within six months
after Employee’s termination.

 

(ii)          Effect of Rule.  If it applies, the six-month delay rule will
delay a payment or benefit which otherwise would be payable under this Agreement
within six months after Employee’s separation from service.

 

(A)       Any delayed payment or benefit shall be paid on the date six months
after Employee’s separation from service.

 

(B)       During the six-month delay period, accelerated payment will occur in
the event of the Employee’s death but not for any other reason (including no
acceleration upon a change in control), except for accelerations expressly
permitted under Treasury Regulation § 1.409A-1 — 1.409A-6.

 

(C)       Any payment that is not triggered by a termination, or is triggered by
a termination but would be made more than six months after the termination
(without applying this six-month delay rule), or would be payable at a fixed

 

12

--------------------------------------------------------------------------------


 

date not tied to termination that is earlier than the expiration of the
six-month delay period, shall be unaffected by the six-month delay rule.

 

(iii)       Limit to Application of Six-Month Delay Rule.  If the terms of this
Agreement or other plan or arrangement or document relating to this Agreement or
payments hereunder impose this six-month delay rule in circumstances in which it
is not required for compliance with Section 409A, those terms shall not be given
effect.

 

(e)           Other Provisions.

 

(i)             Interest on Delayed Payments.  If any payment is delayed by
application of the six-month delay rule under Section 10(d) or a delay resulting
from the application of Section 10(b)(iii) or 10(c)(iii), interest will accrue
on such unpaid amount at a rate equal to the short-term applicable federal rate
(with semiannual compounding) established by the Internal Revenue Service under
Section 1274(b)(2)(B) of the Internal Revenue Code and in effect at the date the
amount would have been paid but for the six-month delay rule hereunder.

 

(ii)          Good Reason.  The rules governing constructive termination not for
cause are intended to qualify such a termination as an “involuntary separation”
within the meaning of Treasury Regulation § 1.409A-1(n)(2)(i), and shall be so
construed and interpreted.

 

(iii)       Non-transferability.  No right to any payment or benefit under this
Agreement shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by Employee’s
creditors or of any of Employee’s beneficiaries.

 

(iv)      No Acceleration.  The timing of payments and benefits under the
Agreement may not be accelerated to occur before the time specified for payment
hereunder, except to the extent permitted under Treasury Regulation §
1.409A-3(j)(4) or as otherwise permitted under Code Section 409A without
Employee incurring a tax penalty.

 

(v)         Timing Relating to Release.  Other provisions of this Agreement
(including this Section 10) notwithstanding, if Employee is obligated to execute
a release, non-competition, or other agreement as a condition to receipt of a
payment hereunder, the Company will supply to Employee a form of such release or
other document not later than the date of Employee’s termination, which must be
returned within the time period required by law (or 21 days if no period is
specified by law) and must not be revoked by Employee within the applicable time
period in order for Employee to satisfy any such condition.  To the extent that
any severance payments are deferred compensation under Section 409A, and are not
otherwise exempt from the application of Section 409A, then, if the period
during which Employee may consider and sign the severance agreement

 

13

--------------------------------------------------------------------------------


 

spans two calendar years, the payment of severance will not be made or begin
until the later calendar year.

 

(vi)      Definition of Termination of Employment.  For purposes of this
Agreement, the term “termination of employment” shall mean a separation from
service as defined in Treasury Regulation § 1.409A-1(h).

 

11.          Remedies.  Employer or its controlled subsidiaries or affiliates
will be entitled to appropriate equitable relief, including, but not limited to,
a temporary restraining order and a preliminary injunction, without the
necessity of posting a bond.  Employee will also be entitled to seek equitable
relief against Employer in connection with enforcement of the covenants and
obligations set forth in Sections 7, 8 and 9.  The provisions of Sections 4, 5,
6, 7, 8 and 9 will survive the termination of this Agreement in accordance with
the terms set forth in each Section.

 

14

--------------------------------------------------------------------------------


 

13.          Notices.  Any notice or request required or permitted to be given
to any party will be given in writing and, excepting personal delivery, will be
given at the address set forth below or at such other address as such party may
designate by written notice to the other party to this Agreement:

 

To Employee:

[Address 1]

 

[Address 2]

 

[Address 3]

 

 

To Employer:

Magellan Health, Inc.

 

4800 N. Scottsdale Road, Ste. #4400

 

Scottsdale, AZ 85251

 

Attention:  General Counsel

 

Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; if delivered
by facsimile transmission, when sent and confirmation of receipt is received;
or, if mailed, on the third day following the day on which it is deposited in
the United States mail, certified or registered mail, return receipt requested,
with postage prepaid, to the address last given in accordance with this Section.

 

14.          Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and should not be construed or
interpreted to restrict or modify any of the terms or provisions of this
Agreement.

 

15.          Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision will be fully severable and this
Agreement and each separate provision will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  In addition,
in lieu of such illegal, invalid or unenforceable provision, there will be added
automatically, as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, to the extent such reformation is allowable under
applicable law.

 

16.          Governing Law.  This Agreement and all issues relating to the
validity, interpretation, and performance will be governed by, interpreted, and
enforced under the laws of the State of Arizona.

 

17.          Binding Effect.  This Agreement will be binding upon and shall
inure to the benefit of each party and each party’s respective successors, heirs
and legal representatives.  This Agreement may not be assigned by Employee to
any other person or entity but may be assigned by Employer to any subsidiary or
affiliate of Employer or to any successor to or transferee of all, or any part,
of the stock or assets of Employer.

 

15

--------------------------------------------------------------------------------


 

18.          Employer Policies, Regulations, and Guidelines for Employees. 
Employer may issue policies, rules, regulations, guidelines, procedures or other
material, whether in the form of handbooks, memoranda, or otherwise, relating to
its Employees.  These materials are general guidelines for Employee’s
information and will not be construed to alter, modify, or amend this Agreement
for any purpose whatsoever.

 

19.           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to its subject matter, unless expressly provided otherwise within this
Agreement.  No amendment or modification of this Agreement will be valid unless
made in writing and signed by each of the parties.  No representations,
inducements, or agreements have been made to induce either Employee or Employer
to enter into this Agreement, which are not expressly set forth within this
Agreement. Employee and Employer acknowledge and agree that Employer’s
controlled subsidiaries and affiliates are express third party beneficiaries of
this Agreement.

 

20.          Non-Disparagement.   During the term of this agreement and
thereafter, neither party shall knowingly, directly or indirectly, make any
disparaging or defamatory remarks or statements (written, oral, electronic, or
by any other method) about the other party (including, in the case of the
Company, against any of its affiliates and any of their respective officers,
directors, employees, shareholders, agents or businesses) in any manner likely
to be harmful to the other party or their business reputations or personal
reputations. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including depositions in connection with
such proceedings); provided that the applicable party has given the other party
prompt written notice of any such legal process and cooperated with such other
party’s efforts to seek a protective order.

 

21.          Purchase Agreement.  In the event that the Purchase Agreement is
terminated in accordance with its terms without the consummation of the
transactions contemplated thereby, this Agreement shall be null and void ab
initio as of the date of such termination.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the    
day of May 2016.

 

 

 

MAGELLAN HEALTH, INC.

“Employee”

 

“Employer”

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

FORM OF CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE

 

The following sets forth the Severance Agreement and Release (“Severance
Agreement”) between Magellan Health, Inc. (“Magellan” or “Employer”) and
[                ] (“Employee”).

 

In consideration of the following obligations contained herein, the parties
agree as follows:

 

1.                                      Separation Pay. Employee’s employment
will terminate on [                     ] (“Termination Date”) in accordance
with Section 6(c) of the Employment Agreement between Magellan and Employee
executed on [                  ] (the “Employment Agreement”). Magellan will pay
Employee separation pay in an amount equal to $[                 ], less all
lawful deductions. The separation pay will be paid out in equal installments on
a semi-monthly basis beginning on the next regular payday following the later of
the Termination Date or the Effective Date (explained in Paragraph 21 below) and
according to Magellan’s normal payroll policy and practices for the period
[                   ] through [                         ] (the “Severance
Period”).

 

2.                                      Bonus. In accordance with
Section 6(c) of the Employment Agreement, Magellan has determined that Employee
will not receive a pro-rata bonus for calendar year [           ].

 

[Or, if Magellan elects to pay a pro-rata bonus:

 

Bonus. Employee shall be eligible to receive, on a pro-rata basis, a bonus for
the [           ] performance year in the amount that Employee would have earned
under the terms of Magellan’s [            ] Incentive Compensation Program
(“ICP”) if Employee had been employed for the full calendar year determined in
accordance with, and subject to the conditions of, Section 6(c) of the
Employment Agreement.]

 

3.                                      Employment Benefits. Through Employee’s
Termination Date, Employee will receive all employment benefits for which
Employee is eligible pursuant to and in accordance with Employer’s company
policies and as required by law. Following Employee’s Termination Date, Employee
will receive a payment for all accrued but unused Paid Time Off pursuant to and
in accordance with Employer’s company policies, the Employment Agreement, and as
required by law.

 

4.                                      EAP Services. Employee may continue to
access Employee Assistance Program services during the Severance Period by
calling 1-866-266-2376.

 

5.                                      COBRA Payments. If Employee elects COBRA
coverage, he/she will be required to pay only the employee contribution rate for
the health insurance portion of the COBRA coverage during the Severance Period.
Dental and vision coverage under COBRA will be billed at the rate set forth in
the Employment Agreement or, if not specified in the Employment Agreement, at
102% of the full COBRA rate. Employer complies with all applicable COBRA
continuation health coverage laws.

 

6.                                      General Release of All Claims. In
consideration for the payments described in Paragraph 1 [or “the payments
described in Paragraphs 1 and 2” if a bonus is paid] and the other benefits
provided for in this Severance Agreement, which are in excess of the
compensation

 

--------------------------------------------------------------------------------


 

and benefits that Employee would normally receive upon his termination from
Magellan, Employee hereby releases Magellan from any and all claims, demands,
actions, suits, injuries, damages, or liabilities that Employee had, has, or may
have against Magellan, known or unknown, from the beginning of time up to the
later of the Effective Date of this Severance Agreement or the Termination Date,
excepting only those claims, if any, which Employee is prohibited by law from
waiving. This release includes, but is not limited to, a release of all claims
under the Employment Agreement, Title VII of the Civil Rights Act of 1964, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, the Employment
Retirement Insurance Security Act, the Age Discrimination in Employment Act, the
Fair Labor Standards Act, the Family and Medical Leave Act, the Equal Pay Act,
and all other federal, state, and local laws related to employment practices or
otherwise.

 

However, notwithstanding the foregoing, nothing in this Severance Agreement
shall be construed to waive any right that is not subject to waiver by private
agreement, including, without limitation, any claims arising under state
unemployment insurance or workers compensation laws or California Labor Code
section 2802. Employee understands that rights or claims under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may
arise after Employee executes this Severance Agreement are not waived.

 

Employee also agrees to waive and relinquish all rights and benefits afforded
under any applicable federal, state, or local law which provides in substance
that a release shall not extend to claims or injuries which are unknown or
unsuspected to exist at the time the release is executed.

 

Magellan expressly denies that it has any liability to Employee, and this
Severance Agreement should not be construed as an admission of such liability.

 

Employee is advised to consult an attorney before signing this Severance
Agreement.

 

For purposes of this Paragraph, Magellan shall include its past and present
directors, officers, agents, and employees, as well as its corporate parents,
subsidiaries, affiliates, and successors, and their past and present directors,
officers, agents, and employees.

 

7.                                      Promise Not to Sue. In consideration for
the payments described in Paragraph 1 [or “the payments described in Paragraphs
1 and 2” if a bonus is paid] and the other benefits provided for in this
Severance Agreement, Employee promises not to sue or bring any legal or
administrative claim, action, arbitration or proceeding of any kind against
Magellan with respect to matters released herein. Employee acknowledges that as
of the date of the execution of this Severance Agreement he/she has not
instituted any legal or administrative claim, action, arbitration or proceeding
of any kind against Magellan.

 

Nothing in this Severance Agreement shall be construed to prohibit Employee from
filing a charge or complaint with the Equal Employment Opportunity Commission
(EEOC), National Labor Relations Board (NLRB) or other comparable federal,
state, or local administrative agency or participating in any investigation or
proceeding conducted by such administrative agencies or from reporting possible
violations of federal law or regulation to

 

2

--------------------------------------------------------------------------------


 

any governmental agency or entity including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Employee does not need Magellan’s prior
authorization to make any such charges, complaints, reports or disclosures and
Employee is not required to notify Magellan that he/she has made such reports or
disclosures. Notwithstanding the foregoing, Employee agrees to waive Employee’s
right to recover individual relief in any charge, complaint, report or lawsuit
filed by Employee or anyone on Employee’s behalf.

 

For purposes of this Paragraph, Magellan shall include its past and present
directors, officers, agents, and employees, as well as its corporate parents,
subsidiaries, affiliates, and successors, and their past and present directors,
officers, agents, and employees.

 

8.                                      Non-Disparagement. Employee agrees that
he/she will not make any disparaging comments about Magellan or any negative
reference to the character, quality, or propriety of Magellan’s personnel or
business operations, except as may be required by law, or take other action
intended to hamper, impede, or obstruct the successful and continued business
operations of Magellan. Employee acknowledges that as of the date of the
execution of this Severance Agreement he/she has not made any such disparaging
or negative comments or taken any such hampering, impeding, or obstructing
action.

 

For purposes of this Paragraph, Magellan shall include its corporate
subsidiaries, affiliates, and successors.

 

9.                                    Assistance with Magellan Legal Defenses.
Employee agrees to fully cooperate with Magellan in its defense of any matter
that Employee was involved in during his/her employment and to make
himself/herself available to assist in the defense of any such matter as
required by Magellan or its counsel, provided that Magellan pays Employee for
his/her reasonable expenses and, to the extent that such cooperation is
requested after the Severance Period, his/her reasonable hours of service in a
prorated amount of Employee’s current verifiable salary or, if not employed,
Employee’s prorated last Magellan salary.

 

10.                               Return of Company Property. Employee agrees
that, within two (2) days of the Termination Date, he/she will return to
Magellan all property of Magellan that he/she has in his/her possession and any
documents, records, or information appearing on any medium which contain things
of any nature pertaining to his/her work at Magellan or any of its affiliate or
subsidiary corporations in accordance with Section 9 of the Employment
Agreement.

 

11.                               Protection of Confidential Information/Trade
Secrets, Non-Competition, and Non-Solicitation. Employee agrees that he/she
remains subject to, and that he/she shall comply with, Section 7 of the
Employment Agreement during the Severance Period and, to the extent provided for
in the Employment Agreement, thereafter. Employee acknowledges that as of the
date of execution of this Severance Agreement he/she has not violated any term
of Section 7 of the Employment Agreement.

 

12.                               Job References. Magellan’s corporate policy
requires that all job references regarding current or former employees of
Magellan be neutral in nature. The only job references provided to

 

3

--------------------------------------------------------------------------------


 

current or former employees, prospective employers, or any other third parties
regarding a current or former employee are limited to the employee’s dates of
employment and the positions held. Any agent or employee of Magellan who
provides a job reference that is not limited to the employee’s dates of
employment and positions held does so in his or her individual capacity and is
acting outside the scope of his or her authority and responsibilities.

 

13.                               Confidentiality. The parties agree that
Magellan desires to keep this Severance Agreement confidential. Employee agrees
that he/she will not publicize, discuss, or reveal the existence of this
Severance Agreement or its terms to anyone not a party to the Agreement, other
than his/her spouse (if any) or his/her personal medical, legal, and financial
advisors, or unless required by court order. The persons that Employee is
prohibited from disclosing the existence or terms of this Severance Agreement
include, but are not limited to, the news media and any current or former
Magellan employees.

 

14.                               Compensation/Benefits Non-Transferable.
Employee agrees that the Severance Agreement compensation and benefits are
nontransferable and will immediately terminate in the event of his/her death.

 

15.                               Obligations Conditioned upon Performance. The
obligations of any party to perform any of the promises of this Severance
Agreement shall be conditioned upon the performance by all of the parties of
their respective obligations hereunder and under the Employment Agreement.

 

16.                               Entire Agreement. The provisions included in
this Severance Agreement constitute the entire agreement between Employee and
Magellan and supersede any other existing agreement(s) between Employee and
Magellan and/or its current and past affiliate or subsidiary companies with
respect to its subject matter, excluding only the Employment Agreement, any
other fully executed Non-Compete/Non-Solicit and Confidentiality Agreement
and/or Employment Agreement that Employee has with Magellan, and any agreement
between Magellan and Employee relating to the grant of stock options or
restricted stock units to Employee, the terms of which shall remain in effect
notwithstanding the existence of this Severance Agreement. In the event of a
conflict between the terms of this Severance Agreement and any of the excluded
agreements referenced in the prior sentence, the terms of this Severance
Agreement shall govern. No other subsequent agreement shall have any force or
effect unless it is reduced to writing and signed by both parties.

 

17.                               Governing Law. This Severance Agreement shall
be construed in accordance with and governed by the laws of the State of
                .

 

18.                               Successors and Assigns. Employee agrees that
this Severance Agreement binding upon him/her and his/her successors, assigns,
heirs, executors, administrators, and legal representatives.

 

19.                               Severability. Should any provision of this
Severance Agreement other than Paragraphs 6 and 7 be declared or be determined
by any court of competent jurisdiction to be illegal, invalid or unenforceable,
the legality, validity and enforceability of the remaining parts, terms or

 

4

--------------------------------------------------------------------------------


 

provisions shall not be effected thereby and said illegal, unenforceable, or
invalid term, part or provision shall be deemed not to be a part of this
Severance Agreement. If Paragraph 6 and/or Paragraph 7 of this Severance
Agreement are declared or determined to be illegal, invalid or unenforceable, in
whole or in part, the parties agree to replace the invalid or unenforceable
portion through good faith negotiations with valid and enforceable provisions
consistent with the intent of Paragraphs 6 and 7.

 

20.                               Voluntary Agreement/Review Period. If Employee
is or will be at least forty years old on the Termination Date, Employee
understands and agrees that with respect to any possible claim arising under the
Age Discrimination in Employment Act of 1967 he/she has been given twenty-one
(21) days to review and consider this Severance Agreement. Employee will then
have seven (7) days following his/her signing of the Severance Agreement to
revoke it, in which case the Severance Agreement will not be effective and
Employee will not be entitled to receive the payments and other benefits
described in this Severance Agreement, including without limitation the payments
described in Paragraph 1 [or “the payments described in Paragraphs 1 and 2” if a
bonus is paid]. Employee understands that he/she will not receive any payment
under the Severance Agreement until the revocation period has passed. Employee
must submit notice of revocation in writing to Nicole Amling, VP Human
Resources, at naamling@magellanhealth.com, delivered on or before the expiration
of the revocation period.

 

If Employee is or will be thirty-nine years old or younger on the Termination
Date, Employee has been given ten (10) days to review and consider this
Severance Agreement. If Employee is or will be thirty-nine years old or younger
on the Termination Date, he/she has no revocation period.

 

Magellan has advised and hereby advises in writing Employee to discuss the
Severance Agreement with an attorney. By signing the Severance Agreement,
Employee acknowledges that he/she is relying upon his/her own judgment and the
advice of his/her attorney and not on any recommendations or representations of
Magellan, its counsel, or other representatives. Employee may sign and return
the Severance Agreement sooner than the given consideration period if he/she
would like, thereby waiving the consideration period.

 

21.                               Effective Date. The “Effective Date” of date
of this Severance Agreement shall be determined as follows:

 

If Employee is or will be at least forty years old on the Termination Date, the
Effective Date of this Severance Agreement shall be the eighth day following
execution of this Severance Agreement by Employee, provided that Employee has
not revoked the Severance Agreement as described in paragraph 20, above.

 

If Employee is or will be thirty-nine years old or younger on the Termination
Date, the Effective Date of this Severance Agreement shall be the date that
Employee signs the Severance Agreement.

 

5

--------------------------------------------------------------------------------


 

THIS IS A GENERAL RELEASE — READ BEFORE SIGNING

 

I AGREE THAT I HAVE READ THE SEVERANCE AGREEMENT AND INCORPORATED RELEASE, HAVE
HAD SUFFICIENT TIME TO REVIEW CAREFULLY THE CONTENTS THEREOF, UNDERSTAND THE
CONTENTS THEREOF, HAVE BEEN GIVEN THE OPPORTUNITY TO HAVE IT REVIEWED BY MY OWN
COUNSEL, FREELY AND VOLUNTARILY ASSENT TO ALL THE TERMS AND CONDITIONS THEREOF,
AND SIGN THE SAME AS MY OWN FREE ACT.

 

 

 

 

 

 [Employee Name]

 

Witness

 

 

 

 

 

 

 

Date

 

 

Date

 

 

 

 

 

 

 

 

MAGELLAN HEALTH, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

6

--------------------------------------------------------------------------------

 

Exhibit 7.2(g)(ii)

 

FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”) is made and
entered into by and between [·], an individual (“Seller”)(1), and Magellan
Health, Inc., a Delaware corporation, on behalf of itself and its present and
future subsidiaries and affiliates (collectively referred to herein as
“Magellan”).

 

WHEREAS, reference is made to that certain Share Purchase Agreement (the
“Purchase Agreement”), dated as of the date hereof, by and among Magellan,
Magellan Healthcare, Inc., a Delaware corporation (“Purchaser”), Armed Forces
Services Corporation, a Virginia corporation (“AFSC”) and the sellers party
thereto, pursuant to which Purchaser will purchase all of the outstanding shares
of capital stock of AFSC from the sellers (the “Sale”), with the result that
AFSC will become a wholly-owned subsidiary of Purchaser;

 

WHEREAS, Seller is a Seller under the Purchase Agreement;

 

WHEREAS, Seller has detailed knowledge of competitively sensitive and important
confidential information and trade secrets of AFSC and its business, including
information regarding AFSC’s plans and relationships with its customers,
suppliers and others, and has obtained and may in the future obtain similar
information and trade secrets concerning Magellan’s businesses; and

 

WHEREAS, Seller further recognizes Magellan’s interests in protecting, among
other things, Magellan’s relationships with its employees, customers, suppliers
and others, and the goodwill associated with its ongoing business;

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

STATEMENT OF AGREEMENT

 

1.             Protection of Confidential
Information/Non-Competition/Non-Solicitation.

 

Seller covenants and agrees as follows:

 

(a)(i)    Confidential Information:  From and after the closing of the
transactions contemplated by the Purchase Agreement (the “Sale Closing”), Seller
agrees not to use or disclose, directly or indirectly, for any reason whatsoever
or in any way, other than after receipt of the prior written consent of
Magellan, any Confidential Information of AFSC or Magellan that is known by
Seller as of the Sale Closing or subsequently comes into his or her knowledge. 
The obligation not to use or disclose any Confidential Information will not
apply to any Confidential Information that is or becomes public knowledge
through no fault of Seller, and that may be utilized by the public without any
direct or indirect obligation to Magellan, but the termination of

 

--------------------------------------------------------------------------------

(1) Note to Draft: To be signed by all Sellers, except Sarah Kim.

 

--------------------------------------------------------------------------------


 

the obligation for non use or nondisclosure by reason of such information
becoming public will extend only from the date such information becomes public
knowledge.  The above will be without prejudice to any additional rights or
remedies of Magellan under any state or federal law regarding the protection of
trade secrets or other information.

 

(a)(ii)   Trade Secrets.  Seller shall hold in confidence all Trade Secrets of
AFSC or Magellan, that are known by Seller as of the Sale Closing or
subsequently come into his or her knowledge and shall not disclose, publish or
make use of at any time after the date hereof such Trade Secrets, other than at
the direction of Magellan, for as long as the information remains a Trade
Secret.

 

(a)(iii)  For purposes of this Agreement, the following definitions apply:

 

“Confidential Information” means any data or information, other than Trade
Secrets, that is valuable to AFSC or Magellan and not generally known to the
public or to competitors of AFSC or Magellan.  It is understood that the term
“Confidential Information” does not mean and shall not include information
which:

 

(a)                       is or subsequently becomes publicly available, except
by reason of a breach of Seller’s obligation under this Agreement;

 

(b)                       is or becomes subsequently known to Seller without, to
the knowledge of Seller, the breach of any obligation owed to Magellan;

 

(c)                        is disclosed with the prior written approval of
Magellan; or

 

(d)                       is obligated to be produced under order of a court of
competent jurisdiction or a valid administrative, congressional, or other
subpoena, civil investigative demand or similar process; provided, however, that
upon issuance of any such order, subpoena, demand or other process, Seller shall
promptly notify Magellan and shall provide Magellan with an opportunity (if then
available) to contest, at Magellan’s expense, the propriety of such order or
subpoena (or to arrange for appropriate safeguards against any further
disclosure by the court or administrative or congressional body seeking to
compel disclosure of such Confidential Information).

 

“Trade Secret” means information including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

(a)(iv) Interpretation.  The restrictions stated in paragraphs 1(a)(i) and
1(a)(ii) are in addition to and not in lieu of protections afforded to trade
secrets and confidential information

 

2

--------------------------------------------------------------------------------


 

under applicable state law.  Nothing in this Agreement is intended to or shall
be interpreted as diminishing or otherwise limiting Magellan’s right under
applicable state law to protect its trade secrets and confidential information. 
The foregoing restrictions will not be interpreted to prohibit the use of
Confidential Information or Trade Secrets in connection with Seller asserting or
defending Seller’s rights in connection with a bona fide dispute under the
Purchase Agreement or this Agreement.

 

(b)       Non-Competition.

 

(i)                                     Seller covenants and agrees that during
the period of four (4) years following the Sale Closing (the “Term”), he or she
will not, on his or her own behalf or as a partner, officer, director, employee,
agent, or consultant of any other person or entity, directly or indirectly,
engage or attempt to engage in a business that competes with the federal
contracting business conducted by AFSC as of the Sale Closing and the business
planned to be conducted by AFSC as of such time to the extent reflected in
AFSC’s pipeline of active business prospects (the “Competing Business”) unless
waived in writing by Magellan in its sole discretion.  Seller recognizes that
the foregoing restriction is reasonable and necessary to protect the interest of
Magellan.

 

(ii)                                  During the Term, Seller may submit a
written request to Magellan outlining a proposed employment or other business
opportunity that Seller is considering. Magellan will review such request, and
make a determination within ten (10) business days following receipt of such
request, in its view, as to whether the opportunity would constitute a breach of
the foregoing non-competition covenant.

 

(c)       Non-Solicitation.  To protect the goodwill of Magellan or the
customers of Magellan, Seller agrees that during the Term, he or she will not,
without the prior written permission of Magellan, directly or indirectly, for
himself or herself or on behalf of any other person or entity, solicit, divert
away, take away or attempt to solicit or take away any Customer for purposes of
providing or selling products or services that are a Competing Business, if
Magellan is then still engaged in the sale or provision of such products or
services at the time of the solicitation.  For purposes of this Section 1(c),
“Customer” means any individual or entity to whom AFSC or Magellan had provided,
or contracted to provide, services and with whom Seller had, alone or in
conjunction with others, contact with or knowledge of.  For purposes of this
section, Seller had contact with or knowledge of a Customer if (i) Seller had
business dealings with the customer on behalf of AFSC or Magellan; (ii) Seller
was responsible for supervising or coordinating the dealings between the
customer and AFSC or Magellan or; (iii) Seller obtained or had access to trade
secrets or confidential information about the Customer as a result of Seller’s
association with AFSC or Magellan.

 

3

--------------------------------------------------------------------------------


 

(d)       Non-Solicitation/Hiring of Employees.  During the Term, Seller agrees
that he or she will not, without the prior written permission of Magellan,
directly or indirectly, for himself or herself or on behalf of any other person
or entity, solicit for employment or hire any employee of AFSC or Magellan
during the Term.

 

2.            Remedies.  An actual or threatened violation by Seller of the
covenants and obligations set forth in Section 1 will cause irreparable harm to
Magellan and that the remedy at law for any such violation will be inadequate.
Seller agrees, therefore, that Magellan will be entitled to equitable relief
against Seller in connection with enforcement of the covenants and obligations
set forth in Section 1.

 

3.             Notices.  Any notice or request required or permitted to be given
to any party will be given in writing and, excepting personal delivery, will be
given at the address set forth below or at such other address as such party may
designate by written notice to the other party to this Agreement:

 

To Seller:

c/o Armed Forces Services Corporation

 

2800 S. Shirlington Road, #350

 

Arlington, VA 22206

 

Attention: [·]

 

Email:  [·]

 

 

To Magellan:

Magellan Health, Inc.

 

4800 N. Scottsdale Road, Ste. #4400

 

Scottsdale, AZ 85251

 

Attention:  General Counsel

 

Facsimile:  (860) 507-1990

 

Email:  DNGregoire@magellanhealth.com

 

Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; if delivered
by facsimile transmission or email, when sent and confirmation of receipt is
received; or, if mailed, on the third day following the day on which it is
deposited in the United States mail, certified or registered mail, return
receipt requested, with postage prepaid, to the address last given in accordance
with this Section.

 

4.             Headings.  The headings of the sections of this Agreement have
been inserted for convenience of reference only and should not be construed or
interpreted to restrict or modify any of the terms or provisions of this
Agreement.

 

5.             Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision will be fully severable and this
Agreement and each separate provision will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement will remain in full

 

4

--------------------------------------------------------------------------------


 

force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  In addition,
in lieu of such illegal, invalid or unenforceable provision, there will be added
automatically, as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, to the extent such reformation is allowable under
applicable law.

 

6.             Governing Law.  This Agreement and all issues relating to the
validity, interpretation, and performance will be governed by, interpreted, and
enforced under the laws of the State of New York.

 

7.            Binding Effect.  This Agreement will be binding upon and shall
inure to the benefit of each party and each party’s respective successors, heirs
and legal representatives.  This Agreement may not be assigned by Seller to any
other person or entity but may be assigned by Magellan to any subsidiary or
affiliate of Magellan or to any successor to or transferee of all, or any part,
of the stock or assets of Magellan.

 

8.             Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to its subject matter, unless expressly provided otherwise within this
Agreement.  No amendment or modification of this Agreement will be valid unless
made in writing and signed by each of the parties.  No representations,
inducements, or agreements have been made to induce either Seller or Magellan to
enter into this Agreement, which are not expressly set forth within this
Agreement. Seller and Magellan acknowledge and agree that Magellan’s controlled
subsidiaries and affiliates are express third party beneficiaries of this
Agreement.

 

9.             Purchase Agreement.  Notwithstanding anything herein to the
contrary, this Agreement and the rights and obligations hereunder, shall be
effective subject to and as of the Sale Closing.  In the event that the Purchase
Agreement is terminated in accordance with its terms without the consummation of
the transactions contemplated thereby, this Agreement shall be null and void ab
initio as of the date of such termination.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
       day of May 2016.

 

 

 

MAGELLAN HEALTH, INC.

“Seller”

 

“Magellan”

 

 

 

 

 

 

 

 

By:

 

Name: [·]

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

Exhibit 7.2(g)(iii)

 

FORM OF SUBSCRIPTION AGREEMENT

 

THIS AGREEMENT is made as of [•], 2016 (this “Agreement”), by and between [•],
an individual (“Purchaser”)(1), and Magellan Health, Inc., a Delaware
corporation (the “Company”).  Capitalized terms used herein and not otherwise
defined herein have the respective meanings ascribed to them in the Purchase
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Share Purchase Agreement, dated as of the date
hereof (the “Purchase Agreement”), by and among the Company, Magellan
Healthcare, Inc., a Delaware corporation (“Buyer”), Armed Forces Services
Corporation, a Virginia corporation (“AFSC”), the sellers party thereto
(including Purchaser) (collectively, the “Sellers”), and [•], in its capacity as
the seller representative, Buyer will purchase all of the outstanding shares of
capital stock of the Company from the Sellers (the “Sale”), with the result that
Purchaser will become a wholly-owned Subsidiary of Buyer; and

 

WHEREAS, Purchaser desires to subscribe and purchase, and the Company desires to
sell to Purchaser, in connection with the consummation of the Sale, [•] shares
(the “Restricted Shares”) of ordinary common stock, par value $0.01 per share,
of the Company (the “Common Stock”) having a Fair Market Value (as hereinafter
defined) equal to the amount set forth on Exhibit A attached hereto;

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants, and subject to the conditions, contained in this Agreement, and
intending to be legally bound thereby, the parties hereto hereby agree as
follows:

 

1.         Definitions.

 

(a)           “Cause” shall mean:

 

(A)

Purchaser is convicted of (or pleads guilty or nolo contendere to) a felony or a
misdemeanor involving moral turpitude;

 

 

(B)

Purchaser’s commission of an act of fraud or dishonesty involving Purchaser’s
duties on behalf of the Company; provided, however, that the Company will give
Purchaser written notice of the acts committed by Purchaser which the Company
believes constitutes an act of fraud or dishonesty involving Purchaser’s duties
on behalf of the Company.  The Company will then give Purchaser the opportunity
to meet with Purchaser’s immediate

 

--------------------------------------------------------------------------------

(1) NTD: Parties to enter into subscription agreements: Geoffrey J. Deutsch, TCB
Trust dated September 1, 2015, and Sarah H. Kim.

 

--------------------------------------------------------------------------------


 

 

supervisor(s) to respond to the allegations and explain Purchaser’s position, if
any, why such allegations are false or unwarranted.  Purchaser’s termination
pursuant to this clause (B) will only be effective after the conclusion of such
meeting and the Company specifying in writing the acts that Purchaser committed
for which the Company is terminating the employment of Purchaser;

 

 

(C)

Purchaser’s failure or refusal to perform duties reasonably assigned to Company
(other than any such failure resulting from incapacity due to physical or mental
illness) or other material breach of any material term of any written employment
agreement at the time in effect between the Company and Purchaser (as
applicable, the “Employment Agreement”); provided, that to the extent such
failure, refusal or breach may be cured, Purchaser shall have failed to cure
such deficiency within ten (10) days of a written notice of such deficiency by
the Company (or, if such default is of a nature that cannot be cured by
Purchaser within such ten (10) day period, Purchaser’s failure to cure such
deficiency within a reasonable period, but in no event more than thirty (30)
days from such written notice by the Company); or

 

 

(D)

Purchaser’s material failure or refusal to abide by Company’s policies, rules,
procedures or directives which are provided to Purchaser in writing, including
any material violation of the Company’s Code of Ethics (as then in effect);
provided, that to the extent such failure, refusal or violation may be cured,
Purchaser shall have failed to cure such deficiency within ten (10) days of a
written notice of such deficiency by the Company (or, if such default is of a
nature that cannot be cured by Purchaser within such ten (10) day period,
Purchaser’s failure to cure such deficiency within a reasonable period, but in
no event more than thirty (30) days from such written notice by the Company).

 

(b)           “Fair Market Value” shall mean with respect to the Restricted
Shares the average of the closing trading prices (as reported) on The Nasdaq
Stock Market of the shares of Common Stock of the Company over the five
(5) trading days ended on (i) the trading day immediately preceding the date
hereof (such average being $[•]) or (ii) the date of the Offer specified in
Section 4(d).

 

(c)           “Good Reason” shall mean:

 

(A)

notification to Purchaser that Purchaser’s position with the Company will be
relocated to an office which is greater

 

2

--------------------------------------------------------------------------------


 

 

than twenty-five (25) miles from Purchaser’s prior office location;

 

 

(B)

a reduction in Purchaser’s base salary (to the extent applicable, to an amount
below the “base salary” amount identified in the Employment Agreement or a
reduction of Purchaser’s target bonus opportunity to any amount less than the
target bonus opportunity identified in the Employment Agreement);

 

 

(C)

material diminution in Purchaser’s title, authority, duties or responsibilities;
or

 

 

(D)

any other breach by the Company of any material term under the Employment
Agreement;

 

provided, that, in each such case, Purchaser provides notice to the Company
within ninety (90) days that such event or condition constituting Good Reason
has arisen, and such event or condition continues uncured for a period of more
than thirty (30) days  after Purchaser gives notice thereof to the Company.

 

(d)           “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

(e)           “Transfer” shall mean, with respect to any Restricted Shares, any
sale, assignment, alienation, conveyance, gift, pledge, lien, encumbrance,
bequest by will or under intestacy laws or by operation of law or other
transfer, with or without consideration, of all or part of such Restricted
Shares, or of any beneficial interest therein, now or hereafter owned by
Purchaser, including by execution, attachments, levy or similar process.

 

2.         Sale and Purchase of the Restricted Shares. At the Closing referred
to in Section 3(a) below, subject to the terms and conditions set forth herein,
the Company shall sell to Purchaser, and Purchaser shall purchase from the
Company, the Restricted Shares and Purchaser shall pay to the Company the amount
set forth on Exhibit A (the “Purchase Price”).

 

3.         The Closing.

 

(a)           The closing of the purchase and sale of the Restricted Shares (the
“Closing”) shall occur immediately after the closing provided for by the
Purchase Agreement (the “Sale Closing”).  The date on which the Sale Closing and
the Closing take place is referred to herein as the “Closing Date.”

 

(b)           At the Closing, the Company shall deliver to Purchaser
certificates representing the Restricted Shares, bearing a legend as hereinafter
provided, upon payment of the Purchase Price by wire transfer of immediately
available funds to such account as shall be designated in writing by the Company
to Purchaser prior to the Closing or by other means

 

3

--------------------------------------------------------------------------------


 

reasonably acceptable to the Company.  Payment of the Purchase Price shall be
made in U.S. dollars.

 

4.         Vesting of Restricted Shares; Restrictions on Transfer.

 

(a)           Vesting of Restricted Shares.  One hundred percent of the
Restricted Shares (the “Unvested Shares”) shall vest based on the passage of
time, with (x) one-half (1/2) vesting on the twelve (12) month anniversary of
the Closing Date (as defined in the Purchase Agreement) and (y) one-half (1/2)
vesting on the twenty-four (24) month anniversary of the Closing Date.  In
addition to the time-based vesting schedule set forth in the preceding sentence,
all Unvested Shares shall immediately vest upon the earliest to occur of the
date upon which (i) Purchaser dies, (ii) Purchaser’s employment with the Company
is terminated by reason of his becoming “Disabled” (as defined in the form of
employment agreement referred to in Section 7.2 of the Purchase Agreement),
(iii) Purchaser’s employment with the Company is terminated by the Company
without Cause (including by reason of the Company’s (or the Company’s Affiliate)
failure to renew the terms of any employment agreement to which Purchaser is a
party) or (iv) Purchaser’s employment with the Company is terminated by
Purchaser for Good Reason (as defined herein) (provided that Purchaser’s service
with the Company has not previously terminated after the date hereof for any
other reason).  Upon each such time as Unvested Shares vest pursuant to the
preceding sentences, such shares shall from and after such time be referred to
as “Vested Shares”.  If Purchaser’s employment with the Company (or an Affiliate
(as defined in the Purchase Agreement) of the Company) is terminated by
Purchaser without Good Reason (including by reason of Purchaser’s failure to
renew the terms of any employment agreement to which Purchaser is a party with
the Company or any of its Affiliates) or terminated by the Company for Cause, in
each case, before any portion of the Unvested Shares has vested pursuant to this
Section 4(a), then Purchaser shall immediately as of such time forfeit such
Unvested Shares to the Company and shall deliver any certificates representing
such forfeited shares, endorsed for transfer, to the Company for no
consideration.

 

(b)           Transfers Generally Prohibited.  Without the prior written consent
of the Company (executed by an executive officer thereof), no Transfer of any of
the Unvested Shares shall be permitted.  Vested Shares may be Transferred
subject to the Company’s rights in subsection (d) below.

 

(c)           Certain Transfers Permitted.  Notwithstanding the foregoing
provisions of this Section 4, the Restricted Shares may be Transferred (i) in
the event of Purchaser’s death, by will or the laws of descent and distribution
or by a written beneficiary designation accepted by the Company, (ii) by
operation of law in connection with a merger, consolidation, recapitalization,
reclassification or exchange of shares of Common Stock, reorganization or
similar transaction involving the Company and affecting the Common Stock
generally or (iii) with the approval of the Company, to a member of Purchaser’s
family, or a trust primarily for the benefit of Purchaser and/or one or more
members of Purchaser’s family, or to a corporation, partnership or other entity
primarily for the benefit of Purchaser and/or one or more such family members
and/or trusts or (iv) with the approval of the Company, in another estate or
personal financial planning transaction; provided, however, that in any such
case the Restricted Shares so Transferred shall remain subject in the hands of
the Transferee to the restrictions on Transfer provided hereby and all other
terms hereof, including those relating to vesting, if applicable.

 

4

--------------------------------------------------------------------------------


 

(d)          Right of First Refusal.

 

(i)           If following the time Restricted Shares vest hereunder, Purchaser
desires to Transfer all or any portion of the Vested Shares, other than pursuant
to the provisions of subsection (c) above (the “Offered Shares”), then Purchaser
shall first furnish a written notice of such proposed Transfer to the Company
setting forth the terms of the proposed Transfer, including the amount and type
of consideration to be paid by the proposed transferee (the “Transferee”), the
terms and conditions of the proposed Transfer and the name of the Transferee. 
Such written notice will be deemed to be an offer to sell the Offered Shares to
the Company (the “Offer”) for an amount equal to the Fair Market Value of the
Offered Shares.

 

(ii)          The Company may elect to purchase all or some of the Offered
Shares by providing written notice to Purchaser of its election to purchase
within thirty (30) days after receipt of the Offer (the “Notice Period”).  If
the Company timely exercises its option to purchase the Offered Shares,
Purchaser shall sell the Offered Shares elected to be purchased to the Company,
and the Company shall purchase the Offered Shares elected to be purchased and
pay to Purchaser an amount in cash equal to the Fair Market Value of the Offered
Shares elected to be purchased at a closing to be held no later than sixty (60)
days after the Company’s receipt of the Offer.

 

(iii)         If the Company fails to exercise its option to purchase all of the
Offered Shares, then Purchaser shall have ninety (90) days after the expiration
of the Notice Period or the date upon which the Company notifies Purchaser that
it will not be purchasing the Offered Shares to sell the Offered Shares not so
elected to be purchased to the Transferee on the terms and conditions specified
in the Offer.  If Purchaser does not consummate the sale of such Offered Shares
within such ninety (90)-day period, then Purchaser may not thereafter Transfer
any of the Restricted Shares without again complying with this Section 4(d).

 

(e)           Legend.  Purchaser acknowledges that the Company may legend any
certificates representing the Restricted Shares (or other shares or securities
distributed in respect thereof) with a legend in the form set forth as Exhibit B
and enter appropriate stop-transfer instructions with any transfer agent or
registrar, as may reasonably be determined by the Company to be appropriate to
effectuate the provisions of this Section 4, including any applicable federal or
state securities law.

 

(f)            Securities Act Restrictions on Resale of Restricted Shares. 
Purchaser acknowledges that the issuance of the Restricted Shares to Purchaser
pursuant to this Agreement has not been registered under the Securities Act or
any U.S. state law in reliance upon an exemption from such registration and that
the Restricted Shares may not be sold or otherwise Transferred absent
registration of such transaction or the availability of an exemption from
registration thereunder and, if requested by the Company, the delivery to the
Company of an opinion of counsel in form and substance reasonably acceptable to
the Company as to the availability of an exemption from registration thereunder.

 

(g)           Fiduciary and Securities Law Restrictions.  Purchaser acknowledges
that, as an employee, officer and/or manager or director of AFSC (or the Company
or another of its Affiliates), Purchaser may be subject to restrictions on his
ability to sell or otherwise Transfer Restricted Shares by reason of being a
fiduciary for the Company or

 

5

--------------------------------------------------------------------------------


 

by reason of federal or state securities laws and/or the policies regarding
transactions in securities of the Company from time to time adopted by the
Company and applicable to Purchaser.  Nothing contained herein shall relieve
Purchaser of any restrictions on Transfer of Restricted Shares provided thereby
and any other restrictions of Transfer of Restricted Shares provided herein
shall be in addition to and not in lieu of any other restrictions provided
thereby.

 

5.         Representations and Warranties of the Company.  The Company hereby
represents and warrants to Purchaser as follows:

 

(a)           Organization and Good Standing.  The Company is duly organized,
validly existing and in good standing under the laws of Delaware and has all
requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.

 

(b)           Authorization.  The Restricted Shares to be issued pursuant hereto
have been duly authorized and, when issued and delivered in consideration of the
payment of the Purchase Price, will be validly issued, fully paid and
non-assessable and, except as otherwise expressly provided herein, are entitled
to all of the rights and privileges of validly issued and outstanding shares of
the Company’s Common Stock.  The Company has full corporate power and authority
to execute and deliver this Agreement and all other agreements and instruments
contemplated hereby to which the Company is a party and to perform its
obligations hereunder and thereunder, and this Agreement and all such other
agreements and instruments have been duly authorized, executed and delivered by
the Company and, assuming the due execution and delivery of this Agreement and
all other agreements and instruments contemplated hereby to which the Company is
a party, by the other parties hereof and thereof, are valid, binding and
enforceable against the Company in accordance with their terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity.

 

(c)           Compliance with Law and Other Obligations.  The execution,
delivery and performance of this Agreement by the Company, and the fulfillment
of and compliance with the terms hereof by the Company, do not and will not
(i) violate any statute, law, ordinance, rule, regulation or order of any court
or governmental authority or any judgment, order or decree (U.S. federal, state
or local or foreign) applicable to the Company, (ii) violate any requirements of
any material obligation of the Company, (iii) result in or constitute (with or
without the giving of notice, lapse of time or both) any default or event of
default under any material obligation of the Company, or give rise to a right of
termination of, or accelerate the performance required by, any terms of any such
material obligation.

 

6.         Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to the Company that:

 

(a)           Authorization and Enforceability.  Purchaser has full right,
capacity and power to execute and deliver this Agreement and all other
agreements and instruments contemplated hereby to which Purchaser is a party,
and to perform his obligations hereunder and thereunder.  This Agreement and all
other agreements and instruments

 

6

--------------------------------------------------------------------------------


 

contemplated hereby to which Purchaser is a party have been duly executed and
delivered by or on behalf of such Purchaser and, assuming due execution by other
parties, constitute legal, valid and binding agreements, enforceable against
Purchaser in accordance with their terms, except that such enforceability
(i) may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general application
affecting or relating to the enforcement of creditors’ rights generally and
(ii) is subject to general principles of equity, whether considered in a
proceeding at law or in equity.

 

(b)           Compliance with Law and Other Obligations.  The execution,
delivery and performance of this Agreement and all other agreements and
instruments contemplated hereby to which such Purchaser is a party and the
fulfillment of and compliance with the respective terms hereof and thereof by
Purchaser, do not and will not (i) violate any statute, law ordinance, rule,
regulation or order of any court or governmental authority or any judgment,
order or decree (U.S. federal, state or local or foreign) applicable to
Purchaser, (ii) violate any requirements of any material obligation of
Purchaser, or (ii) result in or constitute (with or without the giving of
notice, lapse of time or both) any default or event of default under any
material obligation of Purchaser, or give rise to a right of termination of, or
accelerate the performance required by, any terms of any such material
obligation.

 

(c)           Investment Intent; Accredited Investor Status; Sufficiency of
Information.  The Restricted Shares to be received by Purchaser will be acquired
by Purchaser for investment only for his own account, not as a nominee or agent,
and not with a view to the sale or distribution of any part thereof in violation
of applicable U.S. federal or state or foreign securities laws.  Purchaser has
no current intention of selling, granting any participation in or otherwise
distributing the Restricted Shares in violation of applicable U.S. federal or
state or foreign securities laws.  Purchaser does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant any participation to such person or entity, or to any third
person or entity, with respect to any of the Restricted Shares, in each case, in
violation of applicable U.S. federal or state or foreign securities laws. 
Purchaser is one of the following and therefore an “accredited investor,” as
such term is defined in Rule 501 of the Securities Act:  (i) a person whose
individual net worth, or joint net worth with their spouse, at the time of
purchasing the Restricted Shares exceeds $1,000,000 or (ii) a person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with their spouse in excess of $300,000 in each of those years and
has a reasonable expectation of reaching the same income level in the current
year.  Purchaser, alone or together with his advisors, has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of investing in the Restricted Shares pursuant hereto.  In
deciding to invest in the Restricted Shares Purchaser has relied upon
independent investigations made by Purchaser and, to the extent believed by
Purchaser to be appropriate, Purchaser’s representatives, including Purchaser’s
own professional, tax and other advisors, and is making an independent decision
to invest in the Shares.  Purchaser has been furnished with such documents,
materials and information as Purchaser deems necessary or appropriate for
evaluating an investment in the Restricted Shares, and Purchaser has considered
such documents, materials and information and understands and has evaluated the
types of risks involved in a purchase of the Restricted Shares.  Purchaser has
had, prior to his purchase of the Restricted Shares, the opportunity to ask
questions of, and receive answers from, the Company concerning the terms and
conditions of the transactions contemplated by this Agreement and Purchaser’s
investment in the Restricted Shares and to obtain additional information
necessary to verify the

 

7

--------------------------------------------------------------------------------


 

accuracy of any information furnished to him or her or to which he or she had
access.  Purchaser has not relied upon any representations or other information
(whether oral or written) from the Company or its respective stockholders,
directors, officers or Affiliates, or from any other person or entity, in
connection with his investment in the Restricted Shares, except for the
representations explicitly included herein.  Purchaser acknowledges that the
Company has not given any assurances with respect to the tax consequences of
Purchaser’s acquisition, ownership and disposition of the Restricted Shares.

 

7.         Conditions to Obligations of the Company and Purchaser.

 

(a)           Upon a termination of the Purchase Agreement in accordance with
its terms before consummation of the Sale Closing, this Agreement shall
automatically terminate, and be of no further force or effect.

 

(b)           Purchaser hereby agrees to make, as of the Closing, an election
with the Internal Revenue Service under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder (a
“Section 83(b) Election”) with respect to the Restricted Shares, and Purchaser
hereby authorizes the Company to timely file such election with the Internal
Revenue Service on Purchaser’s behalf.  The form for making the
Section 83(b) Election is attached hereto as Exhibit C.  The Company and
Purchaser shall each be provided a copy of the Section 83(b) Election.

 

8.         Additional Shares.  In the event that the Company issues any
additional shares of its capital stock or other securities in exchange for or
with respect to Restricted Shares at a time when such Restricted Shares are not
Transferable in accordance with Section 4(b), whether by way of a stock
dividend, stock split, recapitalization, or other transaction, the new or
additional shares held by or issuable to Purchaser as a result thereof shall be
treated as “Restricted Shares” for the purposes of this Agreement and shall be
subject to the same restrictions and other terms (including terms of forfeiture)
of this Agreement as are applicable to the initial Restricted Shares.

 

9.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be considered an original, but all of which
taken together shall constitute one and the same Agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties (including by facsimile or via portable
document format (.pdf)).

 

10.       No Waiver, Modifications in Writing.  This Agreement and any exhibits,
schedules or other documents referred to herein or therein, sets forth the
entire understanding of the parties, and supersedes all prior agreements,
arrangements, term sheets, presentations and communications, whether oral or
written, with respect to the specific subject matter hereof.  No waiver of or
consent to any departure from any provision of this Agreement shall be effective
unless signed in writing by the party entitled to the benefit thereof; provided
that notice of any such waiver shall be given to each party hereto as set forth
below.  Except as otherwise provided herein, no amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and Purchaser.  Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure from the
terms of any

 

8

--------------------------------------------------------------------------------


 

provision of this Agreement, shall be effective only in the specific instance
and for the specific purpose for which made or given.

 

11.       Binding Effect; Assignment.  The rights and obligations of each party
under this Agreement may not be assigned to any other person or entity.  Except
as expressly provided in this Agreement, this Agreement shall not be construed
so as to confer any right or benefit upon any person or entity other than the
parties to this Agreement, and their respective successors and assigns.  This
Agreement shall be binding upon the Company, Purchaser and its respective heirs,
successors, legal representatives and permitted assigns.

 

12.       Severability of Provisions.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

13.       Injunctive Relief.  Each of the parties to this Agreement hereby
acknowledges that in the event of a breach by any of them of any material
provision of this Agreement, the aggrieved party may be without an adequate
remedy at law.  Each of the parties therefore agrees that, in the event of a
breach of any material provision of this Agreement, the aggrieved party may
elect to institute and prosecute proceedings to enforce specific performance or
to enjoin the continuing breach of such provision, as well as to obtain damages
for breach of this Agreement.  By seeking or obtaining any such relief, the
aggrieved party will not be precluded from seeking or obtaining any other relief
to which it may be entitled.

 

14.       Notices.  All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given, made, served or
delivered if delivered personally, sent by facsimile (receipt of which is
confirmed), sent by electronic mail or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:

 

If to the Company, to:

 

Magellan Health, Inc.

4800 N. Scottsdale Road, Ste. #4400

Scottsdale, Arizona 85251

Attention:  Daniel Gregoire, General Counsel

Facsimile:  (860) 507-1990

Email: DNGregoire@magellanhealth.com

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:  Raymond O. Gietz, Esq.

Facsimile:  (212) 310-8007

Email: raymond.gietz@weil.com

 

9

--------------------------------------------------------------------------------


 

If to Purchaser, to:

 

[·]

Attention:  [·]

Facsimile:  [·]

Email:  [·]

 

with a copy (which shall not constitute notice) to:

 

[·]

Attention:  [·]

Facsimile:  [·]

Email:  [·]

 

or, in each case, such other address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.

 

15.       Exhibits and Descriptive Headings.  All Exhibits to this Agreement
shall be deemed to be a part of this Agreement.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

16.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles, policies or provisions thereof or of any other jurisdiction
concerning conflict or choice of laws.

 

[The remainder of this page has been intentionally left blank.]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
on the date first written above.

 

 

THE COMPANY:

 

 

 

MAGELLAN HEALTH, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Purchaser

 

Price (US$)

 

Number of Restricted
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Restricted Share Legend

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE ACT”), OR THE APPLICABLE SECURITIES LAWS OF ANY STATE, AND MAY NOT
BE PLEDGED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER THE
ACT AND UNDER APPLICABLE STATE SECURITIES LAWS, OR UNLESS SUCH PLEDGE, SALE,
ASSIGNMENT OR TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT
AND SUCH STATE SECURITIES LAWS.

 

THIS SECURITY AND TRANSFER THEREOF IS SUBJECT TO THE PROVISIONS OF AND THE
RESTRICTIONS UNDER THAT CERTAIN SUBSCRIPTION AGREEMENT, DATED AS OF [•], 2016,
BY AND BETWEEN THE PURCHASER OF THIS SECURITY AND MAGELLAN HEALTH, INC. (THE
“AGREEMENT”), WHICH IN PART RESTRICTS THE TRANSFER OF THIS SECURITY IN THE
MANNER SET FORTH IN THE AGREEMENT. SUCH PROVISIONS INCLUDE, WITHOUT LIMITATION,
SECTION 4 OF THE AGREEMENT (INCLUDING IN PARTICULAR SECTION 4(D) (RIGHT OF FIRST
REFUSAL)), ALL OF WHICH IS INCORPORATED HEREIN BY REFERENCE.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Election to Include

Property in Gross Income

Pursuant to §83(b) of the

United States Internal Revenue Code

 

On [   ], 2016, the undersigned (the “Taxpayer”) acquired shares of ordinary
common stock, par value $0.01 per share (the “Property”) of Magellan
Health, Inc., a Delaware corporation (the “Company”).  The Property is subject
to certain restrictions pursuant to the Subscription Agreement by and between
the Taxpayer and the Company, dated as of [   ], 2016.

 

Pursuant to § 83(b) of the Internal Revenue Code of 1986, as amended and
Treasury Regulation § 1.83-2 promulgated thereunder, the Taxpayer hereby makes
an election, with respect to the Property, to report as taxable income for
calendar year 2016 the excess, if any, of the Property’s fair market value on
[   ], 2016 over the purchase price thereof.

 

The following information is supplied in accordance with Treasury Regulation §
1.83-2(e):

 

1.             The name, address and taxpayer identification number of the
Taxpayer:

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Taxpayer I.D. No.:

 

 

 

2.             A description of the Property with respect to which the election
is being made:

 

[    ] shares of ordinary common stock, par value $0.01 per share of the
Company.

 

3.            The date on which the Property was transferred and the taxable
year for which such election is made:

 

[   ], 2016, and calendar year 2016.

 

4.            The nature of the restriction(s) to which the Property is subject:

 

The Property is subject to transfer restrictions.  In addition, the property is
subject to forfeiture restrictions that lapse only if the Taxpayer remains
employed by the Company through the twelve (12) month and twenty-four (24) month
anniversaries of [   ], 2016, or if the Taxpayer dies, is terminated by reason
of becoming disabled, is terminated by the Company without cause or resigns
under certain circumstances.

 

--------------------------------------------------------------------------------


 

5.            Fair market value at the time of transfer:

 

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Property was $[    ].

 

6.             Amount paid for the Property:

 

The amount paid by the Taxpayer for the Property was $[    ].

 

7.             Amount to include in gross income:

 

The amount to include in gross income is $0.

 

8.             Furnishing statement to the Company:

 

A copy of this statement has been furnished to the Company.

 

This election must be filed with the Internal Revenue Service Center with which
Taxpayer files Taxpayer’s federal income tax returns and must be made within
thirty (30) days after the date of grant.  This filing should be made by
registered or certified mail, return receipt requested.  The Taxpayer should
retain two (2) additional copies of the completed form for filing with Federal
and state tax returns for the Taxpayer’s current tax year and one (1) additional
copy for the Taxpayer’s records.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Taxpayer executes this Election to Include
Property in Gross Income Pursuant to § 83(b) of the United States Internal
Revenue Code of 1986, as amended, as of the      day of                      ,
2016.

 

 

 

 

[Name]

 

--------------------------------------------------------------------------------


 

Exhibit 7.2(i)

 

RESIGNATION AND RELEASE OF CLAIMS AGREEMENT

 

This Resignation and Release of Claims Agreement (this “Agreement”) is made as
of [•], 2016, by and between [•](1) (“Releasing Party”) and Armed Forces
Services Corporation, a Virginia corporation (“Company”).  In this Agreement,
Releasing Party and Company are referred to as the “Parties” and each a “Party.”

 

Recitals

 

A.           Reference is made to that certain Share Purchase Agreement dated as
of [•], 2016 (the “Purchase Agreement”), by and among Magellan Health, Inc., a
Delaware corporation (“Magellan”), Magellan Healthcare, Inc., a Delaware
corporation (“Purchaser”), Company and the holders of shares set forth on the
signature pages thereto, pursuant to which Purchaser will purchase all of the
issued and outstanding shares of capital stock of Company from the sellers party
thereto, including Releasing Party (the “Transaction”).

 

B.            Nothing contained in this Agreement, and no act taken pursuant to
it, will constitute an admission by Company of any liability to Releasing Party.

 

C.            The Parties acknowledge and represent that they are fully
competent to enter into this Agreement, that they have had a reasonable amount
of time in which to consider this Agreement before executing it, that they have
had the opportunity to consult with an attorney about its terms and effect, and
that they enter into this Agreement knowingly and voluntarily.

 

D.            To induce Magellan and Purchaser to execute, and consummate the
transactions contemplated by the Purchase Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, intending to be legally bound, hereby covenants
and agrees as follows:

 

Terms

 

1.             Resignation. Releasing Party hereby resigns his/her position as
[office] [and as a member of the board of directors] of the Company with effect
as of the Closing as defined in the Purchase Agreement.

 

2.             Payment.

 

Fees and Expenses.  Releasing Party acknowledges that Releasing Party has
received, among other things: (1) payment for any and all director fees and/or
other monies owed to Releasing Party as of the date of execution of this
Agreement and (2) reimbursement for all expenses incurred by Releasing Party as
a director as of the date of execution of this Agreement.

 

--------------------------------------------------------------------------------

(1) Note to Draft: Each requested director and officer to be party to a
standalone release. Conforming changes to be made as between an officer or a
director.

 

--------------------------------------------------------------------------------


 

3.             Release of Claims.

 

General Release of All Claims Against Released Parties.  Releasing Party on
behalf of Releasing Party and on behalf of Releasing Party’s marital community,
if any, agents, heirs, executors, administrators, and assigns, hereby knowingly
and voluntarily releases and discharges forever Company and its respective
parent, subsidiary or affiliate entities (including, for the avoidance of doubt,
Magellan and its subsidiaries and controlled affiliates); its respective,
directors, managers, members, officers, agents, and employees; its respective
predecessors; and all of its respective attorneys, accountants, insurers,
agents, successors and assigns (collectively, the “Released Parties”) from any
and all debts, liabilities and obligations (whether direct or indirect, known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due, and whether in contract,
tort, strict liability or otherwise) and any claims relating thereto (including
any claim to attorneys’ fees and costs) (“Claims”); provided, however, that this
release shall be effective as of, and conditioned upon the occurrence of, the
consummation of the Transaction and does not extend to: (1) any Claim based on
conduct occurring after the Parties execute this Agreement, (2) any Claim to
enforce the terms of, or any breach of, this Agreement, the Purchase Agreement
or any document or agreement delivered in connection herewith or therewith or
any of the provisions set forth in the foregoing (in each case, to the extent
that the shareholder has a right to enforce the terms thereof or the
Shareholders’ Representative has the right to enforce such terms on behalf of
such shareholder), (3) any Claim for indemnification, advancement or
contribution by the Releasing Party as an officer or director of the Company
under the articles of incorporation and by-laws of the Company, each as in
effect on the date hereof or (4) any accrued and unpaid salary, bonus, benefits
or other compensation earned in the ordinary course of business in accordance
with Company’s current compensation and benefit plans and policies.  Releasing
Party intends, by Releasing Party’s release of Claims, to release all such
Claims, whether known or unknown by Releasing Party.

 

a.         No Pending Claims.  Releasing Party expressly represents and warrants
that as of the date of execution of this Agreement, Releasing Party has not,
directly or indirectly, filed or lodged any administrative charge(s) or
claim(s), or any complaint(s) with any governmental agencies or other legal
claim(s) against any Released Parties as defined in this Paragraph 1, or related
in any manner to the Claims released by this Agreement.

 

b.        No One Else Has Interest In Claims.  Releasing Party expressly
represents and warrants that: no other person or entity has or has had any
interest in the Claims released by this Agreement; that Releasing Party has the
sole right and exclusive authority to execute this Agreement; and Releasing
Party has not sold, assigned, transferred, conveyed, or otherwise disposed of
any of the Claims released by this Agreement.

 

4.             Severability.  If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.

 

2

--------------------------------------------------------------------------------


 

5.             Binding Agreement.  This Agreement will bind and inure to the
benefit of the Parties and all of their heirs, executors, administrators,
successors, assigns, and legal representatives, as well as all other persons in
privity with them.

 

6.             Entire Agreement.  The Parties acknowledge that no promise or
inducement has been offered except as set forth in this Agreement and that they
execute this Agreement without reliance upon any statement or representation
other than what is contained in this Agreement.  This Agreement constitutes the
entire agreement between the Parties with respect to the matters that it covers
and supersedes all prior and contemporaneous agreements, representations and
understandings of the Parties with respect to those matters.  This Agreement may
be amended only by written agreement, signed by the Party or Parties to be bound
by the amendment.  Parol evidence will be inadmissible to show agreement by and
between the Parties to any term or condition contrary to or in addition to the
terms and conditions contained in this Agreement.

 

7.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to the principles, policies or provisions thereof or of any other jurisdiction
concerning conflict or choice of laws.

 

8.             Counterpart Originals.  This Agreement may be executed in
counterparts (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts has been signed by each of the parties
and delivered to the other party (including by facsimile or via portable
document format (.pdf)).

 

9.             Recitals.  The recitals set forth above are incorporated herein
by this reference and made part of this Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

The Parties hereby execute this Agreement on the date set forth below.

 

Dated:            , 2016.

[NAME]

 

 

 

 

 

 

Dated:           , 2016.

Armed Forces Services Corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Release of Claims Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 7.2(g)(iii)

 

Seller

 

Amount of Restricted Parent Shares

Geoffrey J. Deutsch

 

$

2,150,000

TCB Trust dated September 1, 2015

 

$

1,600,000

Sarah H. Kim

 

$

250,000

 

--------------------------------------------------------------------------------
